Exhibit 10.56

Execution Version

AMENDMENT NO. 6 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

AMENDMENT TO OTHER LOAN DOCUMENTS

THIS AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) dated as of December 20,
2019 (the “Amendment Effective Date”), is among COMFORT SYSTEMS USA, INC., a
Delaware corporation (the “Borrower”), the other entities identified as
Guarantors on the signature pages hereto (the “Guarantors”), the several banks
and other financial institutions signatories hereto (the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent for
the Lenders (the “Agent”).

RECITALS

A.         The Borrower, the Lenders and the Agent are parties to a Second
Amended and Restated Credit Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Credit Agreement”).

B.         The Borrower, the Guarantors, and the Agent are parties to a Second
Amended and Restated Security Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Security Agreement”).

C.         The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Pledge Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Pledge Agreement”).

D.         The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Subsidiary Guaranty dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Guaranty”).

E.         The Borrower and the Guarantors have requested that the Lenders
approve this Amendment to amend certain terms and provisions of the Credit
Agreement, Security Agreement and Pledge Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Agent and the Lenders
agree as follows:

1.         Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment have the meanings assigned to those
terms in the Credit Agreement.

2.         Amendments to Credit Agreement.

(a)        The Credit Agreement is hereby amended to read in its entirety as set
forth on Annex I attached to this Amendment.

 

 



 




(b)        The Pricing Schedule to the Credit Agreement is hereby replaced in
its entirety with the Pricing Schedule attached to this Amendment.

(c)        The Credit Agreement is hereby amended to redesignate Exhibit 2.1
thereto as Exhibit 2.1(a) and add Exhibit 2.1(b) thereto with Exhibit 2.1(b)
attached to this Amendment.

(d)        Schedule 3.1 to the Credit Agreement and Sections 5.13 and 5.14 of
Schedule 5 to the Credit Agreement are hereby replaced in their entirety with
Schedule 3.1 and Sections 5.13 and 5.14 of Schedule 5 attached to this
Amendment.

3.         Amendment to Security Agreement.  Schedules I and III to the Security
Agreement are hereby replaced in their entirety with Schedules I and III to the
Second Amended and Restated Security Agreement attached to this Amendment.

4.         Amendment to Pledge Agreement.  Schedule I to the Pledge Agreement is
hereby replaced in its entirety with Schedule I to the Second Amended and
Restated Pledge Agreement attached to this Amendment.

5.         Amendment to Guaranty.  The Guaranty is hereby amended to add the
following new Section 11 in numerical order:

“11.      SUBORDINATION.

Each Guarantor hereby subordinates the payment of all obligations and
indebtedness of Borrower or any other Guarantor owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of Borrower or any other Guarantor to such Guarantor as subrogee of any Secured
Party or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations.  With
respect to each Guarantor, if Agent so requests, any such obligation or
indebtedness of Borrower or any other Guarantor to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to Agent on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.”

6.         Conditions to Effectiveness.  This Amendment will become effective on
the Amendment Effective Date upon satisfaction of the following conditions:

(a)        the Agent shall have received counterparts of this Amendment,
executed and delivered by the Borrower, the Guarantors, the Agent and the
Lenders;

(b)        the Agent shall have received a Revolving Note for each Lender that
requests a Revolving Note substantially in the form of Exhibit 2.1(a) attached
to





-2-




the Credit Agreement in the principal amount of such Lender’s Revolving Loan
Commitment as set forth on Schedule 3.1 attached hereto;

(c)        the Agent shall have received a Swingline Note for the Swingline
Lender substantially in the form of Exhibit 2.16 attached to the Credit
Agreement in the principal amount of $50,000,000;

(d)        the Agent shall have received a Term Note (as defined in Annex I
hereto) for each Lender that requests a Term Note substantially in the form of
Exhibit 2.1(b) attached hereto in the principal amount of each such Lender’s
Term Loan Commitment (as defined in Annex I hereto) as set forth on Schedule 3.1
attached hereto;

(e)        the representations and warranties of the Borrower and the Guarantors
in Section 7 of this Amendment shall be true and correct;

(f)         the Agent shall have received, or shall concurrently receive,
payment of all fees payable in connection with this Amendment including, without
limitation, the fees payable to pursuant to that certain Fee Letter dated
November 19, 2019;

(g)        the Agent shall have received the following certificates of Borrower
and, as appropriate, the Guarantors:

(i)         an “Omnibus Certificate” of the Secretary or Assistant Secretary of
the Borrower and each Guarantor, which shall (i) contain the names and
signatures of the officers of the Borrower and each Guarantor authorized to
execute Loan Documents, (ii) certify that there have been no changes to the
charter documents or bylaws of the Borrower and each Guarantor previously
delivered to the Agent (or, to the extent any such documents have changed,
attach and certify to the truth, correctness and completeness of such documents)
and (iii) attach and certify to the truth, correctness and completeness of a
copy of resolutions duly adopted by the Board of Directors of the Borrower and
each Guarantor and in full force and effect at the time this Amendment is
entered into, authorizing the execution of this Amendment and the other Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein; and

(ii)        a “Closing Certificate” of the chief financial officer of the
Borrower, as of the date of this Amendment, certifying that (A) the conditions
set out in subsections (a) and (b) of Section 4.2 of the Credit Agreement have
been satisfied and (B) the financial information of the Borrower most recently
delivered to the Agent pursuant to Section 6.2(b) of the Credit Agreement fairly
present the Consolidated financial position of the Borrower for the periods
covered thereby;

(h)        the Agent shall have received a certificate of existence and good
standing for the Borrower issued by the Secretary of State of Delaware, a
certificate of due qualification to do business for the Borrower issued by the
Secretary of State of Texas





-3-




and evidence that the Borrower’s authority to transact business in the State of
Texas is active;

(i)         the Agent shall have received a favorable opinion of (i) Bracewell
LLP, counsel for Restricted Persons, in form and substance reasonably
satisfactory to the Agent; and (ii) Laura Howell, in-house counsel for
Restricted Persons, in form and substance reasonably satisfactory to the Agent;

(j)         the Agent shall have received, in form and substance reasonably
satisfactory to the Agent, projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Subsidiaries
for the Fiscal Years ending December 31, 2019 through December 31, 2024; and

(k)        the Borrower shall have delivered to the Agent, and directly to any
Lender requesting the same, a Beneficial Ownership Certification (as defined in
Annex I hereto) in relation to it (or a certification that the Borrower
qualifies for an express exclusion from the “legal entity customer” definition
under the Beneficial Ownership Regulation (as defined in Annex I hereto)).

7.         Representations and Warranties.  The Borrower and the Guarantors
hereby represent and warrant to the Agent and each of the Lenders as follows:

(a)        This Amendment has been duly authorized by all necessary corporate or
other action and constitutes the binding obligation of the Borrower and the
Guarantors.

(b)        Each of the representations and warranties made by the Borrower and
the Guarantors in or pursuant to the Credit Agreement and the other Loan
Documents is true and correct in all material respects as of the date hereof, as
if made (after giving effect to this Amendment) on and as of such date, except
for any representations and warranties made as of a specified date, which were
true and correct in all material respects as of such specified date.

(c)        After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing as of the date hereof.

(d)        Since December 31, 2018, there has occurred no Material Adverse
Change.

8.         New Lenders; Master Assignment.

(a)        By its execution of this Amendment, each of Bank of the West and
Frost Bank (each, a “New Lender”) agrees to become a Lender for all purposes and
to the same extent as if originally a party to the Credit Agreement (as amended
by this Amendment) and agrees to be bound by and entitled to the benefits of the
Credit Agreement (as amended by this Amendment).

(b)        Each New Lender hereby (i) represents and warrants that it is legally
authorized to enter into this Amendment and become a “Lender” under the Credit
Agreement (as





-4-




amended by this Amendment) and the other Loan Documents; (ii) confirms that it
has received a copy of the Credit Agreement, together with the copies of the
most recent financial statements delivered pursuant to Section 6.2 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and become a
“Lender” under the Credit Agreement (as amended by this Amendment) and the other
Loan Documents; (iii) agrees that it will, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement (as amended
by this Amendment) and the other Loan Documents; (iv) appoints and authorizes
the Agent to take any action as agent on its behalf and to exercise any powers
under the Loan Documents that are delegated to the Agent by the terms of the
Loan Documents, together with all powers that are reasonably incidental thereto;
and (v) agrees that it shall perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement (as amended by this
Amendment) are required to be performed by it as a Lender.

(c)        On the Amendment Effective Date, each of the Lenders that was a
Lender prior to the Amendment Effective Date (each, an “Existing Lender”) hereby
sells, assigns, transfers and conveys to each New Lender, and each New Lender
hereby purchases and accepts, so much of the aggregate Revolving Loan
Commitments under, and Revolving Loans and participations in Letters of Credit
and Swingline Loans outstanding under, the Credit Agreement such that,
immediately after giving effect to this Amendment, the Percentage Share of each
Lender to the Credit Agreement and the Revolving Loan Commitment of each Lender,
shall be as set forth on Schedule 3.1 attached to this Amendment (it being
understood that if any Letters of Credit or Swingline Loans are outstanding
under the Credit Agreement as of the Amendment Effective Date, then each New
Lender shall have purchased and accepted from the Existing Lenders, a
participation in such outstanding Letters of Credit or Swingline Loans based on
its respective Percentage Share).  The foregoing assignments, transfers and
conveyances are without recourse to any Existing Lender and without any
warranties whatsoever by the Agent, the LC Issuer, the Swingline Lender or any
Existing Lender as to title, enforceability, collectability, documentation or
freedom from liens or encumbrances, in whole or in part, other than that the
warranty of any such Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests.  The Existing Lenders and
the Lenders shall, if appropriate, make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents thereunder for periods
prior to the adjustment date among themselves, but in no event shall any such
adjustment of Eurodollar Loans (i) constitute a payment or prepayment of all or
a portion of any Eurodollar Loans or (ii) entitle any Lender to any
reimbursement under Section 3.5 of the Credit Agreement.

9.         Continuing Effect of the Credit Agreement and Other Loan
Documents.  This Amendment does not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document and, except as expressly provided
herein, is not to be construed as a consent to any action on the part of the
Borrower or the Guarantors that would require a waiver or consent of the Lenders
or an amendment or modification to any term of the Loan Documents.  The Borrower
and the Guarantors hereby confirm and ratify the Credit Agreement as amended
hereby and each of the other Loan Documents to which it is a party and
acknowledges and agrees that the same continue in full force and effect as
amended hereby (as applicable).





-5-




10.       Reference to the Credit Agreement, Security Agreement or Pledge
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement, Security Agreement or Pledge Agreement to “this Agreement”,
“this Security Agreement”, “this Pledge Agreement”, “hereunder”, “herein” or
words of like import refer to the Credit Agreement, Security Agreement or Pledge
Agreement, as applicable, as amended and affected hereby.

11.       Designation as Loan Document.  This Amendment is a Loan Document.

12.       Counterparts.  This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.

13.       References.  The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.  References in this
Amendment to a section number are to such sections of the Credit Agreement
unless otherwise specified.

14.       Headings Descriptive.  The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

15.       Governing Law.  This Amendment is governed by and will be construed in
accordance with the law of the State of Texas.

16.       Payment of Expenses.  The Borrower shall pay or reimburse the Agent
for all of its reasonable out-of-pocket costs and reasonable expenses incurred
in connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent.

17.       Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

 



-6-




IN WITNESS WHEREOF, the parties are signing this Amendment as of the Amendment
Effective Date.

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Executive Vice President,

 

 

Chief Financial Officer

 

 

and Assistant Secretary

 

 

 

 

Address:

 

 

 

Comfort Systems USA, Inc.

 

675 Bering, Suite 400

 

Houston, Texas 77057

 

Attention: William George III

 

Telephone: (713) 830-9650

 

Fax: (713) 830-9659

 

 



Signature Page to Amendment No. 6




ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned Guarantors hereby executes this Amendment to evidence
its agreement to the modification of the Loan Documents to which it is a party
and to confirm that each Loan Document (as the same may be amended or amended
and restated, as the case may be, pursuant to and in connection with this
Amendment) to which it is a party or otherwise bound remains in full force and
effect and that all Collateral encumbered thereby will continue to secure, to
the fullest extent possible, the payment and performance of all “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” (in each case as such term is
defined in the applicable Loan Document), including without limitation the
payment and performance of all such “Obligations”, “Secured Obligations” and
“Guaranteed Obligations” in respect of the Obligations now or hereafter existing
under or in respect of the Credit Agreement and the other Loan Documents.  The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Amendment.  The Guaranties and all the terms thereof shall remain in
full force and effect and the Guarantors hereby acknowledge and agree that same
are valid and existing and that each of the Guarantors’ obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment, except as expressly provided herein.  Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Amendment and the other Loan Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
dated of this Amendment, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier
date.  The Agent on behalf of the Lenders hereby preserves all its rights
against each Guarantor under its applicable Guaranty and the other Loan
Documents to which each applicable Guarantor is a party.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Amendment, such Guarantor is not required
by the terms of the Credit Agreement, this Amendment or any other Loan Document
to consent to the amendments of the Credit Agreement effected pursuant to this
Amendment; and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

ACI MECHANICAL, INC.

 

ACORN INDUSTRIAL, LLC, by Comfort Systems USA

 

(MidAtlantic), LLC, as Sole Managing Member

 

ADVANCE TECHNOLOGY, INC.

 

AIR SYSTEMS ENGINEERING, INC.

 

AIRTEMP, INC.

 

ARC COMFORT SYSTEMS USA, INC.

 





Signature Page to Amendment No. 6




 

 

ARSTECTUM, INC.

 

BCH HOLDINGS, INC.

 

BCH LEASING, LLC, by BCH Holdings, Inc., as Sole

 

Managing Member

 

BCH MECHANICAL, L.L.C., by BCH Holdings, Inc., as Sole

 

Managing Member

 

BCM CONTROLS CORPORATION

 

BUILDING TEMPERATURE SOLUTIONS, LLC

 

CALIFORNIA COMFORT SYSTEMS USA, INC.

 

COLONIALWEBB CONTRACTORS COMPANY

 

COMFORT SYSTEMS USA (ARKANSAS), INC.

 

COMFORT SYSTEMS USA (BALTIMORE), LLC, by Hess

 

Mechanical, LLC as Sole Managing Member

 

COMFORT SYSTEMS USA G.P., INC.

 

COMFORT SYSTEMS USA (INDIANA), LLC, by Comfort

 

Systems USA Strategic Accounts, LLC, as Sole Managing Member

 

COMFORT SYSTEMS USA (INTERMOUNTAIN), INC.

 

COMFORT SYSTEMS USA (KENTUCKY), INC.

 

COMFORT SYSTEMS USA (MIDATLANTIC), LLC, by

 

Riddleberger Brothers, Inc., as Sole Managing Member

 

COMFORT SYSTEMS USA (MID SOUTH), INC.

 

COMFORT SYSTEMS USA (NORTHWEST), INC.

 

COMFORT SYSTEMS USA (OHIO), INC.

 

COMFORT SYSTEMS USA (SOUTH CENTRAL), INC.

 

COMFORT SYSTEMS USA (SOUTHEAST), INC.

 

COMFORT SYSTEMS USA (SOUTHWEST), INC.

 

COMFORT SYSTEMS USA STRATEGIC ACCOUNTS,

 

LLC, by Accu-Temp LP, Inc., as Managing Member

 

COMFORT SYSTEMS USA (SYRACUSE), INC.

 

COMFORT SYSTEMS USA (TEXAS), L.P., by Comfort

 

Systems USA G.P., Inc., as general partner

 

CONSERV BUILDING SERVICES, LLC, by BCH Holdings,

 

Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF ALABAMA, LLC, by

 

BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF GEORGIA, LLC, by

 

BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF NORTH

 

CAROLINA, LLC, by BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF TENNESSEE, LLC,

 

by BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF TEXAS, LLC, by

 

BCH Holdings, Inc., as Sole Managing Member





Signature Page to Amendment No. 6




 

 

CONTROL CONCEPTS, LLC, by Comfort Systems USA

 

(Southeast), Inc., as Sole Managing Member

 

CONTROL CONCEPTS MECHANICAL SERVICES, LLC,

 

by Comfort Systems USA (Southeast), Inc., as Sole Managing Member

 

CSUSA (10), LLC, by Comfort Systems USA, Inc., as Sole

 

Managing Member

 

DELCARD ASSOCIATES, LLC, by Seasonair, Inc., as Sole

 

Managing Member

 

DESIGN MECHANICAL INCORPORATED

 

DILLING, LLC

 

DILLING GROUP, INC.

 

DILLING GROUP LEASING CO., LLC D/B/A GRP

 

LEASING CO., LLC

 

DYNA TEN CORPORATION

 

DYNA TEN MAINTENANCE SERVICES, LLC

 

EASTERN HEATING & COOLING, INC.

 

ENVIRONMENTAL AIR SYSTEMS, LLC, by CSUSA (10),

 

LLC, as Sole Managing Member

 

ENVIROTROL, LLC, by Environmental Air Systems, LLC, as

 

Sole Managing Member

 

F.W. DILLING, LLC

 

GENEREX, LLC

 

GRANITE STATE HOLDINGS COMPANY, INC.

 

GRANITE STATE PLUMBING & HEATING, LLC, by

 

Granite State Holdings Company, Inc., as Sole Managing Member

 

HESS MECHANICAL, LLC, by Seasonair, Inc., as Sole

 

Managing Member

 

MECHANICAL TECHNICAL SERVICES, INC.

 

MJ MECHANICAL SERVICES, INC.

 

NORTH AMERICAN MECHANICAL, INC.

 

OFF, LLC

 

PREMIER PREFABRICATION SOLUTIONS, LLC

 

QUALITY AIR HEATING & COOLING, INC.

 

RIDDLEBERGER BROTHERS, INC.

 

ROYALAIRE HOLDINGS, LLC, by BCH Holdings, Inc., as

 

Sole Managing Member

 

ROYALAIRE MECHANICAL SERVICES, LLC, by BCH

 

Holdings, Inc., as Sole Managing Member

 

ROYALAIRE MECHANICAL SERVICES II, LLC, by BCH

 

Holdings, Inc., as Sole Managing Member

 

S.I. GOLDMAN COMPANY, INC.

 

S.M. LAWRENCE COMPANY, INC.

 

SEASONAIR, INC.

 

SHOFFNERKALTHOFF MES, INC.





Signature Page to Amendment No. 6




 

 

TEMP RIGHT SERVICE, INC.

 

TRUMBO ELECTRIC, INCORPORATED

 

WALKER TX HOLDING COMPANY, LLC

 

WALKER ENGINEERING, INC.

 

WALKER ELECTRICAL CONTRACTORS, INC.

 

WALKER LOGISTICS, LLC

 

WALKER SERVICE GROUP, LLC

 

WALKER INDUSTRIAL, LLC D/B/A WALKER

 

CONTROLS

 

 

By:

/s/ William George III

 

 

William George III

 

 

Vice President and Assistant Secretary

 





Signature Page to Amendment No. 6




 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

Agent and a Lender

 

 

 

By:

/s/ Benita V. Reyes

 

 

Benita V. Reyes

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 9th Floor

 

Houston, Texas 77002

 

Attention:

Benita V. Reyes

 

Telephone:

713-319-1332

 

Fax:

713-739-1087

 





Signature Page to Amendment No. 6




 

 

 

 

 

CAPITAL ONE, N.A.,

 

Lender

 

 

 

By:

/s/ Yasmin Huebinger

 

Name:

Yasmin Huebinger

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Capital One, N.A.

 

5444 Westheimer, Suite 700

 

Houston, Texas  77056

 

Attention:

Yasmin Huebinger

 

Telephone:

713-212-5285

 

Fax:

855-735-8388

 





Signature Page to Amendment No. 6




 

 

 

 

 

TRUIST BANK,

 

Lender

 

 

 

By:

/s/ Jim C. Wright

 

Name:

Jim C. Wright

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Truist Bank

 

333 Clay Street, Suite 4495

 

Houston, Texas  77002-4107

 

Attention:

Matt McCain

 

Telephone:

713-797-2147

 

Fax:

713-932-6285

 





Signature Page to Amendment No. 6




 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Lender

 

 

 

By:

/s/ Sean P. Walters

 

Name:

Sean P. Walters

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

U.S. Bank National Association

 

214 N. Tryon Street

 

CN-NC-H30N

 

Charlotte, North Carolina  28202-1078

 

Attention:

Sean Walters

 

Telephone:

704-335-2788

 

Fax:

704-335-2815

 





Signature Page to Amendment No. 6




 

 

 

 

 

BOKF, NA dba Bank of Texas,

 

Lender

 

 

 

By:

/s/ Marian Livingston

 

Name:

Marian Livingston

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

BOKF, NA dba Bank of Texas

 

5 Houston Center

 

1401 McKinney, Suite 1000

 

Houston, Texas  77010

 

Attention:

Marian Livingston

 

Telephone:

713-289-5843

 

Fax:

713-289-5825

 





Signature Page to Amendment No. 6




 

 

 

 

 

BANK OF THE WEST,

 

Lender

 

 

 

By:

/s/ R. Blake Beavers

 

Name:

R. Blake Beavers

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Bank of the West

 

13355 Noel Road, Suite 225

 

Dallas, Texas  75240

 

Attention:

R. Blake Beavers

 

Telephone:

972-457-9236

 





Signature Page to Amendment No. 6




 

 

 

 

 

REGIONS BANK,

 

Lender

 

 

 

By:

/s/ Claudia Biedenharn

 

Name:

Claudia Biedenharn

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Regions Bank

 

1717 McKinney Ave., Suite 1100

 

Dallas, Texas  75202

 

Attention:

Claudia Biedenharn

 

Telephone:

469-608-2739

 





Signature Page to Amendment No. 6




 

 

 

 

 

FROST BANK,

 

Lender

 

 

 

By:

/s/ Ty Mayo

 

Name:

Ty Mayo

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Frost Bank

 

640 Taylor Street

 

Fort Worth, TX 76102

 

Attention:

Ty Mayo

 

Telephone:

817-420-5552

 

Fax:

817-420-5550

 





Signature Page to Amendment No. 6




 

 

 

 

 

CADENCE BANK, N.A.,

 

Lender

 

 

 

By:

/s/ Katherine Buckwalter

 

Name:

Katherine Buckwalter

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Cadence Bank, N.A.

 

2800 Post Oak Boulevard, Suite 3800

 

Houston, Texas 77056

 

Attention:

Katherine Buckwalter

 

Telephone:

713-871-5401

 

Fax:

713-634-4963

 

 

 



Signature Page to Amendment No. 6




ANNEX I TO AMENDMENT NO. 6

 

$600,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

COMFORT SYSTEMS USA, INC.,

as Borrower

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Lead Bookrunner

 

CAPITAL ONE, N.A.,

 TRUIST BANK

and

U.S. BANK NATIONAL ASSOCIATION,

 as Co-Syndication Agents

 

and

 

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

 

July 16, 2010

 

 

 



 




TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I    DEFINITIONS AND REFERENCES


1

Section 1.1    Defined Terms


1

Section 1.2    Exhibits and Schedules; Additional Definitions


28

Section 1.3    Amendment of Defined Instruments


28

Section 1.4    References and Titles


28

Section 1.5    Calculations and Determinations


28

Section 1.6    Joint Preparation; Construction of Indemnities and Releases


29

Section 1.7    Rates


29

Section 1.8    Divisions


29

 

 

ARTICLE II    THE LOANS AND LETTERS OF CREDIT


29

Section 2.1    Commitments to Lend; Notes


29

Section 2.2    Requests for Loans


30

Section 2.3    Continuations and Conversions of Existing Loans


31

Section 2.4    Use of Proceeds


32

Section 2.5    Interest Rates and Fees; Payment Dates


32

Section 2.6    Repayment of Loans


33

Section 2.7    Prepayment of Loans


34

Section 2.8    Termination of Commitments; Reduction of Revolving Loan
Commitments


35

Section 2.9    Letters of Credit


35

Section 2.10  Requesting Letters of Credit


36

Section 2.11  Reimbursement and Participations


36

Section 2.12  Letter of Credit Fees


38

Section 2.13  No Duty to Inquire


38

Section 2.14  LC Collateral


39

Section 2.15  Existing Letters of Credit


40

Section 2.16  Swingline Loans


40

Section 2.17  Increase of Revolving Loan Commitments


42

Section 2.18  Defaulting Lenders


43

 

 

ARTICLE III    PAYMENTS TO LENDERS


45

Section 3.1    General Procedures


45

Section 3.2    Capital Reimbursement


46

Section 3.3    Increased Cost of Eurodollar Loans or Letters of Credit


47

Section 3.4    Illegality


47

Section 3.5    Funding Losses


48

Section 3.6    Reimbursable Taxes


48

Section 3.7    Changed Circumstances


50

Section 3.8    Change of Applicable Lending Office; Replacement of Lenders


52

 

 

ARTICLE IV    CONDITIONS PRECEDENT TO LENDING


53

 

 

 





-i-




 

Section 4.1    Documents to be Delivered


53

Section 4.2    Additional Conditions Precedent


54

 

 

ARTICLE V    REPRESENTATIONS AND WARRANTIES


55

Section 5.1    No Default


55

Section 5.2    Organization and Good Standing


55

Section 5.3    Authorization


55

Section 5.4    No Conflicts or Consents


55

Section 5.5    Enforceable Obligations


56

Section 5.6    Initial Financial Statements


56

Section 5.7    [Reserved]


56

Section 5.8    Full Disclosure


56

Section 5.9    Litigation


56

Section 5.10  Labor Disputes and Acts of God


56

Section 5.11  ERISA Plans and Liabilities


57

Section 5.12  Environmental and Other Laws


57

Section 5.13  Names and Places of Business


58

Section 5.14  Subsidiaries


58

Section 5.15  Government Regulation


58

Section 5.16  Insider


58

Section 5.17  Solvency


58

Section 5.18  [Reserved]


58

Section 5.19  Title to Properties; Licenses


59

Section 5.20  Regulation U


59

Section 5.21  Taxes


59

Section 5.22  Anti-Corruption Laws and Sanctions


59

 

 

ARTICLE VI    AFFIRMATIVE COVENANTS OF BORROWER.


59

Section 6.1    Payment and Performance


59

Section 6.2    Books, Financial Statements and Reports


59

Section 6.3    Other Information and Inspections


61

Section 6.4    Notice of Material Events and Change of Address


61

Section 6.5    Maintenance of Properties


62

Section 6.6    Maintenance of Existence and Qualifications


62

Section 6.7    Payment of Taxes


62

Section 6.8    Insurance


63

Section 6.9    Performance on Borrower’s Behalf


64

Section 6.10  Default Interest


64

Section 6.11  Compliance with Law


64

Section 6.12  Environmental Matters; Environmental Reviews.


64

Section 6.13  Further Assurances


65

Section 6.14  Bank Accounts; Offset


65

Section 6.15  Guaranties of Borrower’s Subsidiaries


65

Section 6.16  Agreement to Deliver Security Documents


66

 

 

ARTICLE VII    NEGATIVE COVENANTS OF BORROWER


66

Section 7.1    Indebtedness


66





-ii-




 

Section 7.2    Limitation on Liens


67

Section 7.3    Hedging Contracts


67

Section 7.4    Limitation on Mergers, Issuances of Securities


67

Section 7.5   Limitation on Sales of Property and Discounting of Receivables


68

Section 7.6    Limitation on Distributions and Subordinated Debt


68

Section 7.7    Limitation on Investments, Acquisitions and Lines of Business


69

Section 7.8    Intentionally Omitted


70

Section 7.9    Transactions with Affiliates


70

Section 7.10  Prohibited Contracts; Multiemployer Plans.


70

Section 7.11  Financial Covenants


70

Section 7.12  Limitation on Further Negative Pledges


70

 

 

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES


71

Section 8.1    Events of Default


71

Section 8.2    Remedies


74

Section 8.3    Application of Proceeds after Acceleration


74

 

 

ARTICLE IX    AGENT


75

Section 9.1    Appointment and Authority


75

Section 9.2    Exculpation, Agent’s Reliance, Etc


76

Section 9.3    Credit Decisions


76

Section 9.4    Indemnification


76

Section 9.5    Rights as Lender


77

Section 9.6    Sharing of Set-Offs and Other Payments


77

Section 9.7    Investments


78

Section 9.8    Benefit of Article IX


78

Section 9.9    Resignation


78

Section 9.10  Notice of Default


78

Section 9.11  Co-Agents


79

 

 

ARTICLE X   MISCELLANEOUS


79

Section 10.1  Waivers and Amendments; Acknowledgments.


79

Section 10.2  Survival of Agreements; Cumulative Nature


81

Section 10.3  Notices


81

Section 10.4  Payment of Expenses; Indemnity.


82

Section 10.5  Joint and Several Liability; Parties in Interest; Assignments


83

Section 10.6  Confidentiality


86

Section 10.7  Governing Law; Submission to Process


86

Section 10.8  Limitation on Interest


86

Section 10.9  Termination; Limited Survival


87

Section 10.10 Severability


88

Section 10.11 Counterparts; Fax


88

Section 10.12 Intentionally Omitted


88

Section 10.13 Waiver of Jury Trial, Punitive Damages, etc


88

Section 10.14 USA PATRIOT Act


89

Section 10.15 Renewal and Extension


89

 





-iii-




 

Section 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


89

Section 10.17 Certain ERISA Matters


89

Section 10.18 Acknowledgement Regarding Any Supported QFCs


91

 

 

 





-iv-




Schedules and Exhibits:

 

 

 

 

Pricing Schedule

 

Exhibit 1.1

U.S. Tax Compliance Certificates

Exhibit 2.1(a)

Revolving Note

Exhibit 2.1(b)

Term Note

Exhibit 2.2(b)

Borrowing Notice

Exhibit 2.3(c)

Continuation/Conversion Notice

Exhibit 2.10

Letter of Credit Application and Agreement

Exhibit 2.16

Swingline Note

Exhibit 2.17

Incremental Commitment Agreement

Exhibit 6.2(b)

Certificate Accompanying Financial Statements

Exhibit 10.5

Assignment and Acceptance Agreement

 

Schedule 1.1(a)

Existing Liens

Schedule 1.1(b)

Existing Letters of Credit

Schedule 3.1

Lenders Schedule

Schedule 4.1

Security Documents

Schedule 5

Disclosure Schedule

 

Section 5.9

Litigation

 

Section 5.10

Labor Disputes and Acts of God

 

Section 5.11

ERISA Disclosures

 

Section 5.12

Environmental and Other Laws

 

Section 5.13

Names and Places of Business

 

Section 5.14

Subsidiaries

Schedule 7.1

Existing Indebtedness

 

 



-v-




SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of July 16, 2010,
by and among Comfort Systems USA, Inc., a Delaware corporation, Wells Fargo
Bank, National Association (successor by merger to Wachovia Bank, N.A.), a
national banking association, as Agent, and the Lenders referred to below, and
amends and restates that certain Amended and Restated Credit Agreement dated
February 20, 2007 entered into by Borrower, the Lenders therein and Wachovia
Bank, N.A., as administrative agent (the “Existing Credit Agreement”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein, in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.1      Defined Terms.  As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:

“Account Debtor” means the Person which is obligated on any Receivable.

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons.

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the Base
Rate Margin for such day; provided that the Adjusted Base Rate charged by any
Person shall never exceed the Highest Lawful Rate.

“Adjusted LIBOR Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Agent to be equal to the
quotient obtained by dividing (i) LIBOR for such Eurodollar Loan for such
Interest Period by (ii) 1 minus the Reserve Requirement for such Eurodollar Loan
for such Interest Period; provided that no Adjusted LIBOR Rate charged by any
Person shall ever exceed the Highest Lawful Rate.  The Adjusted LIBOR Rate for
any Eurodollar Loan shall change whenever the Eurodollar Margin or the Reserve
Requirement changes.





1




“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities or other
equity interests (on a fully diluted basis) having ordinary voting power for the
election of directors, the managing general partner or partners or the managing
member or members; or to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” means Wells Fargo Bank, National Association, as administrative agent
hereunder, and its successors in such capacity.

“Aggregate Revolving Loan Commitment” means the aggregate of all Lenders’
Revolving Loan Commitments, as such may be reduced or increased from time to
time in accordance with this Agreement.  As of the Amendment No. 6 Effective
Date, the Aggregate Revolving Loan Commitment is equal to $450,000,000.

“Agreement” means this Credit Agreement.

“Amendment No. 1 Effective Date” means September 23, 2011.

“Amendment No. 3 Effective Date” means July 22, 2014.

“Amendment No. 4 Effective Date” means February 22, 2016.

“Amendment No. 5 Effective Date” means April 18, 2018.

“Amendment No. 6 Effective Date” means December ___, 2019.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or anti-corruption, including, without limitation, the
United States Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.  As used herein, “CLO” shall mean any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an affiliate of a Lender.





2




“Asset Disposition” means any disposition of assets by Borrower or any other
Restricted Person that is permitted by Section 7.5(e) or occurs as a result of
any loss, damage, destruction or casualty of any or all of the assets of
Borrower or any other Restricted Person.

“Assignment and Acceptance” means the agreement contemplated by Section 10.5.

“Attributable Indebtedness” means, when used with respect to any Sale Leaseback
Transaction, as at the time of determination, the capitalized amount of the
remaining lease payments under the relevant lease or other applicable agreement
that would appear on a balance sheet of Borrower prepared as of such date in
accordance with GAAP (as in effect on the Closing Date) if such lease or other
agreement were accounted for as a Capital Lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, the rate per annum equal to the highest of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%), (b) the
Prime Rate for such day, and (c) LIBOR for a one-month Interest Period beginning
on that day plus 1.00%.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or LIBOR shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate or LIBOR (provided
that clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).  As used in this definition, “Prime Rate” means
the per annum rate of interest established from time to time by Wells Fargo
Bank, National Association, as its Prime Rate, which rate may not be the lowest
rate of interest charged by Wells Fargo Bank, National Association to its
customers.

“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.

“Base Rate Margin” means on any date, with respect to each Base Rate Loan, the
rate per annum set forth as such on the Pricing Schedule.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may





3




be a positive or negative value or zero) that has been selected by Agent and
Borrower giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date”  means the earlier to occur of the following events
with respect to LIBOR:

(a)        in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and

(b)        in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event”  means the occurrence of one or more of the
following events with respect to LIBOR:

(a)        a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b)        a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or





4




(c)        a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date”  means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Borrower, Agent (in the case of
such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period”  means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.7(b) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.7(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Bonded Receivables” means any Receivable resulting from goods or services
provided to an Account Debtor under a job which is covered by a surety bond
provided by Borrower or its agent, that is secured by assets of any Restricted
Person.

“Borrower” means Comfort Systems USA, Inc., a Delaware corporation.

“Borrowing” means a borrowing of (i) new Loans of the same Class and Type (and,
in the case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.2, (ii) a Continuation or Conversion of existing Loans of the same
Class into a single Type (and, in the case of Eurodollar Loans, with the same
Interest Period) pursuant to Section 2.3, or (iii) a Swingline Loan pursuant to
Section 2.16.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Harris County,
Texas.  Any Business Day in any way relating to Eurodollar Loans (such as the
day on which an Interest Period begins or ends) must also be a day on which, in
the judgment of Agent, significant transactions in dollars are carried out in
the interbank eurocurrency market.

“Capital Asset” means any asset which would be classified as a fixed or capital
asset on a Consolidated balance sheet of any Person prepared in accordance with
GAAP.





5




“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any Capital Asset, excluding (a) the cost of
assets acquired with Capital Lease Obligations, other purchase money financing,
or the proceeds of Loans under this Agreement, (b) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss, and (c)
leasehold improvement expenditures for which such Person is reimbursed promptly
by the lessor.

“Capital Lease” means a lease with respect to which the lessee would be required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP as in effect on the Closing Date.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP as in effect on the Closing
Date, appear as a liability on a balance sheet of such Person.

“Captive Insurance Company” means any of Post Oak Insurance Co. Ltd., a
sponsored captive insurance company, or any other single parent, protected cell,
group captive, risk retention group or similar dedicated insurance vehicle
utilized by Borrower or its Subsidiaries in its insurance operations.

“Captive Insurance Entity” means any Captive Insurance Company, any Subsidiary
of a Captive Insurance Company and any direct parent of a Captive Insurance
Company, the primary purpose of which is to own the Equity in such Captive
Insurance Company.

“Cash Equivalents” means Investments in:

(a)        marketable obligations, maturing within twelve months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America;

(b)        demand deposits, and time deposits (including certificates of
deposit) maturing within twelve months from the date of deposit thereof, with
any office of any Lender or with a domestic office of any national or state bank
or trust company which is organized under the Laws of the United States of
America or any state therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least Aa3 by Moody’s or AA- by S&P;

(c)        repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection (b)
above;

(d)        open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e)        money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.





6




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower’s management or their designees to be voted in favor of Persons
nominated by Borrower’s Board of Directors) of 35% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) a majority of the directors of Borrower shall consist of
Persons not approved by Borrower’s Board of Directors (not including as Board
approved directors any directors which the Board is obligated to approve
pursuant to shareholders agreements, voting trust arrangements or similar
arrangements).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.

“Collateral” means all property of any Restricted Person of any kind which,
under the terms of any Security Document, is subject to or is purported to be
subject to a Lien in favor of Secured Parties (or in favor of Agent for the
benefit of Secured Parties).

“Commitment Fee” shall have the meaning set forth in Section 2.5(c).

“Commitment Fee Rate” means, on any date, the rate per annum designated as such
and set forth on the Pricing Schedule.

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder or the obligations of LC Issuer to issue Letters of
Credit have been terminated or the Notes become due and payable in full).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.





7




“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Capital Expenditures” means, for any Person for any period, the
Capital Expenditures of such Person calculated on a Consolidated basis for such
period.  With respect to Non-Wholly Owned Subsidiaries, only that amount
attributable to Borrower’s direct and indirect proportionate share shall be
included for purposes of this calculation.

“Consolidated EBITDA” means, for any Person for any period, the sum of (a) such
Person’s Consolidated Net Income during such period, plus (b) all interest
expense which was deducted in determining such Person’s Consolidated Net Income;
plus (c) all income Taxes which were deducted in determining such Person’s
Consolidated Net Income; plus (d) all depreciation and amortization which were
deducted in determining such Person’s Consolidated Net Income; plus (e) any
expense relating to stock options or other equity compensation provided to
employees of Borrower or any of its Subsidiaries during such period that was
deducted in determining such Person’s Consolidated Net Income; plus (f) other
non-cash charges, including non-cash amortization of debt incurrence costs and
net mark-to-market losses; provided that if such Person or any of its
Subsidiaries has acquired or sold (or otherwise disposed of) a Subsidiary or
assets during such period, Consolidated EBITDA of such Person shall be adjusted
by the amount of the Consolidated EBITDA attributable to such Subsidiary or
assets as if such acquisition or sale (or other disposition) had occurred on the
first day of such period. With respect to Non-Wholly Owned Subsidiaries, only
that amount attributable to Borrower’s direct and indirect proportionate share
shall be included for purposes of this calculation.

“Consolidated Interest Expense” means, for any Person, for any period without
duplication, all interest paid or accrued during such period on Indebtedness
(including Capital Lease Obligations) excluding amortization of debt incurrence
expenses, original issue discount, and mark-to-market interest expense.

“Consolidated Net Income” means, for any Person, for any period, such Person’s
Consolidated net income for such period after eliminating earnings or losses
attributable to outstanding minority interests and excluding the net income of
any Person other than a Subsidiary in which such Person has an ownership
interest plus any Goodwill Impairment Charges.  With respect to Non-Wholly Owned
Subsidiaries, only that amount attributable to Borrower’s direct and indirect
proportionate share shall be included for purposes of this calculation.

“Consolidated Total Indebtedness” means, for any Person, as of any date, the sum
of all Indebtedness of that Person and its Consolidated Subsidiaries, minus LC
Exclusions, minus Attributable Indebtedness of such Person and its Consolidated
Subsidiaries in an amount not to exceed $50,000,000 under Sale Leaseback
Transactions relating solely to vehicles and real property.  With respect to
Non-Wholly Owned Subsidiaries, only that amount attributable to Borrower’s
direct and indirect proportionate share shall be included for purposes of this
calculation.





8




“Continuation” refers to the continuation pursuant to Section 2.3 hereof of a
Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.

“Conversion” refers to a conversion pursuant to Section 2.3 or Article III of
one Type of Loan into another Type of Loan.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan or any other Obligation except as described in the immediately following
clause (b), the rate per annum equal to two percent (2%) above the Adjusted Base
Rate then in effect for such Loan or other Obligation and (b) with respect to
any Eurodollar Loan, the rate per annum equal to two percent (2%) above the
Adjusted LIBOR Rate then in effect for such Loan or other Obligation; provided
in each case that no Default Rate charged by any Person shall ever exceed the
Highest Lawful Rate.

“Defaulting Lender” means any Lender, as determined by Agent, that has (a)
failed to fund any portion of its Loans or participations in Letters of Credit
or Swingline Loans within three Business Days of the date required to be funded
by it hereunder (provided that, if such Lender has failed for at least five
Business Days to comply with any such funding obligation, Borrower may declare
such Lender to be a Defaulting Lender in a written notice to Agent),
(b) notified Borrower, Agent, the LC Issuer, the Swingline Lender or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or any other agreement in which it commits to extend
credit or has made a public statement to the effect that it does not intend to
comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by Agent or Borrower, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, (d) otherwise failed to pay over to Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute (provided that, if
such Lender has failed for at least five Business Days to pay any such other
amount, unless the subject of a good faith dispute, Borrower may declare such
Lender to be a Defaulting Lender in a written notice to Agent), or (e)(i) become
or is or has a parent company that has become or is insolvent or generally
unable to pay its debts as they become due, or such Lender or its parent company
admits in writing its inability to pay its debts as they become due or makes a
general assignment for the benefit of its creditors or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or





9




acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action.

“Disclosure Schedule” means Schedule 5 hereto.

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, or other equity
interest in such Restricted Person or any other Restricted Person (including any
option or warrant to buy such an equity interest), or (b) any payment made by a
Restricted Person to purchase, redeem, acquire or retire any stock, partnership
interest, or other equity interest in such Restricted Person or any other
Restricted Person (including any such option or warrant).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Agent; with respect to LC Issuer, the office, branch, or agency
through which it issues Letters of Credit; and, with respect to Agent, the
office, branch, or agency through which it administers this Agreement.

“Early Opt-in Election”  means the occurrence of:

(d)        (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Borrower) that the Required Lenders have
determined in good faith that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.7(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(e)        (i) the election by Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Agent of written notice of such election to Borrower and the
Lenders or by the Required Lenders of written notice of such election to Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means any Person (subject to such consents as may be
required under Section 10.5(c)(iv)) other than (a) any Person organized outside
the United States if Borrower would be required to pay withholding Taxes on
interest or principal owed to such





10




Person, (b) Borrower or any of its Subsidiaries or Affiliates, (c) any natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or (d) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
definition.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414(b), Section 414(c), Section 414(m) or
Section 414(o) of the Internal Revenue Code.

“ERISA Plan” means any employee pension benefit plan subject to Section 412 of
the Internal Revenue Code or Title IV of ERISA with respect to which any
Restricted Person has a fixed or contingent liability.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Agent.

“Eurodollar Loan” means a Loan that bears interest at the Adjusted LIBOR Rate.

“Eurodollar Margin” means, on any date, with respect to each Eurodollar Loan,
the rate per annum set forth on the Pricing Schedule.

“Event of Default” has the meaning given to such term in Section 8.1.

“Excluded Assets” means, collectively, (a) equity interests in any Unrestricted
Subsidiary, so long as a pledge or transfer of such equity interests would be
prohibited or restricted under, or would require consent of a third party that
is not an Affiliate pursuant to, the





11




governing documents of such Unrestricted Subsidiary or any other agreement
binding on the Restricted Persons or their assets; provided that in the event
such pledge or transfer is not prohibited but is so restricted or would require
such consent of a third party that is not an Affiliate, Borrower shall have used
commercially reasonable efforts to satisfy such restriction or obtain such
consent, (b) assets, a security interest in which would be prohibited by
contract or applicable Law unless such prohibition is not effective under
applicable Law, (c) assets as to which Agent has determined in its sole
discretion that the costs of obtaining a lien or security interest therein are
excessive in relation to the value of the security to be afforded thereby,
(d) equity interests in excess of 65% of the voting stock of any Foreign
Subsidiary, (e) amounts escrowed or otherwise set aside as a Permitted Lien
described in clause (q) of the definition of “Permitted Lien” (solely so long as
such cash remains subject to such Permitted Lien) and (f) equity interests in
any Captive Insurance Entity, for so long as any such Captive Insurance Entity
is subject to regulatory restrictions that prohibit or limit (or create an
adverse tax effect on Borrower and the Restricted Persons as a result of) the
creation of a security interest in such equity interests.

“Excluded Subsidiaries” means, collectively, (a) the Immaterial Subsidiaries,
(b) the Unrestricted Subsidiaries, (c) the Foreign Subsidiaries and (d) any
Captive Insurance Entity, for so long as such Captive Insurance Entity is
subject to regulatory restrictions that prohibit or limit (or create an adverse
tax effect on Borrower and the Restricted Persons as a result of) the execution
of a Guaranty or the grant of a Lien pursuant to the Security Documents.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application of official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.1(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Amendment No. 6 Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations thereunder or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, any intergovernmental agreements entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any Laws,
fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement.





12




“Federal Funds Rate”  means, for any day, the rate per annum calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on the FRBNY’s
Website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate; provided that if such rate is not
so published for any day that is a Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.  Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means (a) any Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code, (b) any Subsidiary
that is held directly or indirectly by such a “controlled foreign corporation”
or (c) any Subsidiary all or substantially all of the assets of which are equity
interests in or Indebtedness of one or more such “controlled foreign
corporations”.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY’s Website” means the website of the FRBNY at http://www.newyorkfed.org,
or any successor source.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 6.2(a), except
as otherwise specifically provided herein.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either Borrower or Required Lenders shall so request,
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or otherwise reasonably requested hereunder setting forth a
reconciliation between such calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

“Goodwill Impairment Charges” means accounting charges resulting from the
write-up or write-down of acquired goodwill and other intangible assets in
accordance with FAS 142.





13




“Governmental Authority” means any nation, state, county, city or other
political subdivision and any other governmental department, court, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, domestic or foreign.

“Guarantors” means, collectively, (a) each Subsidiary of Borrower existing on
the Amendment No. 6 Effective Date, other than the Excluded Subsidiaries, and
(b) any Subsidiary of Borrower that executes and delivers a Guaranty to Agent
after the Amendment No. 6 Effective Date, pursuant to Section 6.15.

“Guaranty” means (a) that certain Second Amended and Restated Subsidiary
Guaranty dated as of the date hereof, executed by each Guarantor existing on the
Closing Date, in favor of Agent for the ratable benefit of the Secured Parties,
and (b) any Guaranty or joinder to a Guaranty executed by a Guarantor after the
Closing Date, in favor of Agent for the ratable benefit of the Secured Parties,
in each case as such Guaranties may be amended, supplemented, or modified and in
effect from time to time.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

“Immaterial Subsidiary” means one or more Subsidiaries with aggregate gross
assets of less than $2,000,000.

“Incremental Commitment Agreement” means an agreement in substantially the form
attached as Exhibit 2.17 or such other form as Agent approves in its reasonable
discretion.

“Incremental Lender” has the meaning assigned to that term in Section 2.17.

“Indebtedness” of any Person means, without duplication, obligations in any of
the following categories:

(a)        debt for borrowed money;





14




(b)        an obligation to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business);

(c)        obligations evidenced by a bond, debenture, note or similar
instrument;

(d)        Off-Balance Sheet Liabilities;

(e)        obligations arising under Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract);

(f)        Capital Lease Obligations;

(g)        obligations to pay money arising under conditional sales or other
title retention agreements;

(h)        obligations owing under direct or indirect guaranties of Indebtedness
of any other Person or otherwise constituting obligations to purchase or acquire
or to otherwise protect or insure a creditor against loss in respect of
Indebtedness of any other Person (such as obligations under working capital
maintenance agreements, agreements to keep-well, or agreements to purchase
Indebtedness, assets, goods, securities or services), but excluding endorsements
in the ordinary course of business of negotiable instruments in the course of
collection;

(i)         obligations to purchase or redeem securities or other property, if
such obligations arise out of or in connection with the sale or issuance of the
same or similar securities or property (for example, repurchase agreements,
mandatorily redeemable preferred stock and sale/leaseback agreements), except to
the extent such purchase or redemption is to be made with the proceeds of a
substantially concurrent issuance of Equity of such Person;

(j)         obligations with respect to letters of credit or applications or
reimbursement agreements therefor (but, for the avoidance of doubt, excluding
any obligations with respect to (i) letters of credit to the extent they support
other obligations constituting Indebtedness of a Restricted Person under this
definition, and (ii) letters of credit that support performance obligations); or

(k)        obligations with respect to banker’s acceptances (but, for the
avoidance of doubt, excluding any obligations with respect to (i) banker’s
acceptances to the extent they support other obligations constituting
Indebtedness of a Restricted Person under this definition, and (ii) banker’s
acceptances that support performance obligations);

provided,  however, that the “Indebtedness” of any Person shall not include
(i) obligations incurred by such Person in the ordinary course of its business
under purchasing cards or similar arrangements, or (ii) any obligations under
Operating Leases.

“Initial Financial Statements” means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2009, and (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
March 31, 2010.





15




“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
as of June 24, 2009 among Zurich American Insurance Company, a New York
corporation, and Wachovia Bank, N.A., a national banking association, as
predecessor to Lender Agent (as therein defined), as amended from time to time,
and (ii) any other agreement to which Borrower, Agent, and any surety are
parties that establishes the priorities of the parties with respect to Bonded
Receivables.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the first
Business Day of each Fiscal Quarter; and (b) with respect to each Eurodollar
Loan, the last day of the Interest Period that is applicable thereto; provided
that, and, if such Interest Period is greater than three months in length, then
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates for such Eurodollar Loan.

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/Conversion Notice (which must be a Business
Day), and ending one, two, three, or six months thereafter, as Borrower may
elect in such notice; provided that (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period which begins on the last Business Day in a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day in a calendar month; and (c) notwithstanding the foregoing, any
Interest Period which would otherwise end after the last day of the Commitment
Period shall end on the last day of the Commitment Period (or, if the last day
of the Commitment Period is not a Business Day, on the next preceding Business
Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of equity interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Collateral” has the meaning given to such term in Section 2.14(a).





16




“LC Conditions” means the conditions for issuance of a Letter of Credit set
forth in Sections 2.9 and 2.10.

“LC Exclusions” means the sum of (a) LC Obligations for Letters of Credit issued
in the ordinary course of Borrower’s business for insurance, state qualification
and routine licensing purposes and (b) LC Obligations, up to $2,000,000, for
Letters of Credit issued for purposes other than those set forth in subsection
(a) above.

“LC Issuer” means Wells Fargo Bank, National Association in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity, and
any issuer of an Existing Letter of Credit.  Agent may, with the consent of
Borrower and the Lender in question, appoint any Lender hereunder as an LC
Issuer in place of or in addition to Wells Fargo Bank, National Association.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“Lead Arranger” means Wells Fargo Securities, LLC.

“Lender Bank Services Obligations” means obligations to a Lender or an Affiliate
of a Lender arising out of any of the following bank services provided by such
Lender or Affiliate to a Restricted Person: commercial credit cards, commercial
checking accounts, stored value cards, and treasury management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, overdraft and interstate depository
network services).

“Lender Hedging Obligations” means Indebtedness to a Lender or an Affiliate of a
Lender arising out of any Hedging Contract permitted under Section 7.3.

“Lender Party” means Agent, LC Issuer, Swingline Lender and all Lenders.

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), and the successors of each such party as Lender
hereunder pursuant to Section 10.5.

“Lenders Schedule” means Schedule 3.1 hereto.

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower, and shall include the Existing Letters of Credit,
in each case as extended or otherwise modified by the LC Issuer from time to
time.

“Liabilities” means, as to any Person, all liabilities that would appear as such
on a balance sheet of such Person under GAAP.

“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.7(b),





17




(f)        for any interest rate calculation with respect to a Eurodollar Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in U.S. dollars for a period equal to the applicable Interest Period as
published by ICE Benchmark Administration Limited, a United Kingdom company, or
a comparable or successor quoting service approved by Agent, at approximately
11:00 a.m. (London time) two Business Days prior to the first day of the
applicable Interest Period.  If, for any reason, such rate is not so published
then “LIBOR” shall be determined by Agent to be the arithmetic average of the
rate per annum at which deposits in U.S. dollars would be offered by first class
banks in the London interbank market to Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and

(g)        for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in U.S. dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by Agent, at approximately 11:00 a.m. (London time) on
such date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day.  If, for any reason, such rate is not so
published then “LIBOR” for such Base Rate Loan shall be determined by Agent to
be the arithmetic average of the rate at which deposits in U.S. dollars would be
offered by first class banks in the London interbank market to Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.7(b), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, rights
of a vendor under any title retention or conditional sale agreement or lease
substantially equivalent thereto, Tax lien, mechanic’s or materialmen’s lien, or
any other charge or encumbrance for security purposes, whether arising by Law or
agreement or otherwise, but excluding any right of offset which arises without
agreement in the ordinary course of business.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Guaranties, the LC Applications and the Intercreditor Agreements, and all other
agreements, certificates, documents, instruments and writings at any time
executed and delivered in connection herewith or therewith (exclusive of term
sheets, commitment letters, any Hedging Contracts, and any agreements or
arrangements pursuant to which Lender Bank Services Obligations are provided).





18




“Loans” means the (a) Revolving Loans as otherwise described in Section 2.1(a),
(b) Term Loans as otherwise described in Section 2.1(b) and (c) the Swingline
Loans as otherwise described in Section 2.16.

“Margin Stock” means margin stock, as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System.

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated business, assets, operations or
properties, considered as a whole, (c) Borrower’s ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

“Maturity Date” means January 6, 2025.

“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means (a) with respect to any Asset Disposition, all cash
and Cash Equivalents received by Borrower or any other Restricted Person
therefrom minus the sum of (i) all Taxes owing or estimated to be payable to a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket costs, fees and expenses incurred in connection with
such transaction or event and (iii) the principal amount of, premium, if any,
and interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event; and (b) with respect to any issuance or
incurrence of Indebtedness, the gross cash proceeds received by Borrower or any
other Restricted Person therefrom minus all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.

“Non-Wholly Owned Subsidiary” means, with respect to any Person, any entity in
which such Person directly or indirectly owns equity interests which represent
less than 100% of the total equity interests (other than qualifying shares
required to be owned by directors) of such entity.

“Note(s)” means the Revolving Notes, the Term Notes and the Swingline Note.

“Obligations” means all indebtedness, liabilities and obligations, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect, absolute, fixed or contingent, from time to time owing by any
Restricted Person to any Lender Party under or





19




pursuant to any of the Loan Documents, including all LC
Obligations.  “Obligation” means any part of the Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any operating
leases (as determined consistent with GAAP as in effect on the Closing Date)
other than a Synthetic Lease).

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2017.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
by reason of any present or former connection between such Lender Party and the
jurisdiction imposing such Taxes (other than connections arising from such
Lender Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub, L. 107-56 (signed
into law October 26, 2001)).

“Percentage Share” means, with respect to any Lender (a) when used in Section
2.1,  2.2 or 2.5, in any Borrowing Notice or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on the Lenders
Schedule or in the most recent Assignment and Acceptance, or Incremental
Commitment Agreement, if any, executed by such Lender, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement
(including in connection with the reduction or termination of a Defaulting
Lender’s Revolving Loan Commitment pursuant to Section 2.18), and (b) when used
otherwise, the percentage obtained by dividing (i) the sum of the unpaid
principal balance of such Lender’s Loans at the time in question plus the
Matured LC Obligations which such Lender has funded pursuant to Section 2.11(c)
plus the portion of the Maximum Drawing Amount which such Lender might be
obligated to fund under Section 2.11(c), by (ii) the sum of the aggregate unpaid
principal balance of all Loans at such time plus the aggregate amount of LC
Obligations outstanding at such time.

“Permitted Acquisition” means an Acquisition that is permitted by Section
7.7(c).

“Permitted Investments” means:

(a)        Cash Equivalents;





20




(b)        existing Investments described in the Disclosure Schedule;

(c)        extensions of credit by Restricted Persons to their customers for
buying goods and services in the ordinary course of business or to another
Restricted Person in the ordinary course of business;

(d)        extensions of credit among Restricted Persons which are subordinated
to the Obligations pursuant to the terms of the Guaranty or upon other terms and
conditions reasonably satisfactory to Agent;

(e)        Investments by Restricted Persons in the Equity of Subsidiaries of
Borrower (other than Unrestricted Subsidiaries and the Captive Insurance
Entities, Investments in which shall be governed by Section 7.7(a));

(f)        Investments by Restricted Persons in the Equity of another Person
made in connection with a Permitted Acquisition;

(g)        repurchases by Restricted Persons of their Equity that are permitted
pursuant to Section 7.6; and

(h)        any Investment made as a result of the receipt of non-cash
consideration from a sale, transfer, lease, exchange, alienation, or disposition
of assets that is permitted pursuant to Section 7.5.

“Permitted Liens” means:

(a)        statutory Liens for Taxes, assessments or other governmental charges
or levies which are not yet delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

(b)        landlords’, operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, worker’s, suppliers or other like Liens, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations (i) which are not delinquent or which are being
contested in good faith by appropriate proceedings; and (ii) for which adequate
reserves have been maintained in accordance with GAAP;

(c)        zoning restrictions, easements, licenses, and minor defects and
irregularities in title to any real property, so long as such defects and
irregularities do not materially impair the value of such property or the use of
such property for the purposes for which such property is held;

(d)        pledges or deposits of cash or securities to secure (i) the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business; (ii) obligations under worker’s compensation, unemployment
insurance, social security, or public Laws or similar legislation (excluding
Liens arising under ERISA); or (iii) letters of credit that support obligations
described in clause (i) or (ii) above;





21




(e)        Liens under the Security Documents;

(f)        with respect only to property subject to any particular Security
Document, Liens burdening such property which are expressly allowed by such
Security Document;

(g)        any Lien in favor of a surety that is subject to the provisions of an
Intercreditor Agreement;

(h)        deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which Borrower or any of its Subsidiaries is a party;

(i)         any attachment or judgment Lien not constituting an Event of Default
under Section 8.1;

(j)         Liens existing on the date hereof and renewals and extensions
thereof, which Liens are set forth on Schedule 1.1(a);

(k)        Liens securing Indebtedness permitted by Section 7.1(c);  provided
that such Liens attach only to the assets financed by such Indebtedness and any
proceeds thereof;

(l)         common law security interests of a surety in the actual proceeds of
a project subject to the underlying surety bond provided by such surety;

(m)       inchoate Liens arising under ERISA to secure contingent Liabilities of
Borrower or any of its Subsidiaries;

(n)        Liens securing Indebtedness permitted by Section 7.1(h);  provided
that (i) such Liens existed at the time such Person became a Subsidiary of
Borrower or at the time such assets were acquired, as the case may be, and were
not created in anticipation thereof, (ii) such Liens do not apply to any
property or assets of Borrower or its Subsidiaries, as the case may be, other
than (A) the assets of such Person that has become a Subsidiary of Borrower and
such Person’s Subsidiaries or (B) such acquired assets and their proceeds, and
(iii) such Liens secure only those obligations that they secured on the date
such Person became a Subsidiary of Borrower or at the time such assets were
acquired, as the case may be;

(o)        Liens securing Indebtedness permitted by Section 7.1(j);

(p)        Liens in respect of Operating Leases; and

(q)        Liens on amounts escrowed or otherwise set aside in connection with a
proposed Permitted Acquisition, Permitted Investment or other disposition
permitted hereunder.

“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Tribunal, or any other legally
recognizable entity.

“Prescribed Forms” means (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest





22




under any Loan Document, executed copies of IRS Form W-8BEN, or W-8BEN-E, as
applicable (or successor form), establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (ii) executed copies of
IRS Form W-8ECI; (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 1.1-1 to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; (iv) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 1.1-2 or Exhibit 1.1-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 1.1-4 on behalf of each such direct and indirect partner; and/or (v)
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prior Agent” means Capital One, N.A., a national banking association formerly
known as Hibernia National Bank, in its capacity as agent under the Prior Credit
Documents.

“Prior Credit Agreement” means that certain Credit Agreement dated as of
June 30, 2005, as amended from time to time heretofore, among Borrower, the
Prior Agent, as agent and a lender thereunder, and the other financial
institutions party thereto, as lenders.

“Prior Credit Documents” means the Prior Credit Agreement, together with the
promissory notes made by Borrower thereunder and any and all other documents and
instruments executed in connection therewith.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Receivables” means all present and future rights of Borrower or any Subsidiary
of Borrower to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether now existing or
hereafter arising and wherever arising and whether or not earned by performance.





23




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Relevant Governmental Body” means the Federal Reserve Board and/or the FRBNY,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the FRBNY or any successor thereto.

“Required Lenders” means Lenders having aggregate Revolving Loan Commitments and
outstanding Term Loans representing more than fifty percent (50%) of the
aggregate Revolving Loan Commitments and Term Loans then outstanding or, if the
Revolving Loan Commitments have been terminated, Lenders holding Loans
representing more than fifty percent (50%) of the aggregate principal amount of
the Loans then outstanding.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.

“Restricted Person” means any of Borrower and each Guarantor.

“Revolving Facility Usage” means, at the time in question, without duplication,
the aggregate principal amount of outstanding Revolving Loans, Swingline Loans,
and LC Obligations at such time.

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

“Revolving Loan” means a loan made to Borrower pursuant to Section 2.1(a).

“Revolving Loan Commitment” means as to any Lender, the commitment of such
Lender to make its Percentage Share of Revolving Loans or incur its Percentage
Share of Swingline Loans or LC Obligations as set forth on the Lenders Schedule
or in the most recent Assignment and Acceptance or Incremental Commitment
Agreement, if any, executed by such Lender, as such amount may be adjusted, if
at all, from time to time in accordance with this Agreement.

“Revolving Notes” has the meaning ascribed to it in Section 2.1(a).

“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.

“Sale Leaseback Transaction” means any transaction or series of related
transactions under which Borrower or any of its Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of that





24




transaction, thereafter rents or leases that property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed of.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned in the aggregate, directly or
indirectly, 50% or more by any such Person or Persons described in clauses (a)
and (b) or (d) any Person controlled by any such Person or Persons described in
clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

“Secured Obligations” means all Obligations, Lender Hedging Obligations, and
Lender Bank Services Obligations; provided,  however, that the “Secured
Obligations” shall exclude any Excluded Swap Obligations.

“Secured Party” means each Lender Party and each Affiliate of a Lender that
holds Lender Hedging Obligations or Lender Bank Services Obligations.

“Security Documents” means the instruments listed on Schedule 4.1 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
financing statements, continuation statements, extension agreements and other
agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Agent in connection with this Agreement or any transaction
contemplated hereby to secure the payment of any part of the Secured Obligations
or the performance of any Restricted Person’s other duties and obligations under
the Loan Documents.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the FRBNY, as the administrator of such benchmark (or
a successor administrator) on the FRBNY’s Website.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the





25




facts and circumstances existing at the time, represents the amount that can be
reasonably be expected to become an actual or matured liability.

“Subordinated Debt” means unsecured Indebtedness that is subordinated to the
Obligations in a manner and form reasonably satisfactory to Agent, as to the
right and time of payment and as to any and all other rights and remedies
thereunder.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any Lender Hedging Contract that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.16.

“Swingline Note” has the meaning specified in Section 2.16(d).

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for Tax purposes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

 “Term Lenders” means those Lenders having a Term Loan Commitment or outstanding
Term Loans.

“Term Loan” means a loan made to Borrower pursuant to Section 2.1(b).

“Term Loan Commitment” means, as to any Lender, the commitment of such Lender to
make a Term Loan, expressed as an amount representing the maximum principal
amount of the Term Loan to be made by such Lender, as set forth on the Lenders
Schedule.  As of the Amendment No. 6 Effective Date, the aggregate amount of the
Lenders’ Term Loan Commitments is equal to $150,000,000.

“Term Notes” has the meaning ascribed to it in Section 2.1(b).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.





26




“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) an event described in Section 4041A of ERISA, or (ii) the withdrawal of any
ERISA Affiliate from an ERISA Plan if such withdrawal is described in Section
4201(a) of ERISA, or (iii) a reportable event described in Section 4043(c)(5) or
(6) of ERISA or (iv) any other reportable event described in Section 4043(c) of
ERISA other than a reportable event not subject to the provision for 30-day
notice to the Pension Benefit Guaranty Corporation pursuant to a waiver by such
corporation (determined under final regulations promulgated by the Pension
Benefit Guaranty Corporation regarding such waivers as in effect on the date of
this Credit Agreement) under Section 4043(a) or 4043(b)(4) of ERISA, or (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the filing of a notice of intent to terminate any ERISA Plan or the
treatment of any ERISA Plan amendment as a termination under Section 4041(c) of
ERISA, or (d) the institution of proceedings to terminate any ERISA Plan by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.

“Total Leverage Ratio” means the ratio, determined as of the end of each of
Borrower’s Fiscal Quarters for the then most-recently ended four consecutive
Fiscal Quarters, of (a) its Consolidated Total Indebtedness on such day to (b)
its Consolidated EBITDA for such period.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unrestricted Subsidiary” means a direct or indirect Non-Wholly Owned Subsidiary
of Borrower that has been designated as an Unrestricted Subsidiary in a written
notice by Borrower to Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





27




Section 1.2      Exhibits and Schedules; Additional Definitions.  All Exhibits
and Schedules attached to this Agreement are a part hereof for all
purposes.  Reference is hereby made to Schedule 4.1 for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3      Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
Section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

Section 1.4      References and Titles.  All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Exhibits
and Schedules to any Loan Document shall be deemed incorporated by reference in
such Loan Document.  References to any document, instrument, or agreement (a)
shall include all exhibits, schedules, and other attachments thereto, and (b)
shall include all documents, instruments, or agreements issued or executed in
replacement thereof.  Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such
subdivisions.  The words “this Agreement”, “this instrument”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.  The phrases “this section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases
occur.  The word “or” is not exclusive, and the word “including” (in its various
forms) means “including without limitation”.  Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.  Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer.  References to “days” shall mean calendar days, unless the term “Business
Day” is used.  Unless otherwise specified, references herein to any particular
Person also refer to its successors and permitted assigns.

Section 1.5      Calculations and Determinations.  All calculations under the
Loan Documents of interest chargeable with respect to Eurodollar Loans and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days.  All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate.  Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any LIBOR, Adjusted LIBOR Rate, Business Day,
Interest Period, or Reserve Requirement) shall, in the absence of manifest
error, be conclusive and binding.  Unless otherwise expressly provided herein or
unless Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.





28




Section 1.6       Joint Preparation; Construction of Indemnities and
Releases.  This Agreement and the other Loan Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any Loan
Document to be construed against any party because of its role in drafting such
Loan Document.  All indemnification and release provisions of this Agreement
shall be construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

Section 1.7       Rates.  Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “LIBOR” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.

Section 1.8       Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
at such time.

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

Section 2.1       Commitments to Lend; Notes.

(a)        Subject to the terms and conditions hereof, each Revolving Lender
agrees, severally and not jointly, to make Revolving Loans to Borrower upon the
request of Borrower from time to time during the Commitment Period; provided
that (a) subject to Sections 3.3,  3.4 and 3.6, Revolving Loans of the same Type
made on the same day shall be made by Revolving Lenders in accordance with their
respective Percentage Shares and as part of the same Borrowing; and (b) after
giving effect to such Revolving Loans, the Revolving Facility Usage shall not
exceed the Aggregate Revolving Loan Commitment then in effect.  The amount of
all Revolving Loans in any Borrowing must be greater than or equal to $100,000,
or must equal the remaining availability under the Aggregate Revolving Loan
Commitment.  The obligation of Borrower to repay to each Revolving Lender the
aggregate amount of all Revolving Loans made by such Revolving Lender, together
with interest accruing in connection therewith, may, at the request of such
Revolving Lender, be evidenced by a promissory note made by Borrower payable to
the order of such Revolving Lender in the principal amount of the Revolving Loan
Commitment of the applicable Revolving Lender, substantially in the form of
Exhibit 2.1(a) (each a “Revolving Note” and, collectively, the “Revolving
Notes”).  The amount of principal owing on any Revolving Note at any given time
shall be the aggregate amount of all Revolving Loans theretofore made by such
Revolving Lender minus all payments of principal theretofore received by such
Revolving Lender on such Revolving Note. Interest on each Revolving Loan





29




shall accrue and be due and payable as provided herein.  Each Revolving Loan
shall be due and payable as provided herein, and shall be due and payable in
full on the Maturity Date.  Subject to the terms and conditions hereof, Borrower
may borrow, repay, and reborrow Revolving Loans hereunder.

(b)        Subject to the terms and conditions hereof, each Term Lender agrees,
severally and not jointly, to make a single Term Loan to Borrower on the
Amendment No. 6 Effective Date in a principal amount equal to such Lender’s Term
Loan Commitment.  The obligation of Borrower to repay to each Term Lender the
aggregate amount of the Term Loan made by such Term Lender, together with
interest accruing in connection therewith, may, at the request of such Term
Lender, be evidenced by a promissory note made by Borrower payable to the order
of such Term Lender in the principal amount of the Term Loan Commitment of the
applicable Term Lender, substantially in the form of Exhibit 2.1(b) (each a
“Term Note” and, collectively, the “Term Notes”).  The amount of principal owing
on any Term Note at any given time shall be the amount of the Term Loan made by
such Term Lender minus all payments of principal theretofore received by such
Term Lender on such Term Note.  Interest on each Term Loan shall accrue and be
due and payable as provided herein.  Each Term Loan shall be due and payable as
provided herein, and shall be due and payable in full on the Maturity
Date.  Amounts repaid or prepaid in respect of the Term Loans may not be
reborrowed.

Section 2.2      Requests for Loans.  Borrower must give to Agent written or
electronic notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of new Loans to be advanced by the applicable Lenders.  Each
such notice constitutes a “Borrowing Notice” hereunder and must:

(a)        specify (i) the aggregate amount of any such Borrowing of new Base
Rate Loans and the date on which such Base Rate Loans are to be advanced, or
(ii) the aggregate amount of any such Borrowing of new Eurodollar Loans, the
date on which such Eurodollar Loans are to be advanced (which shall be the first
day of the Interest Period which is to apply thereto), and the length of the
applicable Interest Period; and

(b)        be received by Agent not later than 11:00 a.m., Houston, Texas time,
on (i) the day on which any such Base Rate Loans are to be made, or (ii) the
third Business Day preceding the day on which any such Eurodollar Loans are to
be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit 2.2(b), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Borrowing Notice, Agent shall give each applicable Lender prompt notice of the
terms thereof.  If all conditions precedent to such new Loans have been met,
each applicable Lender will on the date requested promptly remit to Agent at
Agent’s office in Houston, Texas the amount of such Lender’s new Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, Agent shall promptly make such Loans available to
Borrower.  Unless Agent shall have received prompt notice from a Lender that
such Lender will not make available to Agent such Lender’s new Loan, Agent may
in its discretion assume that





30




such Lender has made such Loan available to Agent in accordance with this
Section and Agent may if it chooses, in reliance upon such assumption, make such
Loan available to Borrower.  If and to the extent such Lender shall not so make
its new Loan available to Agent, such Lender and Borrower severally agree to pay
or repay to Agent within three days after demand the amount of such Loan
together with interest thereon, for each day from the date such amount was made
available to Borrower until the date such amount is paid or repaid to Agent,
with interest at (i) the Federal Funds Rate, if such Lender is making such
payment and (ii) the interest rate applicable at the time to the other new Loans
made on such date, if Borrower is making such repayment.  If neither such Lender
nor Borrower pays or repays to Agent such amount within such three-day period,
Agent shall in addition to such amount be entitled to recover from such Lender
and from Borrower, on demand, interest thereon at the Default Rate, calculated
from the date such amount was made available to Borrower.  The failure of any
Lender to make any new Loan to be made by it hereunder shall not relieve any
other Lender of its obligation hereunder, if any, to make its new Loan, but no
Lender shall be responsible for the failure of any other Lender to make any new
Loan to be made by such other Lender.

Section 2.3      Continuations and Conversions of Existing Loans.  Borrower may
make the following elections with respect to Loans already outstanding: to
convert Base Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base
Rate Loans on the last day of the Interest Period applicable thereto, and to
continue Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such
expiration.  In making such elections, Borrower may combine existing Loans of
the same Class made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings; provided that Borrower may have no more than five Borrowings of
Eurodollar Loans outstanding at any time.  To make any such election, Borrower
must give to Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing.  Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

(a)        specify the existing Loans which are to be Continued or Converted;

(b)        specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be converted and the date on which such
Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c)        be received by Agent not later than 11:00 a.m., Houston, Texas time,
on (i) the day on which any such conversion to Base Rate Loans is to occur, or
(ii) the third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit 2.3(c), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement





31




by Borrower as to the matters which are required to be set out in such written
confirmation.  Upon receipt of any such Continuation/Conversion Notice, Agent
shall give each applicable Lender prompt notice of the terms thereof.  Each
Continuation/Conversion Notice shall be irrevocable and binding on
Borrower.  During the continuance of any Default, Borrower may not make any
election to convert existing Loans into Eurodollar Loans or continue existing
Loans as Eurodollar Loans.  If (due to the existence of a Default or for any
other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by Borrower or advanced by any Lender in connection with any Continuation
or Conversion of existing Loans pursuant to this Section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to already outstanding Loans.

Section 2.4       Use of Proceeds.  Borrower shall use the Loans to provide
working capital for its operations and for other general corporate
purposes.  Borrower shall use all Letters of Credit for its general corporate
purposes.  In no event shall the funds from any Loan or any Letter of Credit be
used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any Margin Stock (except in
connection with an acquisition or Investment permitted under Section 7.7 which
does not violate Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such Margin Stock. Borrower represents and warrants
that Borrower is not engaged principally, or as one of Borrower’s important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such Margin Stock.  No Loan or Letter of Credit will be
requested and no proceeds of any Loan or Letter of Credit will be used (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) to fund any activities or business
(A) of or with any Person, that, at the time of such funding, is the subject of
Sanctions or (B) in any country or territory that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 2.5       Interest Rates and Fees; Payment Dates.

(a)        Interest.  Subject to subsection (b) below, (i) each Base Rate Loan
shall bear interest on each day it is outstanding at the Adjusted Base Rate in
effect on such day, (ii) each Eurodollar Loan shall bear interest on each day
during the related Interest Period at the related Adjusted LIBOR Rate in effect
on such day, and (iii) if an Event of Default has occurred and is continuing,
the Loans shall bear interest as set forth in Section 2.5(b)
below.  Notwithstanding the foregoing, Borrower may request from time to time
that Borrower and the Lender enter into a Hedging Contract providing for
interest rate protection (A) for a term expiring no earlier than one year after
the Closing Date; and (B) with other terms and conditions reasonably
satisfactory to Agent.





32




(b)        Default Rate.  If an Event of Default shall have occurred and be
continuing under Section 8.1(a),  (b),  (j)(i),  (j)(ii) or (j)(iii), all
outstanding Loans shall bear interest at the applicable Default Rate.  In
addition, if an Event of Default shall have occurred and be continuing (other
than under Section 8.1(a),  (b),  (j)(i),  (j)(ii) or (j)(iii)), Required
Lenders may, by notice to Borrower, elect to have the outstanding Loans bear
interest at the applicable Default Rate, whereupon such Loans shall bear
interest at the applicable Default Rate until the earlier of (i) the first date
thereafter upon which there shall be no Event of Default continuing and (ii) the
date upon which Required Lenders shall have rescinded such notice.

(c)        Commitment Fees.  In consideration of each Revolving Loan Commitment
of each Revolving Lender to make Revolving Loans, Borrower will pay to Agent for
the account of each Revolving Lender a fee (the “Commitment Fee”) determined on
a daily basis by multiplying the applicable Commitment Fee Rate by the
Percentage Share of such Revolving Lender of the unused portion of the aggregate
Revolving Loan Commitments on each day during the Commitment Period, determined
for each such day by deducting from the amount of the aggregate Revolving Loan
Commitments at the end of such day the Revolving Facility Usage at the end of
such day (calculated as if no Swingline Loans were outstanding).  This
Commitment Fee shall be due and payable in arrears on the first day of each
Fiscal Quarter and at the end of the Commitment Period.

(d)        Additional Fees.  In addition to all other amounts due to Agent under
the Loan Documents, Borrower will pay fees to the Lead Arranger as described in
a letter dated November 19, 2019, among Lead Arranger, Wells Fargo Bank,
National Association and Borrower.

(e)        Payment Dates.  On each Interest Payment Date relating to Base Rate
Loans, Borrower shall pay to the Lenders all unpaid interest which has accrued
on the Base Rate Loans to but not including such Interest Payment Date.  On each
Interest Payment Date relating to a Eurodollar Loan, Borrower shall pay to
Lenders all unpaid interest which has accrued on such Eurodollar Loan to but not
including such Interest Payment Date.

Section 2.6       Repayment of Loans.

(a)        Borrower hereby unconditionally promises to pay to Agent for the
ratable account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date.

(b)        Borrower hereby unconditionally promises to pay to Agent for the
ratable account of each Term Lender (i) the principal amount of the Term Loans
in installments payable on the last day of each calendar quarter during the term
of this Agreement, commencing on March 31, 2020, with such installments being in
the aggregate principal amount for all Term Lenders of (A) one and one-quarter
percent (1.25%) of the original aggregate principal amount of the Term Loans,
for the quarters ending March 31, 2020 through and including December 31, 2021,
(B) two and one-half percent (2.50%) of the original aggregate principal amount
of the Term Loans, for the quarters ending March 31, 2022 through and including
December 31, 2023 and (C) three and three-quarters percent (3.75%) of the
original aggregate principal amount of the Term Loans, for the quarters ending
March 31, 2024 and thereafter, and (ii) the then‑unpaid principal amount of the
Term Loans on the Maturity Date.





33




Section 2.7       Prepayment of Loans.

(a)        Optional Prepayments.  Borrower may, without penalty, (i) upon notice
to Agent to be received no later than 11:00 a.m., Houston, Texas time, with
respect to any Base Rate Loan and (ii) upon three Business Days’ notice to each
Lender with respect to any Eurodollar Loan, from time to time and without
premium or penalty prepay the Loans, in whole or in part, provided (A) that the
aggregate amounts of all partial prepayments of principal on the Notes equals
$100,000 or any higher integral multiple of $100,000; and (B) that if Borrower
prepays any Eurodollar Loan on any day other than the last day of the Interest
Period applicable thereto, it shall pay to Lenders any amounts due under Section
3.5.

(b)        Mandatory Prepayments.

(i)         If at any time the Revolving Facility Usage exceeds the Aggregate
Revolving Loan Commitment (whether due to a reduction in the Revolving Loan
Commitments in accordance with this Agreement, or otherwise), Borrower shall
immediately upon demand prepay the principal of the Revolving Loans (and after
the Revolving Loans are repaid in full, provide LC Collateral in accordance with
Section 2.14(a)) in an amount at least equal to such excess.

(ii)        If Borrower or any other Restricted Person receives Net Cash
Proceeds from any Asset Disposition and the aggregate amount of such Net Cash
Proceeds exceeds $30,000,000 in any Fiscal Year, then, within ten Business Days
of receipt thereof, Borrower shall apply such Net Cash Proceeds to prepay the
Term Loans; provided that, so long as no Event of Default exists, Borrower shall
be permitted to reinvest such Net Cash Proceeds in productive assets or
properties or otherwise in the business of Borrower and its Subsidiaries within
365 days after receipt thereof, in which case, Borrower shall give Agent written
notice thereof within ten Business Days of the receipt of such Net Cash
Proceeds.  If Borrower elects to use Net Cash Proceeds for reinvestment as set
forth in the immediately preceding sentence, within 365 days of the date of
written notice to Agent of such election, Borrower shall provide evidence
reasonably satisfactory to Agent that such reinvestment has been completed on or
before such 365-day period and, to the extent such reinvestment has not been
completed, Borrower shall prepay the Term Loans in an amount equal to the amount
of such Net Cash Proceeds not used for such reinvestment.

(iii)       If Borrower or any other Restricted Person issues or incurs any
Indebtedness (other than Indebtedness permitted by Section 7.1), Borrower shall
promptly (but in any event within three Business Days of receipt thereof) apply
the Net Cash Proceeds thereof to prepay the Term Loans.

(c)        Prepayments Generally.  Each prepayment of principal under this
Section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid.  Any principal or interest prepaid pursuant to this
Section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such
prepayment.  All prepayments of Term Loans shall be applied to prepay the Term
Loans on a pro rata basis to





34




reduce the subsequent scheduled repayments of the Term Loans to be made pursuant
to Section 2.6(b) in the order of maturity of such scheduled payments.

Section 2.8       Termination of Commitments; Reduction of Revolving Loan
Commitments.

(a)        Unless previously terminated, the Revolving Loan Commitments will
terminate on the Maturity Date.  The Term Loan Commitments will terminate upon
the funding of the Term Loans on the Amendment No. 6 Effective Date.

(b)        Borrower may at any time terminate, or from time to time reduce,
without premium or penalty, the Revolving Loan Commitments, but (i) each
reduction of the Revolving Loan Commitments must be in an amount that is an
integral multiple of $100,000 (unless such reduction would reduce the unused
Revolving Loan Commitments to zero) and (ii) Borrower shall not terminate or
reduce the Revolving Loan Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.7, the sum of the
aggregate Revolving Facility Usage would exceed the Aggregate Revolving Loan
Commitment then in effect.

(c)        Borrower shall notify Agent of any election to terminate or reduce
the Revolving Loan Commitments under Section 2.8(b) at least three Business Days
prior to the effective date of that termination or reduction, specifying that
election and the effective date thereof.  Promptly following receipt of any
notice, Agent shall advise the Revolving Lenders of the contents thereof.  Each
notice delivered by Borrower pursuant to this Section will be irrevocable,
except that a notice of termination of the Revolving Loan Commitments delivered
by Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by Borrower
(by notice to Agent on or prior to the specified effective date) if such
condition is not satisfied.  Except as provided in the immediately preceding
sentence, any termination or reduction of the Revolving Loan Commitments will be
permanent and such Revolving Loan Commitments will not be reinstated except
pursuant to, and in accordance with, Section 2.17.  Except as provided in
Section 2.18, each reduction of the Revolving Loan Commitments must be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Loan Commitments.

Section 2.9      Letters of Credit.  Subject to the terms and conditions hereof,
Borrower may during the Commitment Period request LC Issuer to, and LC Issuer
shall, issue one or more Letters of Credit; provided that, after taking such
Letter of Credit into account:

(a)        the Revolving Facility Usage does not exceed the Aggregate Revolving
Loan Commitment (whether due to a reduction in the Revolving Loan Commitments in
accordance with this Agreement, or otherwise) at such time;

(b)        the aggregate LC Obligations at such time do not exceed $160,000,000;
and

(c)        the expiration date of such Letter of Credit is prior to the end of
the Commitment Period.





35




All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date, shall be subject to and governed by
the terms and conditions hereof.

Section 2.10    Requesting Letters of Credit.  Borrower must make written
application for any Letter of Credit at least two (2) Business Days (or such
shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit.  By making any such written application, Borrower shall be deemed to
have represented and warranted that the LC Conditions described in Section 2.11
will be met as of the date of issuance of such Letter of Credit.  Each such
written application for a Letter of Credit must be made in writing in the form
and substance of Exhibit 2.10, the terms and provisions of which are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower).  Two (2) Business Days after the LC
Conditions for a Letter of Credit have been met (or if LC Issuer otherwise
desires to issue such Letter of Credit), LC Issuer will issue such Letter of
Credit at LC Issuer’s office in Houston, Texas.  If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.  Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will promptly notify LC Issuer.

Section 2.11     Reimbursement and Participations.

(a)        Reimbursement by Borrower.  Each Matured LC Obligation shall
constitute a Revolving Loan by LC Issuer to Borrower if not paid by Borrower in
accordance with the following sentence.  Borrower promises to pay to LC Issuer,
or to LC Issuer’s order, on the Business Day immediately following the day on
which a demand is made, the full amount of each Matured LC Obligation, together
with interest thereon at the Default Rate applicable to Base Rate Loans.  The
obligation of Borrower to reimburse LC Issuer for each Matured LC Obligation
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.  Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this Section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer.  However,
the





36




foregoing shall not be construed to excuse LC Issuer from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable Law) suffered by Borrower that are caused by LC Issuer’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

(b)        Letter of Credit Advances.  If the beneficiary of any Letter of
Credit makes a draft or other demand for payment thereunder then Borrower may,
during the interval between the making thereof and the honoring thereof by LC
Issuer, request Revolving Lenders to make Revolving Loans to Borrower in the
amount of such draft or demand, which such Loans shall be made concurrently with
LC Issuer’s payment of such draft or demand and shall be immediately used by LC
Issuer to repay the amount of the resulting Matured LC Obligation.  Such a
request by Borrower shall be made in compliance with all of the provisions
hereof; provided that for the purposes of the first sentence of Section 2.1(a),
the amount of such Loans shall be considered, but the amount of the Matured LC
Obligation to be concurrently paid by such Loans shall not be considered.

(c)        Participation by Lenders.  LC Issuer irrevocably agrees to grant and
hereby grants to each Revolving Lender, and to induce LC Issuer to issue Letters
of Credit hereunder each Revolving Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from LC Issuer, on the terms and
conditions hereinafter stated and for such Lender’s own account and risk, an
undivided interest equal to such Lender’s Percentage Share of LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by LC Issuer thereunder.  Each
Revolving Lender unconditionally and irrevocably agrees with LC Issuer that, if
a Matured LC Obligation is paid under any Letter of Credit for which LC Issuer
is not reimbursed in full by Borrower in accordance with the terms of this
Agreement and the related LC Application (including any reimbursement by means
of concurrent Loans or by the application of LC Collateral), such Lender shall
(in all circumstances and without set-off or counterclaim) pay to LC Issuer on
demand, in immediately available funds at LC Issuer’s address for notices
hereunder, such Lender’s Percentage Share of such Matured LC Obligation (or any
portion thereof which has not been reimbursed by Borrower).  Each Revolving
Lender’s obligation to pay LC Issuer pursuant to the terms of this subsection is
irrevocable and unconditional.  If any amount required to be paid by any
Revolving Lender to LC Issuer pursuant to this subsection is paid by such Lender
to LC Issuer within three Business Days after the date such payment is due, LC
Issuer shall in addition to such amount be entitled to recover from such Lender,
on demand, interest thereon calculated from such due date at the Federal Funds
Rate.  If any amount required to be paid by any Revolving Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Default Rate.

(d)        Distributions to Participants.  Whenever LC Issuer has in accordance
with this Section received from any Revolving Lender payment of such Lender’s
Percentage Share of any Matured LC Obligation, if LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from Borrower or by application of LC Collateral or otherwise,
and excluding only interest for any period prior to LC Issuer’s





37




demand that such Lender make such payment of its Percentage Share), LC Issuer
will distribute to such Lender its Percentage Share of the amounts so received
by LC Issuer; provided,  however, that if any such payment received by LC Issuer
must thereafter be returned by LC Issuer, such Lender shall return to LC Issuer
the portion thereof which LC Issuer has previously distributed to it.

(e)        Calculations.  A written advice setting forth in reasonable detail
the amounts owing under this Section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

Section 2.12    Letter of Credit Fees.  In consideration of LC Issuer’s issuance
of any Letters of Credit, Borrower agrees to pay (a) to Agent, for the account
of all Revolving Lenders in accordance with their respective Percentage Shares,
(i) with respect to each Letter of Credit supporting non-financial contractual
obligations, a per annum letter of credit fee on the undrawn face amount of such
Letter of Credit at a rate equal to 50% of the rate specified as the LC Rate on
the Pricing Schedule and (ii) with respect to each other Letter of Credit, a per
annum letter of credit fee on the undrawn face amount of such Letter of Credit
at a rate equal to the rate specified as the LC Rate on the Pricing Schedule and
(b) to such LC Issuer for its own account, a letter of credit fronting fee at a
rate equal to 0.125% per annum. The letter of credit fee and the letter of
credit fronting fee will be calculated on the undrawn face amount of each Letter
of Credit outstanding on each day at the above-applicable rates and will be due
and payable in arrears on the first day of each Fiscal Quarter and at the end of
the Commitment Period.

Section 2.13     No Duty to Inquire.

(a)        Drafts and Demands.  LC Issuer is authorized and instructed to accept
and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter.  LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or Agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
Agent is hereby authorized and approved.  Borrower releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the subject matter of
this Section, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party;  provided only that
no Lender Party shall be entitled to indemnification for that portion, if any,
of any liability or claim which is proximately caused by its own individual
gross negligence or willful misconduct, as determined in a final judgment by a
court of competent jurisdiction.

(b)        Extension of Maturity.  If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Restricted Person,
or if the amount of any Letter of Credit is increased at the request of any
Restricted Person, this Agreement shall be binding upon all Restricted Persons
with respect to





38




such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by LC Issuer, LC Issuer’s correspondents, or any Lender Party in
accordance with such extension, increase or other modification.

(c)        Transferees of Letters of Credit.  If any Letter of Credit provides
that it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and Borrower releases each Lender Party from,
and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the foregoing, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party;  provided only that no Lender Party shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment by a court of competent
jurisdiction.

Section 2.14     LC Collateral.

(a)        Acceleration of LC Obligations.  If the Obligations or any part
thereof become immediately due and payable pursuant to Section 8.1 then, unless
Required Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by Required Lenders at any time), all LC Obligations
shall be deemed to become immediately due and payable without regard to whether
or not actual drawings or payments on the Letters of Credit have occurred, and
Borrower shall be obligated to pay to LC Issuer immediately an amount equal to
the aggregate LC Obligations which are then outstanding, which amount shall be
held by LC Issuer as security for LC Obligations (the “LC Collateral”) and the
other Obligations, and such LC Collateral may be applied from time to time to
any Matured LC Obligations or any other Obligations which are due and payable.

(b)        Investment of LC Collateral.  Pending application thereof, all LC
Collateral shall be invested by Agent in such Investments as Agent may choose in
its sole discretion.  All interest on (and other proceeds of) such Investments
shall be reinvested or applied to Matured LC Obligations or other Obligations
which are due and payable.  When all Obligations have been satisfied in full,
including all LC Obligations, all Letters of Credit have expired or been
terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full or when the condition pursuant to which
the LC Collateral was required no longer exists, Agent shall release any
remaining LC Collateral.  Borrower hereby assigns and grants to Agent a
continuing security interest in all LC Collateral paid by it to Agent, all
Investments purchased with such LC Collateral, and all proceeds thereof to
secure its Matured LC Obligations and its Obligations under this Agreement, each
Note, and the other Loan Documents, and Borrower agrees that such LC Collateral,
Investments and proceeds shall be subject to all of the terms and conditions of
the Security Documents.  Borrower further agrees that Agent shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code as
adopted in the State of Texas with respect to such security interest and that





39




an Event of Default under this Agreement shall constitute a default for purposes
of such security interest.

(c)        Payment of LC Collateral.  When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, Agent or
LC Issuer may without notice to Borrower or any other Restricted Person provide
such LC Collateral (whether by application of proceeds of other Collateral, by
transfers from other accounts maintained with Agent or LC Issuer, or otherwise)
using any available funds of Borrower or any other Person also liable to make
such payments.  Any such amounts which are required to be provided as LC
Collateral and which are not provided on the date required shall, for purposes
of each Security Document, be considered past due Obligations owing hereunder,
and LC Issuer is hereby authorized to exercise its respective rights under each
Security Document to obtain such amounts.

Section 2.15    Existing Letters of Credit.  On the effective date of this
Agreement, without further action by any party hereto, the LC Issuer shall be
deemed to have granted to each Revolving Lender, and each Revolving Lender shall
be deemed to have acquired from the LC Issuer, a participation in each of the
Existing Letters of Credit equal to such Lender’s Percentage Share of (a) the
aggregate amount available to be drawn under such Existing Letters of Credit and
(b) the aggregate amount of any outstanding reimbursement obligations in respect
thereof.  With respect to each of the Existing Letters of Credit, (i) if the LC
Issuer has heretofore sold a participation therein to a Revolving Lender, the LC
Issuer and such Lender agree that such participation shall be automatically
canceled on the effective date of this Agreement and (ii) if the LC Issuer has
heretofore sold a participation therein to any bank or financial institution
that is not a Lender, then the LC Issuer shall procure the termination of such
participation on or prior to the effective date of this Agreement.  On and after
the effective date of this Agreement, each of the Existing Letters of Credit
shall be a Letter of Credit issued hereunder.

Section 2.16     Swingline Loans.

(a)        Subject to the terms and conditions hereof, upon the request of
Borrower from time to time during the Commitment Period, the Swingline Lender
may, but will not be obligated to, make swingline loans (the “Swingline Loans”)
to Borrower, notwithstanding the fact that such Swingline Loans, when aggregated
with the Percentage Share of the Revolving Loans and LC Obligations of the
Lender acting as Swingline Lender, may exceed such Lender’s Revolving Loan
Commitment; provided, however that the (i) aggregate principal amount of
outstanding Swingline Loans at any time outstanding shall not exceed
$50,000,000, and (ii) Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Notwithstanding the foregoing,
the aggregate principal balance of the Revolving Loans and Swingline Loans
outstanding at any time together with all LC Obligations shall not exceed the
Aggregate Revolving Loan Commitment.  Each Swingline Loan (i) shall be a Base
Rate Loan, (ii) shall be made in the minimum amount of $100,000.00 and integral
multiples thereof or in the amount of any unused portion of the Aggregate
Revolving Loan Commitment, and (iii) may be repaid and, so long as no Default or
Event of Default exists hereunder, reborrowed, at the option of Borrower in
accordance with the provisions hereof.  There shall be no further Borrowings
under Swingline Loans after the Maturity Date.





40




(b)        The Swingline Lender may by written notice given to Agent not later
than 9:00 a.m. Houston, Texas time on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which the Revolving Lenders will participate.  Promptly
upon receipt of such notice, Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Percentage Share of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the account of the Swingline Lender, such Lender’s Percentage Share
of such Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default,
Event of Default or reduction or termination of the Revolving Loan Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each Revolving Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.2 with respect to Loans made
by such Lender (and Section 2.2 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving
Lenders.  Agent shall notify Borrower of any participations in any Swingline
Loan acquired pursuant to this paragraph, and thereafter payments in respect of
such Swingline Loan shall be made to Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to Agent; any such amounts received by Agent shall be promptly remitted
by Agent to the Revolving Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to Agent, as applicable, if and to the extent such payment is required
to be refunded to Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

(c)        Whenever Borrower requests a Swingline Loan, it must deliver to Agent
a Borrowing Notice as described in Section 2.2.

(d)        Borrower’s obligation to repay the Swingline Loans made by the
Swingline Lender shall be evidenced by a revolving credit promissory note duly
executed and delivered by Borrower to the Swingline Lender substantially in the
form of Exhibit 2.16 hereto (the “Swingline Note”), and the Swingline Note shall
(i) be payable to the order of the Swingline  Lender and be dated as of the
Amendment No. 6 Effective Date, (ii) be in a stated principal amount equal to
$50,000,000, (iii) prior to the Maturity Date, be payable as provided herein and
mature on the Maturity Date, (iv) bear interest as provided in this Section 2.16
and (v) be entitled to the benefits of this Agreement and the other Loan
Documents.

(e)        Borrower hereby promises to pay all outstanding principal (and any
accrued, unpaid interest) of any Swingline Loan on the earliest of (i) the
Maturity Date, (ii) the first date after such Swingline Loan is made that is the
last day of a calendar month and is at least two





41




Business Days after such Swingline Loan is made, and (iii) the first date that a
Revolving Loan is made after the date of such Swingline Loan.

(f)        The unpaid principal amount of each Swingline Loan shall bear
interest at an annual rate equal to the Adjusted Base Rate in effect from time
to time.

(g)        The obligation of the Swingline Lender to make Swingline Loans to
Borrower is subject to the same conditions precedent for the making of Loans
under Section 4.2.

Section 2.17     Increase of Revolving Loan Commitments.

(a)        Subject to Section 2.17(b), Borrower may increase the Aggregate
Revolving Loan Commitment then in effect by entering into an Incremental
Commitment Agreement with one or more banks or financial institutions (each an
“Incremental Lender”), pursuant to which each such Incremental Lender’s
Revolving Loan Commitment shall be increased or, if such Incremental Lender was
not a Revolving Lender prior to entering such Incremental Commitment Agreement,
pursuant to which such Incremental Lender makes and is allocated a Revolving
Loan Commitment.

(b)        Any increase in the Aggregate Revolving Loan Commitment pursuant to
this Section 2.17 will be subject to the satisfaction of the following
conditions:

(i)         no Event of Default has occurred and is continuing;

(ii)        Borrower and each Incremental Lender shall have executed and
delivered an Incremental Commitment Agreement and each Incremental Lender, if
not already a Lender, shall have delivered to Agent a completed administrative
questionnaire;

(iii)       Agent shall have delivered its prior written consent, which consent
shall not be unreasonably withheld, to each such Incremental Lender, unless such
Incremental Lender is already a Revolving Lender or an Affiliate of a Revolving
Lender;

(iv)       each such increase shall be at least $5,000,000;

(v)        the cumulative increase in Revolving Loan Commitments pursuant to
this Section 2.17 shall not exceed $150,000,000;

(vi)       no event shall have occurred since the date of the audited financial
statements most recently delivered pursuant to Section 6.2(a), with respect to
Borrower and its Subsidiaries, taken as a whole, that has resulted, or could
reasonably be expected to result, in a Material Adverse Change;

(vii)      on the effective date of such increase, no Eurodollar Loan shall be
outstanding or if any Eurodollar Loans are outstanding, then the effective date
of such increase will be the last day of the Interest Period in respect of such
Eurodollar Loans unless Borrower pays compensation pursuant to Section 3.5;





42




(viii)     the aggregate amount of the Lenders’ Revolving Loan Commitments shall
not exceed $600,000,000 without the approval of all Lenders; and

(ix)       Agent shall have received such corporate resolutions of Borrower and
legal opinions of counsel to Borrower as Agent may reasonably request with
respect thereto, in each case in form and substance reasonably satisfactory to
Agent.

(c)        Upon the effectiveness of each Incremental Commitment Agreement
executed by an Incremental Lender, (i) such Incremental Lender will become a
Revolving Lender for all purposes and to the same extent as if originally a
party hereto and will be bound by and entitled to the benefits of this
Agreement, (ii) the Revolving Loan Commitments and Aggregate Revolving Loan
Commitment will be deemed to include the new or increased Revolving Loan
Commitment of such Incremental Lender, and (iii) such Incremental Lender shall
purchase a pro rata portion of the outstanding Revolving Loans (and
participation interests in Letters of Credit) from each of the other Revolving
Lenders (and such Lenders hereby agree to sell and to take all such further
action to effectuate such sale) so that each Revolving Lender (including each
Incremental Lender) holds its Percentage Share of the Revolving Facility Usage.

(d)        Upon its receipt of a duly completed Incremental Commitment
Agreement, executed by Borrower and each Incremental Lender party thereto, and
the administrative questionnaire referred to in Section 2.17(b)(ii), and subject
to the satisfaction of the other conditions of this Section 2.17, Agent shall
accept such Incremental Commitment Agreement and record the information
contained therein in the Register.  No increase in the aggregate Revolving Loan
Commitments will be effective for purposes of this Agreement unless the relevant
Incremental Commitment Agreement shall have been delivered to Agent.

Section 2.18    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions will apply for so long as that Lender is a Defaulting
Lender:

(a)        Such Defaulting Lender shall not be entitled to fees that would
otherwise have accrued during such period under Section 2.5(c), and such fees
shall cease to accrue during such period with respect to such Defaulting
Lender’s unused Revolving Loan Commitment;

(b)        the Revolving Loan Commitment and Percentage Share of Revolving
Facility Usage and outstanding Term Loans of the Defaulting Lender will not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.1), and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period;
provided, that any such amendment, waiver, determination, consent, or
notification that would increase or extend the term of the Revolving Loan
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any Obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of the Defaulting
Lender.  If a Defaulting Lender’s consent to an amendment, waiver,
determination, consent, or notification is required pursuant to





43




this Section 2.18 or any other provision in the Loan Documents, and such
Defaulting Lender has failed to respond to a written request from Agent to
approve such waiver, amendment, determination, consent, or notification for 10
Business Days after such Defaulting Lender’s receipt of such request, such
Defaulting Lender will be deemed to have approved such amendment, waiver,
determination, consent, or notification;

(c)        if any Swingline Loan or LC Obligation exists at the time a Lender
becomes a Defaulting Lender then:

(i)         all or any part of such Swingline Loan or LC Obligation will be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Percentage Shares but only to the extent (x)
the sum of all non-Defaulting Lenders’ Percentage Shares of the Revolving
Facility Usage plus the portion of such Defaulting Lender’s Percentage Share of
such Swingline Loan or LC Obligation to be reallocated does not exceed the total
of all non-Defaulting Lenders’ Revolving Loan Commitments and (y) the conditions
set forth in Section 4.2 are satisfied at that time; provided that, subject to
Section 10.12, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation; and

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, Borrower shall within one Business Day following
notice by Agent (x) first, prepay such Swingline Loans and (y) second, cash
collateralize such Defaulting Lender’s Percentage Share of the LC Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.14 for so long as such
LC Obligation is outstanding;

(iii)       if Borrower cash collateralizes any portion of such Defaulting
Lender’s Percentage Share of the LC Obligations pursuant to this Section
2.18(c), Borrower shall not be required to pay any fees to such Defaulting
Lender or any other Person pursuant to Section 2.12 with respect to such cash
collateralized portion of such Defaulting Lender’s Percentage Share of the LC
Obligations during the period those LC Obligations are cash collateralized;

(iv)       if LC Obligations are allocated to non-Defaulting Lenders pursuant to
Section 2.18(c)(i), then the fees payable to the Revolving Lenders pursuant to
Section 2.12 will be adjusted to reflect the non-Defaulting Lenders’
post-allocation Percentage Shares; or

(v)        if any portion of any Defaulting Lender’s Percentage Share of the LC
Obligations is neither cash collateralized pursuant to Section 2.18(c)(ii) nor
reallocated pursuant to Section 2.18(c)(i), then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, any letter of
credit fees payable under Section 2.12(a) with respect to such non-cash
collateralized, unreallocated portion of such Defaulting Lender’s Percentage
Share of the LC Obligations will be payable to the LC Issuer until





44




such portion of such Defaulting Lender’s Percentage Share of the LC Obligations
is cash collateralized and/or reallocated or such Defaulting Lender ceases to be
a Defaulting Lender;

(d)        so long as any Lender is a Defaulting Lender, the Swingline Lender
will not be required to fund any Swingline Loan and the LC Issuer will not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with Section 2.18(c)(ii), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan will be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders will not participate
therein);

(e)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 9.6 but
excluding Section 3.8) shall, in lieu of being distributed to such Defaulting
Lender, be retained by Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the LC Issuer or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan or Letter
of Credit in respect of which such Defaulting Lender has failed to fund its
portion as required by this Agreement, as determined by Agent, (iv) fourth, if
so determined by Agent and Borrower, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to Borrower or the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (vi)
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; and

(f)        If there is not in existence a Default or Event of Default, Borrower
may terminate the unused amount of the Revolving Loan Commitment of a Defaulting
Lender upon not less than three Business Days’ prior notice to Agent (which will
promptly notify the Lenders thereof); provided that such termination shall not
be deemed to be a waiver or release of any claim Borrower, Agent, the LC Issuer,
the Swingline Lender, or any Lender may have against such Defaulting Lender.

ARTICLE III

PAYMENTS TO LENDERS

Section 3.1      General Procedures.  Borrower will make each payment which it
owes under the Loan Documents to Agent for the account of the Lender Party to
whom such payment is owed, in lawful money of the United States of America,
without set-off, deduction or counterclaim, and in immediately available
funds.  Each such payment must be received by Agent not later than 11:00
a.m., Houston, Texas time, on the date such payment becomes due





45




and payable.  Any payment received by Agent after such time will be deemed to
have been made on the next following Business Day.  Should any such payment
become due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day, and, in the case
of a payment of principal or past due interest, interest shall accrue and be
payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due.  Each payment under a Loan Document
shall be due and payable at the place set forth for Agent on the Lenders
Schedule.  When Agent collects or receives money on account of the Obligations,
Agent shall distribute all money so collected or received, and each Lender Party
shall apply all such money so distributed, as follows (except as otherwise
provided in Section 2.18(e) and Section 8.3):

(a)        first, for the payment of all Obligations which are then due (and if
such money is insufficient to pay all such Obligations, first to any
reimbursements due Agent under Section 6.9 or 10.4 and then to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Lender Parties shall otherwise agree);

(b)        then for the prepayment of amounts owing under the Loan Documents
(other than principal of the Loans) if so specified by Borrower;

(c)        then for the prepayment of principal of the Loans, together with
accrued and unpaid interest on the principal so prepaid; and

(d)        last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7.  Subject to Section 2.18(e), all distributions of amounts described
in any of subsections (b), (c) or (d) above shall be made by Agent pro rata to
each Lender Party then owed Obligations described in such subsection in
proportion to all amounts owed to all Lender Parties which are described in such
subsection; provided that if any Lender then owes payments to LC Issuer for the
purchase of a participation under Section 2.11(c) or to Agent under Section 9.4,
any amounts otherwise distributable under this Section to such Lender shall be
deemed to belong to LC Issuer, or Agent, respectively, to the extent of such
unpaid payments, and Agent shall apply such amounts to make such unpaid payments
rather than distribute such amounts to such Lender.

Section 3.2       Capital Reimbursement.  If any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on any Lender Party’s capital, or on the capital of any corporation
controlling such Lender Party, as a consequence of the Loans made, or Letters of
Credit issued, by such Lender Party, to a level below that which such Lender
Party or such corporation could have achieved but for such change (taking into
consideration such Lender Party’s policies and the policies of any such
corporation with respect to capital adequacy), then from time to time Borrower
will pay to Agent for the benefit of such Lender Party, within five (5) Business
Days of demand therefore by such Lender Party, such additional amount or amounts
which such Lender Party shall determine to be appropriate to compensate such
Lender Party for such reduction.





46




Section 3.3       Increased Cost of Eurodollar Loans or Letters of Credit.

(a)        If any Change in Law:

(i)         shall change the basis of taxation of payments to any Lender Party
of any principal, interest, or other amounts attributable to any Eurodollar Loan
or Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than (x) Reimbursable Taxes,
(y) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (z) Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes); or

(ii)        shall change, impose, modify, apply or deem applicable any reserve,
special deposit or similar requirements in respect of any Eurodollar Loan made
by any Lender Party or any Letter of Credit (excluding any reserve requirement
included in the computation of the Adjusted LIBOR Rate) or against assets of,
deposits with or for the account of, or credit extended by, such Lender Party;
or

(iii)       shall impose on any Lender Party or the interbank eurocurrency
deposit market any condition affecting any Eurodollar Loan or Letter of Credit,

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such additional costs or reduced return, whereupon (i) Borrower shall
pay such additional amount or amounts as will compensate such Lender Party for
such additional costs incurred or reduction suffered to Agent for the account of
such Lender Party and (ii) Borrower may elect, by giving to Agent and such
Lender Party not less than three Business Days’ notice, to convert all (but not
less than all) of any such Eurodollar Loans of such Lender Party into Base Rate
Loans.

(b)        A certificate of a Lender Party setting forth the amount or amounts
necessary to compensate such Lender Party or the corporation controlling such
Lender Party, as the case may be, as specified in Section 3.2 or this Section
3.3 shall be delivered to Borrower and shall be conclusive absent manifest
error.  Borrower shall pay the applicable Lender Party the amount shown as due
on any such certificate within 3 Business Days after receipt thereof.

(c)        Failure or delay on the part of any Lender Party to demand
compensation pursuant to Section 3.2 or this Section 3.3 shall not constitute a
waiver of such Lender Party’s right to demand such compensation.

Section 3.4      Illegality.  If any Change in Law shall make it unlawful for
any Lender Party to fund or maintain Eurodollar Loans, then, upon notice by such
Lender Party to Borrower and Agent, (a) Borrower’s right to elect Eurodollar
Loans from such Lender Party shall be suspended to the extent and for the
duration of such illegality, (b) all Eurodollar Loans of such Lender Party which
are then the subject of any Borrowing Notice and which cannot be lawfully





47




funded shall be funded as Base Rate Loans of such Lender Party, and (c) all
Eurodollar Loans of such Lender Party shall be converted automatically to Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Law.  If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, Borrower shall pay to
such Lender Party such amounts, if any, as may be required pursuant to Section
3.5.

Section 3.5      Funding Losses.  In addition to its other obligations
hereunder, Borrower will indemnify each Lender Party against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender
Party to fund or maintain Eurodollar Loans but excluding any loss of Base Rate
Margin or Eurodollar Margin), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Restricted Person, (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends, or (e) any assignment of a Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 3.8(b).

Section 3.6       Reimbursable Taxes.

(a)        For purposes of this Section, the term “Lender” includes any Issuing
Bank and the term “applicable Law” shall include FATCA.

(b)        Borrower will indemnify each Lender Party against and reimburse each
Lender Party for all present and future Taxes imposed, assessed, levied or
collected on or in respect of any obligation of any Restricted Person under any
Loan Document (whether or not correctly or legally imposed), excluding, however,
any of the following Taxes (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(A) imposed as a result of such Lender Party being organized under the Laws of,
or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
any Lender, any United States withholding Tax imposed on any amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (A) such
Lender acquires such interest in any Loan or Revolving Loan Commitment (other
than pursuant to an assignment request by Borrower under Section 3.8(b)) or (B)
such Lender Party changes its Applicable





48




Lending Office, except in each case to the extent that, pursuant to this
Section, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (iii) Taxes
attributable to such recipient’s failure to comply with requirements to deliver
the Prescribed Forms as set forth Section 3.6(e) and (iv) any withholding Taxes
imposed under FATCA (all such Taxes “Excluded Taxes”, and all other Taxes
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document being collectively called
“Reimbursable Taxes”).  Such indemnification shall be on an after-Tax basis and,
except as otherwise provided in this Section 3.6(b), such indemnification shall
be paid within 10 Business Days after a Lender Party delivers a certificate
demonstrating the amount of such payment or liability.

(c)        All payments on account of the principal of, and interest on, each
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
Lender Party hereunder, shall be made without deductions or withholdings for any
Taxes (except to the extent required by applicable Law).  In the event of
Borrower or Agent being compelled by applicable Law to make any such deduction
or withholding of any Tax from any payment to any Lender Party pursuant to this
Agreement, and if the Tax is a Reimbursable Tax, Borrower shall pay on the due
date of such payment such additional amounts as are needed to cause the amount
receivable by such Lender Party after such deduction or withholding to equal the
amount which would have been receivable in the absence of such deduction or
withholding.  If Borrower should make any deduction or withholding as aforesaid,
Borrower shall within 60 days thereafter forward to Agent an official receipt or
other official document evidencing payment of such deduction or withholding.

(d)        If Borrower is ever required to pay any Reimbursable Tax with respect
to any Eurodollar Loan, Borrower may elect, by giving to Agent and such Lender
Party not less than three Business Days’ notice, to convert all (but not less
than all) of any such Eurodollar Loan into a Base Rate Loan, but such election
shall not diminish Borrower’s obligation to pay all Reimbursable Taxes.

(e)        Notwithstanding the foregoing provisions of this Section, Borrower
and Agent shall be entitled, to the extent such party is required to do so by
applicable Law, to deduct or withhold (and not to make any indemnification or
reimbursement for) Taxes imposed by the United States of America from interest,
fees or other amounts payable hereunder for the account of any Lender Party,
other than a Lender Party (i) who is a U.S. Person for Federal income Tax
purposes that delivered to Agent executed originals of IRS Form W-9 certifying
that such Lender Party is exempt from United States federal backup withholding
Tax or (ii) who is a Foreign Lender and has the Prescribed Forms on file with
Agent (with copies provided to Borrower) for the applicable year to the extent
deduction or withholding of such Taxes is not required as a result of the filing
of such Prescribed Forms; provided that if Borrower or Agent shall so deduct or
withhold any such Taxes, Borrower or Agent, as applicable, shall provide a
statement to Agent (if applicable) and such Lender Party, setting forth the
amount of such Taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the Taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender Party is subject to tax.  Borrower or Agent may from time to time
reasonably request that any Lender Party that is a Foreign Lender deliver
executed copies of any Prescribed Form to





49




permit Borrower or Agent to determine the withholding or deduction required to
be made.  If a payment made to a Lender Party under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender Party shall deliver to Borrower and Agent at
the time or times prescribed by applicable Law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Agent as may be necessary for Borrower and Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  For the avoidance of doubt,
for purposes of determining withholding Taxes imposed under FATCA, Borrower, its
Guarantors, and Agent shall treat (and the Lenders hereby authorize Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).  Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the Amendment No. 6 Effective Date.

Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.

(f)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund (or credit in lieu of cash refund) of any
Taxes as to which it has been indemnified pursuant to this Section 3.6
(including by the payment of additional amounts pursuant to this Section 3.6),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 3.7       Changed Circumstances.





50




(a)        Circumstances Affecting LIBOR Availability.  Subject to clause (b)
below, in connection with any request for a Eurodollar Loan or a conversion to
or continuation thereof or otherwise, if for any reason:

(i)         Agent determines that Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan (any such determination shall be conclusive absent manifest
error);

(ii)        Agent determines that adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period (any such determination shall be
conclusive absent manifest error); or

(iii)       Agent is advised by Required Lenders that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then Agent shall give notice thereof to Borrower and Lenders by telephone or
telecopy as promptly as practicable thereafter and, until Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Continuation/Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective and shall be deemed a request to continue such
Borrowing as a Borrowing of Base Rate Loans and (B) if any Borrowing Notice
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as a
Borrowing of Base Rate Loans.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans.

(b)        Effect of Benchmark Transition Event.

(i)         Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Agent and Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement.  Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has posted
such proposed amendment to all Lenders and Borrower so long as Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders.  Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to Agent written notice that such Required
Lenders accept such amendment.  No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3.7(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)        Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments





51




implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)       Notices; Standards for Decisions and Determinations.  Agent will
promptly notify Borrower and the Lenders of (A) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 3.7(b), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 3.7(b).

(iv)       Benchmark Unavailability Period.  Upon Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, Borrower may revoke
any request for a Eurodollar Loan or conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate
Loans.  During any Benchmark Unavailability Period, the component of the Base
Rate based upon LIBOR will not be used in any determination of the Base Rate.

Section 3.8       Change of Applicable Lending Office; Replacement of Lenders.

(a)        Each Lender Party agrees that, upon the occurrence of any event
giving rise to the operation of Sections 3.2,  3.3,  3.4 or 3.6 with respect to
such Lender Party, it will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender Party) to designate
another Applicable Lending Office, provided that such designation is made on
such terms that such Lender Party and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such
Section.  Nothing in this Section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in Sections
3.2,  3.3,  3.4 or 3.6.

(b)        If any Lender requests compensation under Section 3.2 or 3.3, or if
Borrower is required to pay any additional amount to any Lender Party or any
governmental authority for the account of any Lender Party pursuant to Section
3.6, or if the obligation of any Lender Party to make or maintain Loans as, or
convert Loans to, Eurodollar Loans is suspended pursuant to Section 3.4, or if
any Lender Party is a Defaulting Lender, then Borrower may, at its sole expense
and effort (such expense to include any transfer fee payable to Agent under
Section 10.5(c) and any expense pursuant to Article III), upon notice to such
Lender Party and Agent, require such Lender Party to assign and delegate in
whole (but not in part), without recourse (in accordance with and subject to the
restrictions contained in Section 10.5), all its interests, rights and





52




obligations under this Agreement to an Eligible Transferee that shall assume
such obligations (which Eligible Transferee may be another Lender Party, if a
Lender Party accepts such assignment); provided that (i) Borrower shall have
received the prior written consent of Agent, which consent shall not
unreasonably be withheld, (ii) such Lender Party shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from
Borrower or such Eligible Transferee (including any amounts payable pursuant to
Section 3.5), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or 3.3 or payments required to be made
pursuant to Section 3.6, such assignment will result in a reduction in such
compensation or payments, and (iv) if Borrower elects to exercise such right
with respect to any Lender Party, that has made such a request under Section
3.2,  3.3,  3.4 or 3.6, it shall be obligated to replace all Lender Parties that
have made similar requests.  A Lender Party shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender Party or otherwise, the circumstances entitling Borrower to require
such assignment and delegation cease to apply.  Any Lender Party being replaced
shall execute and deliver an Assignment and Acceptance with respect to such
Lender Party’s outstanding Loans and participations in LC Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO LENDING

Section 4.1      Documents to be Delivered.  No Lender has any obligation to
make its first Loan, and LC Issuer has no obligation to issue the first Letter
of Credit, unless Agent shall have received all of the following, at Agent’s
office in Houston, Texas, duly executed and delivered and in form, substance and
date reasonably satisfactory to Agent, the Lenders and their counsel:

(a)        This Agreement.

(b)        Each Revolving Note and the Swingline Note.

(c)        A Guaranty executed by each Guarantor existing on the date hereof.

(d)        Each Security Document listed on Schedule 4.1.

(e)        The following certificates of Borrower and, as appropriate, the
Subsidiaries:

(i)         An “Omnibus Certificate” of the Secretary or Assistant Secretary of
Borrower and each Guarantor, which shall contain the names and signatures of the
officers of Borrower and each Guarantor authorized to execute Loan Documents and
which shall certify to the truth, correctness and completeness of the following
exhibits attached thereto:  (1) a copy of resolutions duly adopted by the Board
of Directors of Borrower and each Guarantor and in full force and effect at the
time this Agreement is entered into, authorizing the execution of this Agreement
and the other Loan Documents delivered or to be delivered in connection herewith
and the consummation of the transactions contemplated herein and therein, (2) a
copy of the charter documents of Borrower and each Guarantor and all amendments
thereto, certified by the appropriate





53




official of such party’s state of organization, and (3) a copy of the bylaws of
Borrower and each Guarantor; and

(ii)        A “Closing Certificate” of the chief financial officer of Borrower,
as of the Closing Date, certifying that (A) the conditions set out in
subsections (a), (b) and (c) of Section 4.2 have been satisfied and (B) the
Initial Financial Statements of Borrower delivered to Agent fairly present the
Consolidated financial position for the periods covered thereby, as of the date
of such Initial Financial Statements.

(f)        A certificate of existence and good standing for Borrower issued by
the Secretary of State of Delaware, a certificate of due qualification to do
business for Borrower issued by the Secretary of State of Texas, and a
certificate of account status for Borrower issued by the Texas Comptroller of
Public Accounts.

(g)        A favorable opinion of (i) Bracewell LLP, counsel for Restricted
Persons, in form and substance reasonably satisfactory to Agent; and (ii) Trent
McKenna, in-house counsel for Restricted Persons, in form and substance
reasonably satisfactory to Agent.

(h)        The Initial Financial Statements.

(i)         The certificate or certificates of insurance required by Section
6.8.

(j)         Payment of all fees including all Commitment Fees, upfront, Agent,
and Lead Arranger fees required to be paid to any Lender or any other Party
pursuant to any Loan Documents.

(k)        Such other documents and instruments as Agent and its counsel may
reasonably require.

Section 4.2      Additional Conditions Precedent.  No Lender has any obligation
to make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

(a)        All representations and warranties made by any Restricted Person in
any Loan Document shall be true in all material respects (or in all respects to
the extent any such representation is qualified by a materiality standard) on
and as of the date of such Loan or the date of issuance of such Letter of Credit
as if such representations and warranties had been made as of the date of such
Loan or the date of issuance of such Letter of Credit, except to the extent that
such representation or warranty was made as of a specific date or updated,
modified or supplemented as of a subsequent date with the consent of Required
Lenders in which case that representation and warranty will have been true and
correct in all material respects (or in all respects to the extent any such
representation or warranty is qualified by a materiality standard) as of that
earlier date.

(b)        No Default shall exist at the date of such Loan or the date of
issuance of such Letter of Credit.





54




ARTICLE V

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

Section 5.1      No Default.  No event has occurred and is continuing which
constitutes a Default or an Event of Default.

Section 5.2      Organization and Good Standing.  Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated
hereby.  Each Restricted Person is duly qualified, in good standing, and
authorized to do business in all other jurisdictions within the United States
wherein the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary, except where the
failure to so qualify or be authorized could not reasonably be expected to
result in a Material Adverse Change.  Each Restricted Person has taken all
actions and procedures customarily taken in order to enter, for the purpose of
conducting business or owning property, each jurisdiction outside the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such actions and procedures desirable
except where the failure to take such actions and procedures could not
reasonably be expected to result in a Material Adverse Change.

Section 5.3       Authorization.  Each Restricted Person has the power and
authority to execute, deliver, and perform its respective obligations under this
Agreement and the other Loan Documents. Each Restricted Person has taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.  This Agreement and the other Loan Documents have been duly executed
and delivered by Borrower and each other Restricted Person a party
thereto.  Borrower is duly authorized to borrow funds hereunder.

Section 5.4      No Conflicts or Consents.  The execution and delivery by the
various Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person; (b) result in the acceleration of any Indebtedness owed by
any Restricted Person; or (c) result in or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents.  Except as expressly
contemplated in the Loan Documents, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.





55




Section 5.5      Enforceable Obligations.  This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their respective terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

Section 5.6      Initial Financial Statements.  Restricted Persons have
heretofore delivered to each Lender true, correct and complete copies of the
Initial Financial Statements.  The Initial Financial Statements fairly present
Borrower’s Consolidated financial position at the respective dates thereof and
the Consolidated results of Borrower’s operations and Borrower’s Consolidated
cash flows for the respective periods thereof.  Since December 31, 2018, no
Material Adverse Change has occurred.

Section 5.7       [Reserved].

Section 5.8      Full Disclosure.  The Restricted Persons have disclosed to
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Restricted Person are subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.  No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Restricted Person to Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).  As of the
Amendment No. 6 Effective Date, the information included in each Beneficial
Ownership Certification (if any) provided to Agent or any Lender in connection
with this Agreement is true and correct.

Section 5.9      Litigation.  Except as disclosed in the Initial Financial
Statements or in Section 5.9 of the Disclosure Schedule, (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person’s title to any Collateral) before any
Tribunal which could reasonably be expected to cause a Material Adverse Change,
and (b) there are no outstanding judgments, injunctions, writs, rulings or
orders by any such Tribunal against any Restricted Person or, to the knowledge
of Borrower, any Restricted Person’s stockholders, partners, directors or
officers, or affecting any Collateral or any of its material assets or property
which could reasonably be expected to cause a Material Adverse Change.

Section 5.10    Labor Disputes and Acts of God.  Except as disclosed in Section
5.10 of the Disclosure Schedule, neither the business nor the properties of any
Restricted Person has





56




been affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), which could
reasonably be expected to cause a Material Adverse Change.

Section 5.11    ERISA Plans and Liabilities.  Except as disclosed in the Initial
Financial Statements or in Section 5.11 of the Disclosure Schedule, no
Termination Event has occurred with respect to any ERISA Plan and all ERISA
Plans are in compliance with ERISA unless the aggregate effect of all
Termination Events and failures to comply with ERISA could not reasonably be
expected to cause a Material Adverse Change.  Except as permitted under Section
7.10 hereof, no ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA.  The payment by a Restricted Person of the sum
of the contributions to each ERISA Plan that would be necessary for the
“adjusted funding target attainment percentage” (within the meaning of Section
436 of the Internal Revenue Code) of each such ERISA Plan to equal 100 percent
could not reasonably be expected to cause a Material Adverse Change.  Each
representation with respect to a “multiemployer plan” is made to Borrower’s
knowledge.

Section 5.12    Environmental and Other Laws.  Except as disclosed in Section
5.12 of the Disclosure Schedule: (a) Restricted Persons are conducting their
businesses in compliance with all applicable Laws, including Environmental Laws,
where the failure to so comply could reasonably be expected to cause a Material
Adverse Change, and have and are in compliance with all licenses and permits
required under any such Laws where the failure to so comply could reasonably be
expected to cause a Material Adverse Change; (b) none of the operations or
properties of any Restricted Person is the subject of federal, state or local
investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials which could reasonably be expected to
cause a Material Adverse Change; (c) no Restricted Person (and to the best
knowledge of Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any Restricted Person which could reasonably be expected to cause a Material
Adverse Change; (d) to the knowledge of Borrower, no Restricted Person has
transported or arranged for the transportation of any Hazardous Material to any
location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations, in the case of either of the forgoing clauses (i) and
(ii), which may lead to claims against any Restricted Person for clean-up costs,
remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise) which could reasonably be
expected to cause a Material Adverse Change; and (e) no Restricted Person
otherwise has any known material contingent liability under any Environmental
Laws or in connection with the release into the environment, or the storage or
disposal, of any Hazardous Materials which could reasonably be





57




expected to cause a Material Adverse Change.  Each Restricted Person undertook,
at the time of its acquisition of each of its material properties, all
appropriate inquiry into the previous ownership and uses of the property and any
potential environmental liabilities associated therewith.

Section 5.13     Names and Places of Business.  As of the Amendment No. 6
Effective Date, no Restricted Person has, during the preceding two (2) years,
been known by, or used any other trade or fictitious name, except as disclosed
in Section 5.13 of the Disclosure Schedule.  Except as otherwise indicated in
Section 5.13 of the Disclosure Schedule, as of the Amendment No. 5 Effective
Date, the chief executive office and principal place of business of each
Restricted Person are (and for the preceding two (2) years have been) located at
the address of Borrower set out on Schedule 5.13.  Except as indicated in
Section 5.13 of the Disclosure Schedule or otherwise disclosed in writing to
Agent, no Restricted Person has any other office or place of business.

Section 5.14    Subsidiaries.  As of the Amendment No. 6 Effective Date,
Borrower does not presently have any Subsidiary except those listed in Section
5.14 of the Disclosure Schedule or disclosed to Agent in writing.  No Restricted
Person has any equity investments in any other Person except those listed in
Section 5.14 of the Disclosure Schedule or otherwise permitted under this
Agreement.  Borrower owns, directly or indirectly, the equity interests in each
of its Subsidiaries indicated in Section 5.14 of the Disclosure Schedule or as
disclosed to Agent in writing.

Section 5.15   Government Regulation.  Neither Borrower nor any other Restricted
Person owing Obligations is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  The pledge of the Equity of each Subsidiary of Borrower does
not violate Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

Section 5.16    Insider.  No Restricted Person, nor, to the knowledge of
Borrower as of the Closing Date, any Person having “control” (as that term is
defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant thereto)
of any Restricted Person, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

Section 5.17    Solvency.  Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and each Guarantor and the
consummation of the transactions contemplated hereby, Borrower and the
Guarantors, on a Consolidated basis, will be Solvent.  Neither Borrower nor any
Restricted Person has incurred (whether under the Loan Documents or otherwise),
nor does any Restricted Person intend to incur or believe that it will incur
Liabilities which will be beyond its ability to pay as such debts mature.

Section 5.18     [Reserved].





58




Section 5.19     Title to Properties; Licenses.  Each Restricted Person has good
and defensible title to all of the Collateral and to all of its material
properties and assets, free and clear of all Liens, encumbrances, or adverse
claims other than Permitted Liens and free and clear of all impediments to the
use of such properties and assets in such Restricted Person’s business.  Each
Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, except to the extent failure to possess such licenses, permits,
franchises, patents, copyrights, trademarks and trade names, and other
intellectual property could reasonably be expected to cause a Material Adverse
Change and no Restricted Person is in violation of the terms under which it
possesses such intellectual property or the right to use such intellectual
property, the violation of which could reasonably be expected to cause a
Material Adverse Change.

Section 5.20    Regulation  U. None of Borrower and its Subsidiaries are engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Loans will be used for a purpose which
violates Regulation U.

Section 5.21     Taxes.  Each Restricted Person has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Restricted Person, as applicable, has set aside on its books
adequate reserves in accordance with GAAP and (b) Taxes which individually or in
the aggregate do not exceed $3,000,000.

Section 5.22    Anti-Corruption Laws and Sanctions.  None of (a) Borrower, any
Subsidiary or, to the knowledge of Borrower, any of their respective directors,
officers, employees or affiliates or (b) to the knowledge of Borrower, any agent
or representative of Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or (ii)
has taken any action, directly or indirectly, that would result in a material
violation by Borrower or any Guarantor of any Anti-Corruption Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS OF BORROWER.

Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement, unless Required Lenders have
previously agreed otherwise:

Section 6.1      Payment and Performance.  Borrower will cause each other
Restricted Person to observe, perform and comply with every term, covenant and
condition in any Loan Document.

Section 6.2       Books, Financial Statements and Reports.  Each Restricted
Person will at all times maintain full and accurate books of account and
records.  Borrower will maintain and





59




will cause its Subsidiaries to maintain a standard system of accounting, will
maintain its Fiscal Year, and will furnish the following statements and reports
to each Lender Party at Borrower’s expense:

(a)        As soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, complete Consolidated financial
statements of Borrower together with all notes thereto, prepared in reasonable
detail in accordance with GAAP, together with an unqualified opinion on the
Consolidated Statements, based on an audit using GAAP, by independent certified
public accountants selected by Borrower of nationally recognized standing,
stating that such Consolidated financial statements have been so
prepared.  These financial statements shall contain a Consolidated and
consolidating balance sheet as of the end of such Fiscal Year and Consolidated
and consolidating statements of income for such Fiscal Year and Consolidated
statements of cash flows and stockholders’ equity for such Fiscal Year, each
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year.

(b)        As soon as available, and in any event within forty-five (45) days
after the end of the first three Fiscal Quarters in each Fiscal Year, Borrower’s
unaudited Consolidated and consolidating balance sheet and income statements as
of the end of such Fiscal Quarter and Consolidated statements of Borrower’s cash
flows and stockholders’ equity for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments.  In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a certificate in the form of Exhibit
6.2(b) signed by the chief financial officer of Borrower stating that such
financial statements are fair and complete in all material respects and fairly
present the Consolidated financial position of Borrower for the periods covered
thereby (subject to normal year-end adjustments), stating that he has reviewed
the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.11, showing Borrower’s compliance (or non-compliance) as of the end of
such Fiscal Quarter with the negative covenants set forth in Sections 7.1
through 7.10 and Section 7.12 and stating that no Default exists at the end of
such Fiscal Quarter or at the time of such certificate or specifying the nature
and period of existence of any such Default.

(c)        Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by any Restricted Person
to its stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority.

(d)        Promptly upon the request thereof, such information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act or any applicable Anti-Corruption Laws or required for purposes of
complying with the Beneficial Ownership Regulation (including, without
limitation, updated Beneficial Ownership Certifications for any Restricted
Person that qualifies as a “legal entity customer” thereunder as so requested,
or written confirmation that the information provided in any Beneficial
Ownership Certification delivered to Agent or any Lender on or about the
Amendment No. 6 Effective Date





60




in connection with this Agreement remains true and correct), in each case, as
from time to time reasonably requested by Agent or any Lender.

(e)        Each Restricted Person will cooperate with Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of each such Restricted Person to Agent and Lenders (collectively, the
“Information Materials”) pursuant to this Article VI and will, at the reasonable
request of Agent, designate Information Materials (i) that are either available
to the public or not material with respect to any Restricted Person or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information.”  If any Information Materials are not
labeled “Public Information,” they shall be deemed to be labeled “Private
Information”.

Section 6.3      Other Information and Inspections.  Each Restricted Person will
furnish to each Lender any information which Agent may from time to time
reasonably request concerning any provision of the Loan Documents, any
Collateral, or any matter in connection with Restricted Persons’ businesses,
properties, prospects, financial condition and operations, including all
evidence which Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining
thereto.  Each Restricted Person will permit representatives appointed by Agent
(including independent accountants, auditors, Agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra
copies therefrom and photocopies and photographs thereof, and to write down and
record any information such representatives obtain, and each Restricted Person
shall permit Agent or its representatives to investigate and verify the accuracy
of the information furnished to Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

Section 6.4      Notice of Material Events and Change of Address.  Borrower
will, after it has knowledge thereof, promptly notify each Lender in writing,
stating that such notice is being given pursuant to this Agreement, of:

(a)        the occurrence of any Material Adverse Change,

(b)        the occurrence of any Default or Event of Default,

(c)        the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default could reasonably be expected to cause a Material
Adverse Change,

(d)        the occurrence of any Termination Event that could reasonably be
expected to cause a Material Adverse Change,





61




(e)        any claim that is reasonably likely to result in liability to
Borrower and its Subsidiaries of $5,000,000 or more, any notice of potential
liability under any Environmental Laws that is reasonably likely to result in
liability to Borrower and its Subsidiaries of $5,000,000 or more, or any other
material adverse claim asserted against any Restricted Person or with respect to
any Restricted Person’s properties,

(f)        the filing of any suit or proceeding against any Restricted Person in
which an adverse decision could reasonably be expected to cause a Material
Adverse Change, and

(g)        the filing of any material financing statement, registration of a
pledge (such as with an issuer of uncertificated securities), or other
arrangement or action which would serve to perfect a Lien, in each case other
than in connection with a Permitted Lien, regardless of whether such financing
statement is filed, such registration is made, or such arrangement or action is
undertaken before or after such Lien exists.

Upon the occurrence of any of the foregoing, the Restricted Persons will take
all necessary or appropriate steps to promptly remedy any such Material Adverse
Change, Default, Event of Default, acceleration, default or Termination Event
(to the extent such Termination Event can be remedied), to protect against any
such adverse claim, to defend any such suit or proceeding, and to resolve all
controversies on account of any of the foregoing.  Borrower will also notify
Agent and Agent’s counsel in writing at least ten (10) Business Days prior to
the date that any Restricted Person changes its name or the location of its
chief executive office or its location under the Uniform Commercial Code.

Section 6.5      Maintenance of Properties.  Each Restricted Person will
maintain, preserve, protect, and keep all Collateral and all other material
property used or useful in the conduct of its business in good condition
(ordinary wear and tear excepted) in accordance with reasonably prudent industry
standards, and in compliance with all applicable Laws which could reasonably be
expected to cause a Material Adverse Change, in conformity with all applicable
contracts, servitudes, leases and agreements which could reasonably be expected
to cause a Material Adverse Change, and will from time to time make all
commercially reasonable repairs, renewals and replacements needed to enable the
business and operations carried on in connection therewith to be promptly and
advantageously conducted at all times.

Section 6.6       Maintenance of Existence and Qualifications.  Except as
permitted under Section 7.4, each Restricted Person will maintain and preserve
its existence and its rights and franchises in full force and effect and will
qualify to do business in all states or jurisdictions where required by
applicable Law, except where the failure to maintain, preserve and qualify could
reasonably be expected to cause a Material Adverse Change.

Section 6.7      Payment of Taxes.  Each Restricted Person will (a) timely file
all material required tax returns including any material extensions; (b) timely
pay all material Taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent, except to the extent such Taxes, assessments, or other charges or
levies are being contested in good faith and reserves are maintained therefor to
the extent required by GAAP; and (c) maintain appropriate accruals and reserves
for all of the foregoing in accordance with GAAP.  Each Restricted Person may,





62




however, delay paying or discharging any of the foregoing so long as it is in
good faith contesting the validity thereof by appropriate proceedings, if
necessary, and has set aside on its books adequate reserves therefore which are
required by GAAP.

Section 6.8       Insurance.

(a)        Each Restricted Person shall at all times maintain (at its own
expense) insurance for its property and insurance with respect to all Collateral
and liability insurance, with financially sound and reputable insurance
companies (including the Captive Insurance Entities), in such amounts and
against such risks as is customary in the industry for similarly situated
businesses and properties.  All insurance policies covering Collateral shall be
endorsed (i) to provide for payment of losses to Agent as its interests may
appear and Borrower shall deliver a certificate to that effect, (ii) to provide
that such policies may not be canceled or reduced or affected in any material
manner for any reason without ten (10) days prior notice to Agent from the
insurer, (iii) to provide for any other matters specified in any applicable
Security Document or which Agent may reasonably require; and (iv) to provide for
insurance against fire, casualty and any other hazards normally insured against,
(less a reasonable deductible not to exceed amounts customary in the industry
for similarly situated businesses and properties) of the property insured.

(b)        Each such policy shall (i) if such policy is for liability insurance,
name the appropriate Restricted Person and Agent, as agent for the Lenders, as
insured parties thereunder (without any representation or warranty by or
obligation upon Agent or Lenders) as their interests may appear, (ii) if such
policy is for property insurance, contain the agreement by the insurer that any
loss thereunder shall be payable to Agent notwithstanding any action, inaction
or breach of representation or warranty by any Restricted Person, and (iii)
provide that there shall be no recourse against Agent or Lenders for payment of
premiums or other amounts with respect thereto.  Each Restricted Person will, if
so requested by Agent, deliver to Agent original or duplicate policies of such
insurance.  Agent is hereby authorized to enforce payment under all such
insurance policies and to compromise and settle any claims thereunder, in its
own name or in the name of the Restricted Persons.

(c)        Any proceeds paid under any liability insurance policy maintained by
Restricted Persons pursuant to this Section 6.8 may be paid directly to the
Person who has incurred the liability covered by such insurance.

(d)        Any proceeds paid under a property or casualty insurance policy
maintained by a Restricted Person pursuant to this Section 6.8 will be paid as
follows:

(i)         if an Event of Default exists, then such proceeds shall be paid to
Agent; and

(ii)        if an Event of Default does not exist, then such proceeds shall be
paid to Borrower.

Agent shall release to Borrower any funds delivered to it under clause (i)
promptly upon request by Borrower after the cure or waiver of such Event of
Default and a certificate of Borrower’s chief financial offer stating that no
Event of Default then exists.  If (x) such request and





63




certificate are not received by Agent within 30 days of the cure or waiver of
such Event of Default or (y) such Event of Default is not cured or waived within
365 days of Agent’s receipt of such funds, then Agent shall apply such funds to
the prepayment of the Term Loans.

(e)        If Agent receives proceeds of property or casualty insurance required
to be paid to Borrower under clause (d)(ii) above, Agent shall promptly deliver
to Borrower such proceeds.  If Borrower receives proceeds of property or
casualty insurance required to be paid to Agent under clause (d)(i) above,
Borrower shall promptly deliver to Agent such proceeds.

Section 6.9      Performance on Borrower’s Behalf.  If any Restricted Person
fails to pay any Taxes, insurance premiums, expenses, attorneys’ fees or other
amounts it is required to pay under any Loan Document, Agent may pay the
same.  Borrower shall immediately reimburse Agent for any such payments and each
amount paid by Agent shall constitute an Obligation owed hereunder which is due
and payable on the date such amount is paid by Agent.

Section 6.10    Default Interest.  Borrower hereby promises to each Lender Party
to pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when due,
after the expiration of any grace period for such payment set forth in Section
8.1.  Such interest shall accrue from the expiration of any such grace period
until such Obligations are paid.

Section 6.11    Compliance with Law.  Each Restricted Person will conduct its
business and affairs in compliance with all Laws applicable thereto, except as
could not reasonably be expected to cause a Material Adverse Change. Each
Restricted Person will cause all licenses and permits necessary or appropriate
for the conduct of its business and the ownership and operation of its property
used and useful in the conduct of its business to be at all times maintained in
good standing and in full force and effect, except as could not reasonably be
expected to cause a Material Adverse Change.

Section 6.12     Environmental Matters; Environmental Reviews.

(a)        Each Restricted Person will comply with all Environmental Laws now or
hereafter applicable to such Restricted Person, as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters (except as could not reasonably be expected to result in a
Material Adverse Change), and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations (except as could
not reasonably be expected to result in a Material Adverse Change) and will
maintain such authorizations in full force and effect (except as could not
reasonably be expected to result in a Material Adverse Change).  No Restricted
Person will do anything or permit anything to be done which will subject any of
its properties to any remedial obligations under, or result in noncompliance
with applicable permits and licenses issued under, any applicable Environmental
Laws, assuming disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances (except as could not reasonably be
expected to result in a Material Adverse Change).





64




(b)        Borrower will promptly furnish to Agent copies of all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Restricted Person, or of which Borrower
otherwise has notice, pending or threatened against any Restricted Person by any
governmental authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or with respect to any permits,
licenses or authorizations in connection with any Restricted Person’s ownership
or use of its properties or the operation of its business, in each case, that
could reasonably be expected to result in a Material Adverse Change.

(c)        Borrower will promptly furnish to Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by Borrower in connection with any Restricted Person’s ownership or use
of its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location that could reasonably be expected to have a Material
Adverse Change.

Section 6.13    Further Assurances.  Borrower shall, and shall cause each other
Restricted Person to, (a) promptly upon the reasonable request by Agent, correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) promptly
upon request by Agent, take such action as Agent may reasonably require from
time to time in order to carry out more effectively the purposes of the Loan
Documents.

Section 6.14    Bank Accounts; Offset.  To secure the repayment of the
Obligations Borrower hereby grants to each Lender a security interest, a lien,
and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender at common law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender from
or for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender, and
(c) any other credits and claims of Borrower at any time existing against any
Lender, including claims under certificates of deposit.  At any time and from
time to time after the occurrence of any Event of Default, each Lender is hereby
authorized to foreclose upon, or to offset against the Obligations then due and
payable (in either case without notice to Borrower), any and all items
hereinabove referred to.  The remedies of foreclosure and offset are separate
and cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

Section 6.15   Guaranties of Borrower’s Subsidiaries.  Each Subsidiary (other
than an Excluded Subsidiary) created, acquired or coming into existence after
the date hereof (including any Subsidiary that ceases to be an Excluded
Subsidiary) shall, within sixty (60) days thereof (or such longer period as may
be approved by Agent in its reasonable discretion), execute and deliver to Agent
an absolute and unconditional guaranty of the timely repayment of the Secured
Obligations and the due and punctual performance of the Secured Obligations,
which guaranty shall be in substantially the same form as the Guaranty entered
into as of the Closing Date or otherwise reasonably satisfactory to Agent in
form and substance.  Borrower will cause each





65




such Subsidiary to deliver to Agent, simultaneously with its delivery of such a
guaranty, written evidence reasonably satisfactory to Agent and its counsel that
such Subsidiary has taken all corporate or partnership action necessary to duly
approve and authorize its execution, delivery and performance of such guaranty
and any other documents which it is reasonably required to execute.

Section 6.16    Agreement to Deliver Security Documents.  Borrower agrees to
deliver and to cause each Guarantor to deliver, to further secure the Secured
Obligations whenever requested by Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements continuation statements, extension agreements, acknowledgments, and
other Security Documents in form and substance satisfactory to Agent for the
purpose of granting, confirming, protecting and perfecting Liens or security
interests in any personal property (other than Excluded Assets) now owned or
hereafter acquired by Borrower or any Guarantor.

ARTICLE VII

NEGATIVE COVENANTS OF BORROWER

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Required Lenders have previously agreed otherwise:

Section 7.1      Indebtedness.  No Restricted Person will in any manner owe or
be liable for Indebtedness except:

(a)        the Secured Obligations;

(b)        unsecured Indebtedness among Borrower and the Guarantors;

(c)        purchase money Indebtedness, Capital Lease Obligations and
Indebtedness incurred to finance the construction, renovation or improvement of
assets of any Restricted Person and any refinancing or replacement of such
Indebtedness in an aggregate principal amount for all such Indebtedness not to
exceed $30,000,000 at any time; provided that the original principal amount of
any such Indebtedness shall not be in excess of the purchase price of the assets
acquired with the proceeds thereof or subject to such Capital Lease, or the fair
market value of the assets constructed, renovated, or improved with the proceeds
thereof, as applicable, and such Indebtedness shall be secured only by such
assets;

(d)        Indebtedness existing on the Amendment No. 3 Effective Date and
listed on Schedule 7.1, and renewals and extensions thereof;

(e)        Subordinated Debt incurred in connection with Permitted Acquisitions
having a maturity date beyond the term of this Agreement;





66




(f)        Indebtedness in respect of deferred software licensing fees in
connection with Borrower or any of its Subsidiaries licensing software in the
ordinary course of business consistent with past practices in a total amount not
to exceed $5,000,000 in the aggregate at any time outstanding;

(g)        unsecured Indebtedness incurred in connection with Permitted
Acquisitions (i) in an unlimited amount if the Total Leverage Ratio  is less
than or equal to 2.50 to 1.00 or (ii) in an aggregate amount not to exceed
$10,000,000 if the Total Leverage Ratio is greater than 2.50 to 1.00, in each
case, measured as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 6.2(a) or (b)
and after giving effect to such Indebtedness;

(h)        Indebtedness of a Person that becomes a Subsidiary of Borrower (or is
a Subsidiary of Borrower that survives a merger with that Person or any of its
Subsidiaries) and Indebtedness secured by assets that are acquired by Borrower
or any of its Subsidiaries, in each case after the Closing Date as the result of
a Permitted Acquisition if (i) that Indebtedness existed at the time such Person
became a Subsidiary of Borrower or at the time such assets were acquired, as the
case may be, and was not created in anticipation thereof, (ii) that Indebtedness
is not guaranteed in any respect by Borrower or any other Subsidiary of Borrower
(other than a Subsidiary acquired as part of such Permitted Acquisition that had
guaranteed such Indebtedness prior to such Permitted Acquisition), and (iii) the
aggregate principal amount of Indebtedness outstanding under this Section 7.1(h)
does not exceed $30,000,000 at any time;

(i)         Attributable Indebtedness in connection with Sale Leaseback
Transactions solely related to vehicles and real property, in an aggregate
amount not to exceed $50,000,000; and

(j)         any other Indebtedness not to exceed $35,000,000 in the aggregate at
any time outstanding.

Section 7.2       Limitation on Liens.  Except for Permitted Liens, no
Restricted Person will create, assume or permit to exist any Lien upon any of
the properties or assets which it now owns or hereafter acquires.

Section 7.3      Hedging Contracts.  No Restricted Person will be a party to or
in any manner be liable on any Hedging Contract except Hedging Contracts entered
into by a Restricted Person and Agent or any other Lender or an Affiliate of
Agent or any Lender with the purpose and effect of fixing interest rates on a
principal amount of indebtedness of such Restricted Person that is accruing
interest at a variable rate; provided that (a) the aggregate notional amount of
such contracts never exceeds seventy-five percent (75%) of the anticipated
outstanding principal balance of the indebtedness to be hedged by such contracts
or an average of such principal balances calculated using a generally accepted
method of matching interest swap contracts to declining principal balances, and
(b) the floating rate index of each such contract generally matches the index
used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract.

Section 7.4      Limitation on Mergers, Issuances of Securities.  No Restricted
Person will merge or consolidate with or into any other Person, except that any
Subsidiary of Borrower may





67




be merged into or consolidated with (a) another Subsidiary of Borrower so long
as, if a Guarantor is one of the merged entities, a Guarantor is the surviving
business entity, (b) Borrower, so long as Borrower is the surviving business
entity, and (c) any other Person in connection with a sale of such Restricted
Person’s Equity that is permitted by Section 7.5.  Borrower will not issue any
equity securities other than shares of its common or preferred stock and any
options or warrants giving the holders thereof only the right to acquire such
shares.  No Subsidiary of Borrower will issue any additional shares of its
capital stock or other equity securities or any options, warrants or other
rights to acquire such additional shares or other equity securities except to
Borrower or another Subsidiary of Borrower and only to the extent not otherwise
forbidden under the terms hereof.  No Subsidiary of Borrower which is a
partnership will allow any diminution of Borrower’s interest (direct or
indirect) therein.

Section 7.5      Limitation on Sales of Property and Discounting of
Receivables.  No Restricted Person will sell, transfer, lease, exchange,
alienate or dispose of any of its material assets or properties or any material
interest therein, or discount, adjust, settle, compromise, release, allow any
credit against, sell, pledge or assign any notes payable to it, accounts
receivable or future income, except:

(a)        equipment which is worthless, obsolete, no longer used by or useful
to a Restricted Person or which is replaced by equipment of equal suitability
and value;

(b)        inventory which is sold in the ordinary course of business;

(c)        customary credits and discounts of accounts receivable (not including
factoring or securitizations) in the ordinary course of business;

(d)        sales of accounts receivable in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year;

(e)        other property which is sold for fair consideration not in the
aggregate in excess of $40,000,000 in any Fiscal Year, the sale of which will
not materially impair or diminish the value of the Collateral or the
Consolidated financial condition, business or operations of Borrower; and

(f)        Sale Leaseback Transactions relating to solely to vehicles or real
property if the Attributable Indebtedness of all Sale Leaseback Transactions
then in effect is less than $50,000,000.

Section 7.6       Limitation on Distributions and Subordinated Debt.

(a)        No Restricted Person will declare or make any Distribution (other
than Distributions to Restricted Persons) except, in each case, so long as no
Default or Event of Default exists at the time thereof or would result
therefrom:

(i)         at any time when the Total Leverage Ratio is less than or equal to
2.00 to 1.00, Distributions in any amount;





68




(ii)        at any time when the Total Leverage Ratio is greater than 2.00 to
1.00, regularly scheduled dividends in an amount per share paid in any Fiscal
Quarter not to exceed 130% of the amount per share paid during the immediately
preceding Fiscal Quarter; and

(iii)       at any time when the Total Leverage Ratio is greater than 2.00 to
1.00, repurchases of Borrower’s common stock made after the Amendment No. 6
Effective Date in an aggregate amount not to exceed $30,000,000.

For purposes of this Section 7.6(a), the Total Leverage Ratio shall be measured
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 6.2(a) or (b) and after
giving effect to the making of such Distribution and any Indebtedness incurred
in connection therewith.

(b)        No Restricted Person will make any payments on Subordinated Debt
(other than Subordinated Debt among Restricted Persons), unless no Default or
Event of Default exists at such time or would occur as a result thereof.

Section 7.7       Limitation on Investments, Acquisitions and Lines of
Business.  No Restricted Person will

(a)        make any Investments except for (i) Permitted Investments,
(ii) Investments in any amount if the Total Leverage Ratio is less than or equal
to 2.00 to 1.00, (iii) Investments in Unrestricted Subsidiaries in an aggregate
amount not to exceed $5,000,000 in any Fiscal Year if the Total Leverage Ratio
is greater than 2.00 to 1.00; and (iv) Investments in the Captive Insurance
Entities (A) for reserves and capital to the extent required by applicable
Governmental Authorities or applicable Law, as determined in good faith by
Borrower, and (B) for the payment of claims made pursuant to the terms of the
insurance policies maintained by such Captive Insurance Entities.

(b)        make any Acquisition unless the following conditions are satisfied:

(i)         the Acquisition is not hostile in nature;

(ii)        each line of business to be acquired in the Acquisition is similar
to a line of business engaged in by Borrower at the time of the Acquisition; and

(iii)       either (A) the Total Leverage Ratio is less than or equal to 2.50 to
1.00 or (B) the Total Leverage Ratio is greater than 2.50 to 1.00 and the
purchase price for such Acquisition is less than or equal to $5,000,000 and the
aggregate purchase price for such Acquisition and all prior Acquisitions made
during the Fiscal Year when such Acquisition is consummated is less than or
equal to $10,000,000; or

(c)        engage directly or indirectly in any business or conduct any
operations except in connection with or incidental to its present businesses and
operations.

For purposes of subsections (a) and (b) of this Section 7.7, the Total Leverage
Ratio shall be measured as of the last day of the most recently ended Fiscal
Quarter for which financial





69




statements have been delivered pursuant to Section 6.2(a) or (b) and after
giving effect to the making of such Investment or Acquisition and any
Indebtedness incurred in connection therewith.

Section 7.8       Intentionally Omitted.

Section 7.9      Transactions with Affiliates.  Neither Borrower nor any of its
Subsidiaries will engage in any material transaction with any of its Affiliates
on terms which are less favorable to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its Subsidiaries.

Section 7.10     Prohibited Contracts; Multiemployer Plans.

(a)        Except as expressly provided for in the Loan Documents, no Restricted
Person will, directly or indirectly, enter into, create, or otherwise allow to
exist any contract that restricts, or other consensual restriction on, the
ability of any Subsidiary of Borrower to: (i) pay dividends or make other
Distributions to Borrower, (ii) repay loans and other Indebtedness owing by it
to Borrower or (iii) transfer any of its assets to Borrower (except for such
restrictions existing under or by reason of (A) any document or instrument
governing Indebtedness permitted by Section 7.1 or (B) any Permitted Lien or any
document or instrument governing any Permitted Lien).

(b)        No ERISA Affiliate will incur any obligation with respect to any
“multiemployer plan” as defined in Section 4001 of ERISA, except (i) an
obligation pursuant to collective bargaining agreements to make contributions in
the ordinary course of business for employees subject to such collective
bargaining agreements, or (ii) as would not reasonably be expected to cause a
Material Adverse Change.

Section 7.11     Financial Covenants.

(a)        Minimum Fixed Charge Coverage Ratio.  Borrower will not permit the
ratio, determined as of the end of each of its Fiscal Quarters, for the then
most-recently ended four Fiscal Quarters, of (i) its Consolidated EBITDA, minus
(A) Consolidated Capital Expenditures, (B) the provision for income Taxes
(excluding one-time Tax charges arising solely from changes to GAAP),
(C) dividends made during such four-Fiscal Quarter period and (D) share
repurchases made under Section 7.6(a)(iii) during such four-Fiscal Quarter
period, in each case, calculated for Borrower on a Consolidated basis, to
(ii) its Consolidated Interest Expense for such four-Fiscal Quarter period, plus
scheduled principal payments of Indebtedness made during such four-Fiscal
Quarter period, to be less than 1.50 to 1.00.

(b)        Total Leverage Ratio.  Borrower will not permit its Total Leverage
Ratio, determined as of the end of each of its Fiscal Quarters, for the then
most-recently ended four Fiscal Quarters, to be greater than 3.00 to 1.00 as of
the end of each Fiscal Quarter.

Section 7.12    Limitation on Further Negative Pledges.  Borrower shall not, and
shall cause each other Restricted Person not to, enter into any agreement
limiting its ability to create,





70




incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except:

(a)        pursuant to the Loan Documents;

(b)        pursuant to any agreement with any counterparty that has entered into
an Intercreditor Agreement;

(c)        pursuant to any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on
property or assets of Borrower or any other Restricted Person (whether now owned
or hereafter acquired) securing the Secured Obligations and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of
Borrower or any other Restricted Person to secure the Secured Obligations;

(d)        prohibitions or limitations contained in any industrial revenue or
development bonds, acquisition agreements, licenses, and leases of real property
and equipment entered into in the ordinary course of business that apply only to
the property that is the subject of those bonds, agreements, licenses or leases;

(e)        prohibitions or limitations against other encumbrances on specific
property encumbered to secure payment of particular Indebtedness permitted under
this Agreement;

(f)        prohibitions or limitations against encumbrances on specific property
subject to a proposed asset sale permitted hereunder contained in any document
relating to that asset sale;

(g)        prohibitions or limitations in favor of any holder of Indebtedness
permitted under Section 7.1(h), solely to the extent any such negative pledge
relates to property acquired as part of the Permitted Acquisition pursuant to
which Borrower acquired the obligor of such Indebtedness; and

(h)        prohibitions or limitations against encumbrances on property
(including equipment, but excluding real property) (i) to be delivered by a
Restricted Person to a job site in the ordinary course of business, (ii)
transferred in the ordinary course of business to a Restricted Person as part of
a transaction pursuant to which such property will be transferred to the owner
of such project at or prior to the end of such job, or (iii) that otherwise
temporarily enters a Restricted Person's custody in the ordinary course of
business.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.1       Events of Default.  Each of the following events constitutes
an Event of Default under this Agreement:

(a)        Any Restricted Person fails to pay any principal component of any
Obligation when due and payable;





71




(b)        Any Restricted Person fails to pay any payment of interest or fees on
the date which such payment is due and such failure continues for a period of
three (3) days;

(c)        Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsections (a) and (b) above) within three Business Days after
the same becomes due and payable, whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;

(d)        Any “default” or “event of default” occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;

(e)        Any Restricted Person fails to duly observe, perform or comply with
any covenant, agreement or provision of Article VII;

(f)        Any Restricted Person fails (other than as referred to in subsections
(a), (b), (c), (d) or (e) above) to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by Agent to Borrower;

(g)        Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Restricted Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Agent;

(h)        Any Restricted Person (i) fails to pay any portion, when such portion
is due, of any of its Indebtedness in excess of $10,000,000, or (ii) breaches or
defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;

(i)         Any of (i) any ERISA Affiliate fails to satisfy the “minimum funding
standard” (as defined in Section 412(a) of the Internal Revenue Code), without
taking into account any waiver by the Secretary of the Treasury or his or her
delegate, with respect to any ERISA Plan, and the aggregate amount necessary to
cure all such failures exceeds $10,000,000, (ii) the occurrence of a Termination
Event with respect to any ERISA Plan, that, when taken together with all other
Termination Events that have occurred and are continuing, could reasonably be
expected to subject to any Restricted Person to liability individually or in the
aggregate in excess of $10,000,000 or (iii) the payment by a Restricted Person
of the sum of the contributions to each ERISA Plan that would be necessary for
the “adjusted funding target attainment percentage” (within the meaning of
Section 436 of the Internal Revenue Code) of each such ERISA Plan to equal 100
percent could reasonably be expected to cause a Material Adverse Change;

(j)         Any Restricted Person:

(i)         suffers the entry against it of a judgment, decree or order for
relief by a Tribunal of competent jurisdiction in an involuntary proceeding
commenced under any





72




applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it which remains
undismissed for a period of sixty (60) days; or

(ii)        commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or

(iii)       suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets or of any part of the Collateral in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty (60) days
after the making thereof, or such appointment or taking possession is at any
time consented to, requested by, or acquiesced to by it; or

(iv)       suffers the entry against it of a final judgment for the payment of
money in excess of $10,000,000 (not covered by insurance satisfactory to Agent
in its reasonable discretion), unless the same is discharged within forty-five
(45) days after the date of entry thereof or an appeal or appropriate proceeding
for review thereof is taken within such period and a stay of execution pending
such appeal is obtained; or

(v)        suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets or any
part of the Collateral, and such writ or warrant of attachment or any similar
process is not stayed or released within forty-five (45) days after the entry or
levy thereof or after any stay is vacated or set aside;

(k)        Any Change of Control occurs;

(l)         The occurrence of an event of default under any document to which
any Restricted Person and any surety are both parties that, with the passage of
time, would permit foreclosure by such surety on a material portion of the
Collateral.

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this Section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender and any obligation of LC Issuer to issue Letters of Credit
hereunder to make any further Loans shall be permanently terminated.  During the
continuance of any other Event of Default, Agent at any time and from time to
time may (and





73




upon written instructions from Required Lenders, Agent shall), without notice to
Borrower or any other Restricted Person, do either or both of the
following:  (1) terminate any obligation of Lenders to make Loans hereunder, and
any obligation of LC Issuer to issue Letters of Credit hereunder, and (2)
declare any or all of the Obligations immediately due and payable, and all such
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

Section 8.2      Remedies.  If any Event of Default shall occur and be
continuing, each Lender Party may terminate its Revolving Loan Commitment and
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document, and each Lender Party may enforce the
payment of any Obligations due it or enforce any other legal or equitable right
which it may have.  All rights, remedies and powers conferred upon Lender
Parties under the Loan Documents shall be deemed cumulative and not exclusive of
any other rights, remedies or powers available under the Loan Documents or at
Law or in equity.  Notwithstanding the foregoing, the right to credit bid the
Obligations in connection with any foreclosure sale or sale in a bankruptcy
proceeding may only be exercised by Agent acting at the direction of the
Required Lenders unless the Required Lenders agree that a Lender may credit bid
its Obligations in connection with such a sale.

Section 8.3      Application of Proceeds after Acceleration.  Except as
otherwise provided in the Security Documents with respect to application of
proceeds to any reimbursements due Agent thereunder and to the Lender Hedging
Obligations, if Agent collects or receives money on account of the Secured
Obligations after the acceleration of the Secured Obligations as provided in
Section 8.1, Agent shall distribute all money so collected or received:

(a)        First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to Agent in its capacity as such;

(b)        Second,  to payment of that portion of the Secured Obligations
constituting fees (other than Commitment Fees and Letter of Credit fees payable
to the Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the LC Issuer and the Swingline Lender under
the Loan Documents, including attorney fees, ratably among the Lenders, the LC
Issuer and the Swingline Lender in proportion to the respective amounts
described in this clause Second payable to them;

(c)        Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid Commitment Fees, Letter of Credit fees payable
to the Lenders and interest on the Loans and Matured LC Obligations, ratably
among the Lenders, the LC Issuer and the Swingline Lender in proportion to the
respective amounts described in this clause Third payable to them;

(d)        Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, Matured LC Obligations and payment
obligations then owing under





74




Lender Hedging Obligations, ratably among the Lenders, the LC Issuer and the
Secured Parties to whom such Lender Hedging Obligations are owed in proportion
to the respective amounts described in this clause Fourth payable to them;
provided that Agent shall have no independent responsibility to determine the
existence or amount of Lender Hedging Obligations and may reserve from the
application of amounts under this Section amounts distributable in respect of
Lender Hedging Obligations until it has received evidence satisfactory to it of
the existence and amount of such Lender Hedging Obligations; provided further,
however, that Agent may rely on statements of the Secured Parties as to the
existence and amounts of Lender Hedging Obligations owing to them;

(e)        Fifth, to the payment of that portion of the Secured Obligations
constituting Lender Bank Services Obligations, ratably among the Secured Parties
to whom such Secured Obligations are owed; provided that Agent shall have no
independent responsibility to determine the existence or amount of Lender Bank
Services Obligations and may reserve from the application of amounts under this
Section amounts distributable in respect of Lender Bank Services Obligations
until it has received evidence satisfactory to it of the existence and amount of
such Lender Bank Services Obligations; provided,  further, however, that Agent
may rely on statements of the Secured Parties as to the existence and amounts of
Lender Bank Services Obligations owing to them;

(f)        Sixth, to Agent for the account of the LC Issuer to cash
collateralize any LC Obligations then outstanding; and

(g)        Last, the balance, if any, after all of the Secured Obligations have
been indefeasibly paid in full, to Borrower or as otherwise required by Law.

Notwithstanding the above, Excluded Swap Obligations with respect to any
Guarantor that is not an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Restricted Persons to preserve
the allocation to Lender Hedging Obligations otherwise set forth above in this
Section.

ARTICLE IX

AGENT

Section 9.1       Appointment and Authority.  Each Lender Party hereby
irrevocably authorizes Agent, and Agent hereby undertakes, to receive payments
of principal, interest and other amounts due hereunder as specified herein and
to take all other actions and to exercise such powers under the Loan Documents
as are specifically delegated to Agent by the terms hereof or thereof, together
with all other powers reasonably incidental thereto.  The relationship of Agent
to the other Lender Parties is only that of one commercial lender acting as
Agent for others, and nothing in the Loan Documents shall be construed to
constitute Agent a trustee or other fiduciary for any Lender Party or any holder
of any participation in a Note nor to impose on Agent duties and obligations
other than those expressly provided for in the Loan Documents.  With respect to
any matters not expressly provided for in the Loan Documents and any matters
which the Loan Documents place within the discretion of Agent, Agent shall not
be required to exercise any discretion or take any action, and it may request
instructions from Lenders with respect to any





75




such matter, in which case it shall be required to act or to refrain from acting
(and shall be fully protected and free from liability to all Lender Parties in
so acting or refraining from acting) upon the instructions of Required Lenders
(including itself), provided, however, that Agent shall not be required to take
any action which exposes it to a risk of personal liability that it considers
unreasonable or which is contrary to the Loan Documents or to applicable Law.

Section 9.2      Exculpation, Agent’s Reliance, Etc.  Neither Agent nor any of
its directors, officers, Agents, attorneys, or employees shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
the Loan Documents, including their negligence of any kind, except that each
shall be liable for its own gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, Agent (a) shall treat the Person whose
name is set forth on the Register as the holder of any Obligation as the holder
thereof until Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such Person and in the form
required under Section 10.5(c) and in form satisfactory to Agent; (b) may
consult with legal counsel (including counsel for Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any other Lender and shall not be responsible to any other
Lender Party for any statements, warranties or representations made in or in
connection with the Loan Documents; (d) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of the Loan Documents on the part of any Restricted Person or to
inspect the property (including the books and records) of any Restricted Person;
(e) shall not be responsible to any other Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any instrument or document furnished in connection therewith;
(f) may rely upon the representations and warranties of each Restricted Person
or Lender Party in exercising its powers hereunder; and (g) shall incur no
liability under or in respect of the Loan Documents by acting upon any notice,
consent, certificate or other instrument or writing (including any facsimile,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper Person or Persons.

Section 9.3       Credit Decisions.  Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan
Documents.  Each Lender Party also acknowledges that it will, independently and
without reliance upon any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.

Section 9.4       Indemnification.  Each Lender agrees to indemnify Agent (to
the extent not reimbursed by Borrower within ten (10) days after demand) from
and against such Lender’s Percentage Share of any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this Section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against Agent growing out of, resulting from or in any other way associated with
any of the Collateral, the Loan Documents and the transactions and





76




events (including the enforcement thereof) at any time associated therewith or
contemplated therein (whether arising in contract or in tort and otherwise and
including any violation or noncompliance with any Environmental Laws by any
Person or any liabilities or duties of any Person with respect to Hazardous
Materials found in or released into the environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT,

provided only that no Lender shall be obligated under this Section to indemnify
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Agent’s own individual gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.  Cumulative of the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for such Lender’s Percentage Share of any
costs and expenses to be paid to Agent by Borrower under Section 10.4(a) to the
extent that Agent is not timely reimbursed for such expenses by Borrower as
provided in such Section.  As used in this Section the term “Agent” shall refer
not only to the Person designated as such in Section 1.1 but also to each
director, officer, Agent, attorney, employee, representative and Affiliate of
such Person.

Section 9.5      Rights as Lender.  In its capacity as a Lender, Agent shall
have the same rights and obligations as any Lender and may exercise such rights
as though it were not Agent.  Agent may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with any Restricted Person or their Affiliates, all as if it were not Agent
hereunder and without any duty to account therefor to any other Lender.

Section 9.6       Sharing of Set-Offs and Other Payments.  Each Lender Party
agrees that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Agent under Section 3.1,
causes such Lender Party to have received more than it would have received had
such payment been received by Agent and distributed pursuant to Section 3.1,
then (a) it shall be deemed to have simultaneously purchased and shall be
obligated to purchase interests in the Obligations as necessary to cause all
Lender Parties to share all payments as provided for in Section 3.1, and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1;  provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations.  Borrower expressly consents to the
foregoing arrangements and agrees that any holder of any such interest or other
participation in the Obligations, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Obligations in the amount of such interest or other
participation.  If all or any part of any funds transferred pursuant to this
Section is thereafter recovered from the seller under this Section which
received the same, the purchase





77




provided for in this Section shall be deemed to have been rescinded to the
extent of such recovery, together with interest, if any, if interest is required
pursuant to the order of a Tribunal order to be paid on account of the
possession of such funds prior to such recovery.

Section 9.7      Investments.  Whenever Agent in good faith determines that it
is uncertain about how to distribute to Lender Parties any funds which it has
received, or whenever Agent in good faith determines that there is any dispute
among Lender Parties about how such funds should be distributed, Agent may
choose to defer distribution of the funds which are the subject of such
uncertainty or dispute.  If Agent in good faith believes that the uncertainty or
dispute will not be promptly resolved, or if Agent is otherwise required to
invest funds pending distribution to Lender Parties, Agent shall invest such
funds pending distribution; all interest on any such Investment shall be
distributed upon the distribution of such Investment and in the same proportion
and to the same Persons as such Investment.  All monies received by Agent for
distribution to Lender Parties (other than to the Person who is Agent in its
separate capacity as a Lender Party) shall be held by Agent pending such
distribution solely as Agent for such Lender Parties, and Agent shall have no
equitable title to any portion thereof.

Section 9.8       Benefit of Article IX.  The provisions of this Article (other
than the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any
Lender.  Lender Parties may waive or amend such provisions as they desire
without any notice to or consent of Borrower or any Restricted Person.

Section 9.9       Resignation.  Agent may resign at any time by giving written
notice thereof to Lenders and Borrower.  Each such notice shall set forth the
date of such resignation.  Upon any such resignation, Required Lenders shall
have the right to appoint (with, unless an Event of Default shall have occurred
and be continuing, the consent of Borrower, such consent not to be unreasonably
withheld or delayed) a successor Agent.  A successor must be appointed for any
retiring Agent, and such Agent’s resignation shall become effective when such
successor accepts such appointment.  If, within thirty days after the date of
the retiring Agent’s resignation, no successor Agent has been appointed and has
accepted such appointment, then the retiring Agent may appoint (with, unless an
Event of Default shall have occurred and be continuing, the consent of Borrower,
such consent not to be unreasonably withheld or delayed) a successor Agent,
which shall be a commercial bank organized or licensed to conduct a banking or
trust business under the Laws of the United States of America or of any state
thereof.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  After any
retiring Agent’s resignation hereunder the provisions of this Article IX shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

Section 9.10    Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”  Agent will notify Lenders of
its receipt of any such notice.  Agent shall take such action with respect to
such Default as may be





78




directed by Required Lenders in accordance with Article VIII;  provided,
however, that unless and until Agent has received any such direction, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.

Section 9.11    Co-Agents.  The Parties identified on the facing page of this
Agreement as “Lead Arranger,” “Syndication Agent” or “Documentation Agent” have
no right, power, obligation, liability, responsibility, or duty under the Loan
Documents in such capacity.  Without limiting the foregoing, each Party so
identified as “Lead Arranger,” “Syndication Agent” or “Documentation Agent”
shall not have and shall not be deemed to have any fiduciary relationship with
any other Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on taking or not taking action hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.1     Waivers and Amendments; Acknowledgments.

(a)        Waivers and Amendments.  No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy.  No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this Section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing.  No notice to or demand on any
Restricted Person shall in any case of itself entitle any Restricted Person to
any other or further notice or demand in similar or other circumstances.  No
waiver, consent, or amendment of this Agreement or the other Loan Documents
shall be valid or effective unless the same is in writing and signed by Borrower
and the Required Lenders; provided,  however, subject to Section 2.18 to the
extent applicable, no such waiver, consent, or amendment shall (i) increase the
maximum amount which any Lender is committed hereunder to lend without the
written consent of such Lender, (ii) reduce any fees payable to any Lender
hereunder, or the principal of, or interest on, such Lender’s Notes without the
written consent of such Lender (provided that Agent and Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 3.7(b) in accordance with the terms of
Section 3.7(b)), (iii) extend the Maturity Date, or postpone any date fixed for
any payment of any such fees, principal or interest (other than the date of any
prepayment required pursuant to Section 2.7(b)), without the written consent of
each Lender affected thereby, (iv) amend the definition herein of “Required
Lenders” or otherwise change the aggregate amount of Percentage Shares which is
required for Agent, Lenders or any of them to take any particular action under
the Loan Documents without the written consent of each Lender, (v) release any
Guarantor from any Guaranty (other than a Guarantor which ceases to be a





79




Subsidiary pursuant to a sale or other disposition permitted by the Loan
Documents or that is designated as an Unrestricted Subsidiary in accordance with
the definition of such term) without the written consent of each Lender,
(vi) release all or substantially all of the Collateral (except for such
releases relating to sales or dispositions of property permitted by the Loan
Documents and releases of the property of and equity in any Subsidiary
designated as an Unrestricted Subsidiary in accordance with the definition of
such term) without the written consent of each Lender, or (vii) amend this
Section 10.1(a) without the written consent of each Lender.  Notwithstanding the
foregoing or anything to the contrary herein (except Section 2.18, to the extent
applicable), Agent shall not, without the prior consent of each individual
Lender affected thereby (or, as applicable, an Affiliate of such Lender),
execute and deliver any waiver or amendment to any Loan Document which would
(i) cause an obligation under any outstanding Hedging Contract owing to such
Lender (or its Affiliate) that, prior to such waiver or amendment, constituted a
“Lender Hedging Obligation” to cease to be a “Lender Hedging Obligation” or (ii)
cause the priority of the Lien securing such obligation or the priority of
payment with respect to such obligation in connection with the exercise of
remedies under such Loan Document to be subordinate in any manner to the other
Secured Obligations (other than expense reimbursements, expenses of enforcement,
and other similar obligations owing under the Loan Documents).

(b)        Acknowledgments and Admissions.  Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Agent or any Lender,
whether written, oral or implicit, other than as expressly set out in this
Agreement or in another Loan Document delivered on or after the date hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Lender as to the Loan Documents except as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively; provided that, solely
for purposes of Section 10.5(f), Agent shall act as Agent of Borrower in
maintaining the Register as set forth therein, (vi) no partnership or joint
venture exists with respect to the Loan Documents between any Restricted Person
and any Lender, (vii) Agent is not Borrower’s Agent, but Agent for Lenders,
provided that, solely for purposes of Section 10.5(f), Agent shall act as Agent
of Borrower in maintaining the Register as set forth therein, (viii) should an
Event of Default or Default occur or exist, each Lender will determine in its
sole discretion and for its own reasons what remedies and actions it will or
will not exercise or take at that time subject to the terms of this Agreement,
(ix) without limiting any of the foregoing, Borrower is not relying upon any
representation or covenant by any Lender, or any representative thereof, and no
such representation or covenant has been made, that any Lender will, at the time
of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Loan
Documents with respect to any such Event of Default or Default or any other
provision of the Loan Documents, and (x) all Lender Parties have relied upon the
truthfulness of the acknowledgments in this Section in deciding to execute and
deliver this Agreement and to become obligated hereunder.





80




(c)        Joint Acknowledgment.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2    Survival of Agreements; Cumulative Nature.  Except for
representations and warranties given as of a specified date, all of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated.  All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement.  The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or
privilege.  In particular and without limitation, no exception set out in this
Agreement to any representation, warranty, indemnity, or covenant herein
contained shall apply to any similar representation, warranty, indemnity, or
covenant contained in any other Loan Document, unless the Loan Documents shall
expressly provide that such exception shall apply to such similar
representation, warranty, indemnity, or covenant.

Section 10.3    Notices.  All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Agent may give telephonic notices to the other Lender Parties), and shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
facsimile or other electronic transmission, by delivery service with proof of
delivery, or by registered or certified United States mail, postage prepaid, to
Borrower and Restricted Persons at the address of Borrower specified on the
signature pages hereto and to each Lender Party at its address specified on the
Lenders Schedule (unless changed by similar notice in writing given by the
particular Person whose address is to be changed).  Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
facsimile or other electronic transmission, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail; provided,  however, that no Borrowing Notice shall become effective until
actually received by Agent.





81




Section 10.4     Payment of Expenses; Indemnity.

(a)        Payment of Expenses.  Whether or not the transactions contemplated by
this Agreement are consummated, Borrower will promptly (and in any event, within
thirty (30) days after any invoice or other statement or notice) pay: (i) all
transfer, stamp, mortgage, documentary or other similar Taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any of the other Loan Documents or any other document or
transaction referred to herein or therein, (ii) all reasonable costs and
expenses incurred by or on behalf of Agent (including without limitation
reasonable attorneys’ fees, travel costs and miscellaneous expenses), but
excluding consultants fees other than in connection with  an annual field audit
permitted below, in connection with (1) the negotiation, preparation, execution
and delivery of the Loan Documents, and any and all consents, waivers or other
documents or instruments relating thereto, (2) the filing, recording, refiling
and re-recording of any Loan Documents and any other documents or instruments or
further assurances required to be filed or recorded or refiled or re-recorded by
the terms of any Loan Document, (3) the borrowings hereunder and other action
reasonably required in the course of administration hereof, (4) monitoring or
confirming (or preparation or negotiation of any document related to) any
Restricted Person’s compliance with any covenants or conditions contained in
this Agreement or in any Loan Document, (iii) all reasonable costs and expenses
incurred by Agent on behalf of any Lender Party (including without limitation
reasonable attorneys’ fees, reasonable consultants’ fees and reasonable
accounting fees) in connection with the conduct of an annual field audit and
(iv) all reasonable costs and expenses incurred by Agent and any Lender Party in
connection with the enforcement of its rights (A) in connection with this
Agreement (including its rights under this Section) or any of the Loan
Documents, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect such Loans or Letters of
Credit.  In addition to the foregoing, until all Obligations have been paid in
full, Borrower will also pay or reimburse Agent for all reasonable out-of-pocket
costs and expenses of Agent or its agents or employees in connection with the
continuing administration of the Loans and the related due diligence of Agent,
including travel and miscellaneous expenses and reasonable fees and expenses of
Agent’s outside counsel and consultants engaged in connection with the Loan
Documents.

(b)        Indemnity. Borrower agrees to indemnify each Lender Party, upon
demand, from and against any and all liabilities, obligations, broker’s fees,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this Section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Lender Party growing out of, resulting from or in any other way associated
with any of the Collateral, the Loan Documents and the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein (whether arising in contract or in tort or
otherwise).  Among other things, the foregoing indemnification covers all
liabilities and costs incurred by any Lender Party related to any breach of a
Loan Document by a Restricted Person, any bodily injury to any Person or damage
to any Person’s property, or any violation or noncompliance with any
Environmental Laws by any Lender Party or any other Person or any liabilities or
duties of any





82




Lender Party or any other Person with respect to Hazardous Materials found in or
released into the environment.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this Section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.  If any Person (including Borrower or any of its
Affiliates) ever alleges such gross negligence or willful misconduct by any
Lender Party, the indemnification provided for in this Section shall nonetheless
be paid upon demand, subject to later adjustment or reimbursement, until such
time as a court of competent jurisdiction enters a final and nonappealable
judgment as to the extent and effect of the alleged gross negligence or willful
misconduct.  As used in this Section the term “Lender Party” shall refer not
only to each Person designated as such in Section 1.1 but also to each director,
officer, Agent, trustee, attorney, employee, representative and Affiliate of or
for such Person.  Notwithstanding anything to the contrary in this Agreement,
this Section 10.4 shall not apply with respect to any Taxes aside from those
attributable to a non-Tax claim.

Section 10.5     Joint and Several Liability; Parties in Interest; Assignments.

(a)        All Obligations which are incurred by two or more Restricted Persons
shall be their joint and several obligations and liabilities.  All grants,
covenants and agreements contained in the Loan Documents shall bind and inure to
the benefit of the parties thereto and their respective successors and assigns;
provided, however, that no Restricted Person may assign or transfer any of its
rights or delegate any of its duties or obligations under any Loan Document
without the prior consent of the Required Lenders.  Neither Borrower nor any
Affiliates of Borrower shall directly or indirectly purchase or otherwise retire
any Obligations owed to any Lender nor will any Lender accept any offer to do
so, unless each Lender shall have received substantially the same offer with
respect to the same Percentage Share of the Obligations owed to it.  If Borrower
or any Affiliate of Borrower at any time purchases some but less than all of the
Obligations owed to all Lender Parties, such purchaser shall not be entitled to
any rights of any Lender under the Loan Documents unless and until Borrower or
its Affiliates have purchased all of the Obligations.

(b)        No Lender shall sell any participation interest in its commitment
hereunder or any of its rights under its Loans or under the Loan Documents to
any Person unless the agreement between such Lender and such participant at all
times provides: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under Sections
3.2 through 3.8 of amounts in excess of those payable to such Lender under such
Sections (determined without regard to the sale of such participation),





83




and (iii) unless such participant is an Affiliate of such Lender, that such
participant shall not be entitled to require such Lender to take any action
under any Loan Document or to obtain the consent of such participant prior to
taking any action under any Loan Document, except for actions which would
require the consent of all Lenders under subsection (a) of Section 10.1.  No
Lender selling such a participation shall, as between the other parties hereto
and such Lender, be relieved of any of its obligations hereunder as a result of
the sale of such participation.  Each Lender which sells any such participation
to any Person (other than an Affiliate of such Lender) shall give prompt notice
thereof to Agent and Borrower.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and stated interest on) each participant’s interest in the
Loan Documents or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(c)        Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights under its Loans or under the Loan Documents,
except for assignments to an Eligible Transferee, and then only if such
assignment is made in accordance with the following requirements:

(i)         Each such assignment shall apply to all Obligations owing to the
assignor Lender hereunder and to the unused portion of the assignor Lender’s
Revolving Loan Commitment, so that after such assignment is made the assignor
Lender shall have a fixed (and not a varying) Percentage Share in its Loans and
Notes and be committed to make that Percentage Share of all future Loans, the
assignee shall have a fixed Percentage Share in the aggregate Loans and Notes
and be committed to make that Percentage Share of all future Loans, and, except
in the case of an assignment of the entire remaining amount of the assignor’s
Percentage Share of the Revolving Loan Commitment, the Revolving Loan Commitment
to be assigned shall equal or exceed $5,000,000.

(ii)        The parties to each such assignment shall execute and deliver to
Agent, for its acceptance and recording in the “Register” (as defined below in
subsection (f)), an Assignment and Acceptance in the form of Exhibit 10.5,
appropriately completed, together with the Note subject to such assignment and a
processing fee payable to Agent of $3,500.  Upon such execution, delivery, and
payment and upon the satisfaction of the conditions set out in such Assignment
and Acceptance, then (1) Borrower shall issue new Notes to such assignor and
assignee upon return of the old Notes to Borrower, and (2) as of the “Settlement
Date” specified in such Assignment and Acceptance the assignee thereunder shall
be a party hereto and a Lender hereunder and Agent shall thereupon





84




deliver to Borrower and each Lender a schedule showing the revised Percentage
Shares of such assignor Lender and such assignee Lender and the Percentage
Shares of all other Lenders.

(iii)       Each assignee Lender which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for Federal
income Tax purposes, shall (to the extent it has not already done so) provide
Agent and Borrower with the “Prescribed Forms” referred to in Section 3.6(d).

(iv)       Each such assignment shall require the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)       Borrower; provided that no consent of Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default shall have occurred and be continuing, to any other
assignee;

(B)       Agent; provided that no consent of Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)       the LC Issuer and the Swingline Lender.

(d)        Nothing contained in this Section shall prevent or prohibit any
Lender from assigning or pledging all or any portion of its Loans and Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Bank; provided that no such assignment or pledge
shall relieve such Lender from its obligations hereunder.

(e)        By executing and delivering an Assignment and Acceptance, each
assignee Lender thereunder will be confirming to and agreeing with Borrower,
Agent and each other Lender Party that such assignee understands and agrees to
the terms hereof, including Article IX hereof.

(f)        Agent acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of Lenders and the Percentage
Shares of, and principal amount of (and stated interest on) the Loans owing to,
each Lender from time to time (in this Section called the “Register”).  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes.  The Register
shall be available for inspection by Borrower or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.  Agent shall
act as Agent of Borrower solely for purposes of maintaining the Register as set
forth in this Section 10.5(f).

(g)        Borrower shall not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void).





85




Section 10.6    Confidentiality.  Each Lender Party agrees to keep confidential
any information furnished or made available to it by any Restricted Person
pursuant to this Agreement that is financial information, information in
connection with a proposed transaction, or information marked confidential;
provided that nothing herein shall prevent any Lender Party from disclosing such
information (a) to any other Lender Party or any Affiliate of any Lender Party,
or any officer, director, employee, agent, attorney, auditor, or advisor of any
Lender Party or Affiliate of any Lender Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any Law, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any Tribunal, (f) that
is or becomes available to the public or that is or becomes available to any
Lender Party other than as a result of a disclosure by any Lender Party
prohibited by this Agreement, (g) to the extent necessary in connection with the
exercise of any right or remedy under this Agreement or any other Loan Document,
(h) subject to provisions substantially similar to those contained in this
Section, to any actual or proposed participant or assignee or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, and (i) if it is otherwise available in the public domain.  Any
Person required to maintain the confidentiality of information described in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

Section 10.7    Governing Law; Submission to Process.  Except to the extent that
the Law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the Laws of
the State of Texas and shall be construed and enforced in accordance with and
governed by the Laws of the State of Texas and the Laws of the United States of
America, without regard to principles of conflicts of law.  Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) does not apply to this Agreement or to the
Notes.  Borrower hereby irrevocably submits itself and each other Restricted
Person to the exclusive jurisdiction of the state and federal courts sitting in
the State of Texas and agrees and consents that service of process may be made
upon it or any Restricted Person in any legal proceeding relating to the Loan
Documents or the Obligations by any means allowed under Texas or federal
law.  Any legal proceeding arising out of or in any way related to any of the
Loan Documents shall be brought and litigated exclusively in the United States
District Court for the Southern District of Texas, Houston Division, to the
extent it has subject matter jurisdiction, and otherwise in the Texas District
Courts sitting in Harris County, Texas.  The parties hereto hereby waive and
agree not to assert, by way of motion, as a defense or otherwise, that any such
proceeding is brought in an inconvenient forum or that the venue thereof is
improper, and further agree to a transfer of any such proceeding to a federal
court sitting in the State of Texas to the extent that it has subject matter
jurisdiction, and otherwise to a state court in Houston, Texas.  In furtherance
thereof, Borrower and Lender Parties each hereby acknowledge and agree that it
was not inconvenient for them to negotiate and receive funding of the
transactions contemplated by this Agreement in such county and that it will be
neither inconvenient nor unfair to litigate or otherwise resolve any disputes or
claims in a court sitting in such county.

Section 10.8     Limitation on Interest.  Lender Parties, Restricted Persons and
any other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law





86




from time to time in effect.  In furtherance thereof such Persons stipulate and
agree that none of the terms and provisions contained in the Loan Documents
shall ever be construed to create a contract to pay, for the use, forbearance or
detention of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable Law from time to time in effect.  Neither
any Restricted Person nor any present or future guarantors, endorsers, or other
Persons hereafter becoming liable for payment of any Obligation shall ever be
liable for unearned interest thereon or shall ever be required to pay interest
thereon in excess of the maximum amount that may be lawfully contracted for,
charged, or received under applicable Law from time to time in effect, and the
provisions of this Section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith.  Lender
Parties expressly disavow any intention to contract for, charge, or collect
excessive unearned interest or finance charges in the event the maturity of any
Obligation is accelerated.  If (a) the maturity of any Obligation is accelerated
for any reason, (b) any Obligation is prepaid and as a result any amounts held
to constitute interest are determined to be in excess of the legal maximum, or
(c) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount in
excess of that permitted to be charged by applicable Law then in effect, then
all sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to Borrower or the other payor thereof upon such determination.  In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Obligations in accordance
with the amounts outstanding from time to time thereunder and the maximum legal
rate of interest from time to time in effect under applicable Law in order to
lawfully contract for, charge, or receive the maximum amount of interest
permitted under applicable Law.  In the event applicable Law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”) as amended, for that day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code, provided that if any applicable Law permits
greater interest, the Law permitting the greatest interest shall apply. As used
in this Section the term “applicable Law” means the Laws of the State of Texas
or the Laws of the United States of America, whichever Laws allow the greater
interest, as such Laws now exist or may be changed or amended or come into
effect in the future.

Section 10.9     Termination; Limited Survival; Releases of Liens and
Guaranties.

(a)        In its sole and absolute discretion Borrower may at any time that no
Obligations are owing (other than indemnity obligations and similar obligations
that survive the termination of this Agreement for which no notice of a claim
has been received by Borrower) elect in a written notice delivered to Agent to
terminate this Agreement.  Upon receipt by Agent of such a notice, if no
Obligations are then owing, this Agreement and all other Loan Documents shall
thereupon be terminated and the parties thereto released from all prospective
obligations thereunder.  Notwithstanding the foregoing or anything herein to the
contrary, any waivers or





87




admissions made by any Restricted Person in any Loan Document, any Obligations
under Sections 3.2 through Section 3.6, and any obligations which any Person may
have to indemnify or reimburse any Lender Party shall survive any termination of
this Agreement or any other Loan Document.  The foregoing consent shall
constitute the written consent of Required Lenders required under Section
10.1(a)(iii).  At the request and expense of Borrower, Agent shall prepare and
execute all necessary instruments to reflect and effect such termination of the
Loan Documents.  Agent is hereby authorized to execute all such instruments on
behalf of all Lenders, without the joinder of or further action by any Lender.

(b)        Agent and the Lenders hereby consent to (i) the automatic release of
any Liens securing the Obligations in Collateral that is sold or otherwise
disposed of by a Restricted Person in compliance with this Agreement and (ii)
the automatic release from the relevant Guaranty of any Guarantor that ceases to
be a Subsidiary pursuant to a sale or disposal of property that is permitted by
this Agreement, in each case without need for further approval of Agent or any
Lender.  The foregoing consent shall constitute the written consent of Required
Lenders required under the fourth sentence of Section 10.1(a), with respect to
such releases of Liens and Guarantors.  At the request and expense of Borrower,
Agent shall prepare and execute all necessary or reasonably requested
instruments and documents to reflect and effect such releases of Liens and
Guarantors.  Agent is hereby authorized to execute all such instruments and
documents on behalf of all Lenders, without the joinder of or further action by
any Lender.

Section 10.10  Severability.  If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

Section 10.11 Counterparts; Fax.  This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement.  This Agreement and the Loan Documents may be validly
executed and delivered by facsimile or other electronic transmission.

Section 10.12   Intentionally Omitted.

Section 10.13  Waiver of Jury Trial, Punitive Damages, etc.  Each of Borrower
and each Lender Party hereby knowingly, voluntarily, intentionally, and
irrevocably (a) waives, to the maximum extent not prohibited by Law, any right
it may have to a trial by jury in respect of any litigation based hereon, or
directly or indirectly at any time arising out of, under or in connection with
the Loan Documents or any transaction contemplated thereby or associated
therewith, before or after maturity; (b) waives, to the maximum extent not
prohibited by Law, any right they may have to claim or recover in any such
litigation any “Special Damages”, as defined below, (c) certifies that no party
hereto nor any representative or Agent or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers, and (d)
acknowledges that it has been induced to enter into this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this
Section.  As used in this Section, “Special Damages” includes all special,





88




consequential, exemplary, or punitive damages (regardless of how named), but
does not include any payments or funds which any party hereto has expressly
promised to pay or deliver to any other party hereto.

Section 10.14   USA PATRIOT Act.  Agent hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, and Agent’s policies and practices, each
Lender is required to obtain, verify and record certain information and
documentation that identifies each Restricted Person, which information includes
the name and address of each Restricted Person and such other information that
will allow each Lender to identify each Restricted Person in accordance with the
PATRIOT Act.

Section 10.15  Renewal and Extension.  The Indebtedness arising under this
Agreement is a renewal, extension and restatement on revised terms of (but not
an extinguishment or novation of) the Existing Credit Agreement and, from and
after the date hereof, the terms and provisions of the Existing Credit Agreement
shall be superseded by the terms and provisions of this Agreement.  Borrower
hereby agrees that (a) the Indebtedness evidenced by the Existing Credit
Agreement, all accrued and unpaid interest thereon, and all accrued and unpaid
fees under the Existing Credit Agreement shall be deemed to be Indebtedness of
Borrower outstanding under and governed by this Agreement and (b) all Liens
securing the Indebtedness evidenced by the Existing Credit Agreement shall
continue in full force and effect to secure the Secured Obligations.

Section 10.16   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.17   Certain ERISA Matters.





89




(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Agent, the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of Borrower or any
other Restricted Person, that at least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans (as defined
below) with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Loan Commitments or the Term Loan Commitments;

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Loan Commitments,
the Term Loan Commitments and this Agreement;

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Loan Commitments, the Term Loan Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Revolving Loan
Commitments, the Term Loan Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Loan Commitments, the Term Loan Commitments and this
Agreement; or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.

As used in this Section 10.17, the term “Benefit Plans” means any of (A) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (B) a “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code or (C) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Internal Revenue Code) the assets of any such “employee benefit plan” or
“plan”.





90




(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of Borrower or any other
Restricted Person, that none of Agent, the Arranger and their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Loan Commitments, the Term
Loan Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).

Section 10.18 Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Contracts or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United
States.  Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

(b)        As used in this Section 10.18, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.





91




“Covered Entity” means any of the following:

(i)         a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES FOLLOW]

 

 



92




PRICING SCHEDULE

The applicable Eurodollar Margin, Base Rate Margin, Commitment Fee Rate and LC
Rate shall be determined by the Agent in accordance with the following tables:

 

APPLICABLE

MARGIN FOR

REVOLVING LOAN

ADVANCES

LEVEL I

STATUS

LEVEL II

STATUS

LEVEL III

STATUS

LEVEL IV

STATUS

Eurodollar Rate Margin

1.25%

1.50%

1.75%

2.00%

Base Rate Margin

0.25%

0.50%

0.75%

1.00%

 

APPLICABLE

COMMITMENT FEE

RATE

LEVEL I

STATUS

LEVEL II

STATUS

LEVEL III

STATUS

LEVEL IV

STATUS

Commitment Fee Rate

0.20%

0.25%

0.30%

0.35%

 

LETTER OF CREDIT
FEE RATE

LEVEL I

STATUS

LEVEL II

STATUS

LEVEL III

STATUS

LEVEL IV

STATUS

LC Rate

1.25%

1.50%

1.75%

2.00%

 

For the period beginning on the Amendment No. 6 Effective Date and continuing to
the date on which the financial statements and certificates are delivered by the
Borrower for the first full fiscal quarter thereafter pursuant to Section 6.2(a)
and Section 6.2(b), as applicable, Level II Status shall apply.  Notwithstanding
the foregoing if the Borrower has failed to deliver the financial statements and
certificates required by Section 6.2(a) and Section 6.2(b) then Level IV Status
will be deemed to exist after two Business Days’ notice from the Agent to the
Borrower.

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

“Level I Status” exists for any day that the Total Leverage Ratio is less than
1.00 to 1.00.

“Level II Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.00 to 1.00 but is less than 1.75 to 1.00.





Pricing Schedule - Page 1




“Level III Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.75 to 1.00 but is less than 2.50 to 1.00.

“Level IV Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 2.50 to 1.00.

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

In the event that any financial statement delivered pursuant to this Agreement
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Eurodollar Rate Margin or Base Rate Margin, as applicable, for any period (an
“Applicable Period”) than the Eurodollar Rate Margin or Base Rate Margin, as
applicable, applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected financial
statement for such Applicable Period, (ii) determine the Eurodollar Rate Margin
or Base Rate Margin, as applicable, for such Applicable Period based upon the
corrected financial statement, and (iii) immediately pay to the Agent the
accrued additional interest owing as a result of such increased Eurodollar Rate
Margin or Base Rate Margin, as applicable for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms of
this Agreement.  This provision is in addition to rights of the Agent and
Lenders with respect to Sections 2.5,  2.11,  6.10 and 8.1 and other of their
respective rights under this Agreement.

 



Pricing Schedule - Page 2




SCHEDULE 3.1

LENDERS SCHEDULE

 

Domestic Lending Office

Eurodollar
Lending
Office

Percentage
Share

Revolving
Loan
Commitment

Term Loan
Commitment

Wells Fargo Bank, N.A.

1000 Louisiana, 10th Floor

Houston, TX 77002

Telephone:  (713) 319-1332

Fax:  (713) 739-1086

Same

19.17%

$86,250,000

$28,750,000

Capital One, N.A.

5444 Westheimer, Suite 700

Houston,  Texas  77056

Telephone:  (713) 212-5285

Fax:  (855) 735-8388

Same

12.50%

$56,250,000

$18,750,000

Truist Bank

200 W. 2nd St., 16th Floor

Winston-Salem, North Carolina 27101

Telephone: (336) 733-2741

Fax: (336) 733-2740

Same

12.50%

$56,250,000

$18,750,000

U.S. Bank National Association

425 Walnut St. CN-OH-W8

Cincinnati, Ohio 45202

Telephone: (513) 632-4133

Fax: (513) 632-4894

Same

12.50%

$56,250,000

$18,750,000

BOKF, NA dba Bank of Texas

5 Houston Center

1401 McKinney, Suite 1000

Houston, Texas  77010

Telephone:  (713) 289-5875

Fax:  (713) 289-5825

Same

10.83%

$48,750,000

$16,250,000

 





Schedule 3.1 to Credit Agreement - Page 1




 

 

 

 

 

 

 

 

 

Domestic Lending Office

Eurodollar
Lending
Office

Percentage
Share

Revolving
Loan
Commitment

Term Loan
Commitment

Bank of the West

13300 Crossroads Parkway North

City of Industry, CA  91746

Telephone: 323-727-3065

Fax: 402-918-6907

Same

10.00%

$45,000,000

$15,000,000

Regions Bank

250 Riverchase Parkway East, 1st Floor

Hoover, Alabama 35244

Telephone: (205) 820-2405

Fax: (205) 261-7069

Same

10.00%

$45,000,000

$15,000,000

Frost Bank

3838 Rogers Road

One Frost 3rd Floor

San Antonio, Texas 78231

Telephone: (210) 220-4235

Fax: (210) 220-4389

Same

8.33%

$37,500,000

$12,500,000

Cadence Bank, N.A.

3500 Colonnade Pkwy., Suite 600

Birmingham, AL  35243

Telephone: (205) 488-3367

Fax: (205) 488-3320

Same

4.17%

$18,750,000

$6,250,000

Total :

 

100%

$450,000,000

$150,000,000

 

 



Schedule 3.1 to Credit Agreement - Page 2




SECTION 5.13 to SCHEDULE 5

NAMES AND PLACES OF BUSINESS

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Comfort Systems USA, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

ACI Mechanical, Inc.

Principal Place of Business

2182 231st Lane

Ames, Iowa 50014

 

 

 

Satellite

212 Industrial Park Road

Story City, Iowa 50248

 

 

ARC Comfort Systems USA, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Accu-Temp GP, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Accu-Temp LP, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Acorn Industrial, LLC

Principal Place of Business

7311 ACC Boulevard, Raleigh, North Carolina 27617

 

 

Advance Technology, Inc.

Principal Place of Business

4 Washington Avenue, Scarborough, Maine 04074

51 Pearl Street, Scarborough, ME 04074

 

Air Systems Engineering, Inc.

Principal Place of Business

3602 South Pine Street, Tacoma, Washington 98409

 

 

 





Schedule 5.14 to Credit Agreement - Page 1




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

AirTemp, Inc.

Principal Place of Business

20 Thomas Drive

Westbook, Maine 04092

11 Wallace Avenue, South Portland, Maine 04106

 

Arstectum, Inc.

Principal Place of Business

4 Washington Avenue, Scarborough, Maine 04074

51 Pearl Street, Scarborough, ME 04074

 

BCH Holdings, Inc.

Principal Place of Business

6350/6354/6360 118th Ave N., Largo, Florida 33773

 

 

BCH Leasing, LLC

Principal Place of Business

6350/6354/6360 118th Ave N., Largo, Florida 33773

 

BCH Leasing, Corp.

BCH Mechanical, L.L.C.

Principal Place of Business

6350/6354/6360 118th Ave N., Largo, Florida 33773

 

BCH Mechanical, Inc.

 

Satellite

11711 66th St, Unit 109

Largo, FL 33773

 

 

BCM Controls Corporation

Principal Place of Business

30 Commerce Way, Woburn, Massachusetts 01801

 

 

Building Temperature Solutions, LLC

Principal Place of Business

9326 Yeager Drive

Fort Wayne, IN 46809

 

 

California Comfort Systems USA, Inc.

Principal Place of Business

7740 Kenamar Court, San Diego, California 92121

 

TCP Company

 

Satellite

3612 Madison Avenue, Suite 32

North Highlands, California 95660

 

 

 





Schedule 5.14 to Credit Agreement - Page 2




 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

3521 Investment Blvd, Ste 2

Hayward, California 94545

981 Bing Street

San Carlos, California 94070

 

ColonialWebb Contractors Company

Principal Place of Business

2820 Ackley Avenue, Richmond, Virginia 23228

 

Comfort Systems USA (Carolinas), LLC

 

Satellite

1600 Crossbeam Drive, Charlotte, North Carolina 28217

 

 

 

Satellite

1 Marcus Drive, Greenville, South Carolina 29615

 

 

 

Satellite

811 Pleasant Valley Road, Harrisonburg, Virginia 22801

 

 

 

Satellite

14221-B Willard Road, Suite 100, Chantilly, Virginia 20110

8509 Phoenix Drive, Manassas, Virginia 20110

 

 

Satellite

740C Bluecrab Road, Newport News, Virginia 23606

 

 

 

Satellite

 

3719 E. Virginia Beach Blvd., Norfolk, Virginia 23502

 

 

 

Satellite

 

1977 Snow Pointe Lane Bldg 7B

Charlottesville, Virginia 22902

 

 

 





Schedule 5.14 to Credit Agreement - Page 3




 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

711-23 Hospital St Unit 23

Richmond, Virginia 23219

8851 B. Park Central Drive

Richmond, Virginia 23227

 

 

Satellite

152 Blades Lane, Ste J

Glen Burnie, Maryland 21060

 

 

Comfort Systems USA (Arkansas), Inc.

Principal Place of Business

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

Satellite

116 Commercial Drive, Lowell, Arkansas 72745

 

 

 

Satellite

3900 Terra Glen Lane

North Little Rock, Arkansas 72117

 

 

Comfort Systems USA (Baltimore), LLC

Principal Place of Business

675 Bering Drive, Suite 400 Houston, Texas 77057

 

 

Comfort Systems USA G.P., Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Comfort Systems USA (Indiana), LLC

Principal Place of Business

2701 Fortune Circle East, Suites F & G, Indianapolis, Indiana 46241

 

 

 





Schedule 5.14 to Credit Agreement - Page 4




 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Comfort Systems USA (Intermountain), Inc.

Principal Place of Business

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

Contract Services

Martin Heating & Cooling

Cox Precision Air

 

Satellite

1107 East 770 North Ste 7

Saint George, Utah 84770

 

 

Comfort Systems USA (Kentucky), Inc.

Principal Place of Business

3405 Robards Court, Louisville, Kentucky 40218

 

MELCO Industries, Inc.

Young’s Mechanical, Inc.

 

Satellite

6284 KY-185, Bowling Green, Kentucky 42101

 

 

 

Satellite

2025 Leestown Road, Suite D, Lexington, Kentucky 40511

 

 

Comfort Systems USA (MidAtlantic), LLC

Principal Place of Business

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

 

 





Schedule 5.14 to Credit Agreement - Page 5




 

 

 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Comfort Systems USA (Mid South), Inc.

Principal Place of Business

3100 Richard Arrington Jr. Blvd. North

Birmingham, Alabama 35203

 

The Capital Refrigeration Company

MidSouth Controls LLC

Huntsville Refrigeration Service

H & M Mechanical, Inc.

 

Satellite

619 E. Jefferson Street

Montgomery, Alabama 36104

 

 

 

Satellite

480 North Dean Road, Unit G-3

Auburn, Alabama 36830

 

 

 

Satellite

144 Hall Bryant Circle

Huntsville, Alabama 35806

Southblunt Parkway

Trafford, Alabama

 

Comfort Systems USA (Northwest), Inc.

Principal Place of Business

18702 North Creek Parkway, Suite 110, Bothell, Washington 98011

 

Merit Mechanical, Inc.

Comfort Systems USA (Ohio), Inc.

Principal Place of Business

7401 First Place, Oakwood Village, Ohio 44146

 

Innovative Energy Solutions, LLC

 





Schedule 5.14 to Credit Agreement - Page 6




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

419 Elliott Avenue, Cincinnati, Ohio 45215

 

 

 

Satellite

690 Lakeview Plaza Blvd., Suites D-F, Worthington, Oh 43085

690 A Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

Satellite

3680 Symmes Road

Hamilton, Ohio 45015

 

 

Comfort Systems USA (South Central), Inc.

Principal Place of Business

9745 Bent Oak Drive, Houston, Texas 77040

 

Atlas Comfort Systems USA

Comfort Systems USA (Southeast), Inc.

Principal Place of Business

7281 Plantation Rd, Suite 100 & 101, Pensacola, Florida 32504

435 Corday Street, Pensacola, Florida 32503

Batchelor’s Mechanical Contractors

Control Concepts, Inc.

 

Satellite

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 

Satellite

13040 W. US Hwy 84, Newton, Alabama 36352

 

 

 

Satellite

3779 Abigail Drive

Theodore, Alabama 36582

3835 Gordon John Drive, Mobile, Alabama 36693

 

 

Satellite

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 





Schedule 5.14 to Credit Agreement - Page 7




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

1965 Vaughn Road, Suite B

Kennesaw, Georgia 30144

 

 

 

Satellite

7826 McElvey Road, Panama City Beach, Florida 32408

 

 

 

Satellite

4801 Milegen Road, Ste. D, Columbus, Georgia 31907

6074 Business Park Drive, Suite G, Columbus, Georgia 31909

 

 

Satellite

177 Woodfield Dr.

Macon, Georgia 31210

309 James E. Williams Dr., #1, Byron, Georgia 31008

 

 

Satellite

8038 North Palafox Street, Pensacola, Florida 32534

5616 Joe Elliot Way

Pensacola, Florida 32503

 

 

Satellite

507 CDP Industrial Blvd. No. 10

Grovetown, Georgia 30813

 

 

 

Satellite

402 US-HWY 80 East, Bloomingdale, GA 31302

1018 W Highway 80

Pooler, Georgia 31322

 

2305 Rowland Ave

Savannah, Georgia 31404

 

 

Satellite

1903 Ledo Rd, Ste C

Albany, Georgia 31707

 

 

 





Schedule 5.14 to Credit Agreement - Page 8




 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

3550 North Parkway, Suite 100, Cumming, Georgia 30040

 

 

 

Satellite

1060 Gaines School Road, Suite C-3, Athens, Georgia 30605

 

 

Comfort Systems USA (Southwest), Inc.

Principal Place of Business

6875 W. Galveston, Chandler, Arizona 85226

 

Tri-City Mechanical, Inc.

Air Management Services, Inc.

Commercial Mechanical Service, Inc.

 

Satellite

2010 N. Forbes Blvd, Ste 103

Tucson, Arizona 85745

1830 W. Copper St., Tucson, Arizona 85745

 

 

Satellite

8920 Adams NE, Ste A

Albuquerque, New Mexico 87113

 

4516 Anaheim NE

Albuquerque, New Mexico 85226

 

Comfort Systems USA Strategic Accounts, LLC

Principal Place of Business

2655 Fortune Circle West, Suite E, Indianapolis, Indiana 46241

 

Comfort Systems USA National Accounts, LLC

 





Schedule 5.14 to Credit Agreement - Page 9




 

 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Comfort Systems USA (Syracuse), Inc.

Principal Place of Business

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

Armani Plumbing & Mechanical

ABJ Fire Protection Company

Woodcock & Armani

Billone Mechanical Contractors

 

Satellite

370 Summit Point Dr, Ste 2

Henrietta, New York 14467

 

3543 Winton Place, Suite 6

Rochester, New York 14623

 

Comfort Systems USA (Texas), L.P.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Conserv Building Services, LLC

Principal Place of Business

206 Reece Way Ste 1542

Casselberry, Florida 32707

 

Conserv Building Services, Inc.

 

Satellite

5030 NW 109th Ave, Ste A

Sunrise, Florida 33751

 

 

 

Satellite

5353 Ramona Blvd

Jacksonville, Florida 32205

 

 

 





Schedule 5.14 to Credit Agreement - Page 10




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

5910 Breckenridge Pkwy Ste C

Tampa, Florida 33610

 

 

Conserv Building Services of Alabama, LLC

Principal Place of Business

1025 County Road 6, Piedmont, Alabama 36272

 

Conserv Building Services of Alabama, Inc.

Conserv Building Services of Georgia, LLC

Principal Place of Business

456 Ethan Drive, Fayetteville, Georgia 30214

 

Conserv Building Services of Georgia, Inc.

Conserv Building Services of North Carolina, LLC

Principal Place of Business

2803 Gray Fox Road, Indian Trail, North Carolina 28079

 

Conserv Building Services of North Carolina, Inc.

 

Satellite

400 Dominion Dr. Ste #108, Morrisville, North Carolina 27560

 

 

 

Satellite

1628 Ownby Lane

Richmond, Virginia 23230

 

 

Conserv Building Services of Tennessee, LLC

Principal Place of Business

1330 Murfreesboro Pike

Nashville, Tennessee 37217

2845 Logan Street, Nashville, Tennessee 37211

Conserv Building Services of Tennessee, Inc.

 





Schedule 5.14 to Credit Agreement - Page 11




 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Conserv Building Services of Texas, LLC

Principal Place of Business

5301 Big Six Street, Alvarado, Texas 76009

 

Conserv Building Services of Texas, Inc.

 

Satellite

1918 Antoine Dr

Houston, Texas 77055

 

 

Control Concepts, LLC

Principal Place of Business

3550 North Parkway, Suite 100

Cumming, Georgia 30040

 

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC

Principal Place of Business

3550 North Parkway, Suite 100

Cumming, Georgia 30040

 

Control Concepts Mechanical Services, Inc.

CSUSA (10), LLC

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Delcard Associates, LLC

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Design Mechanical Incorporated

Principal Place of Business

312 CTC Blvd. Suite D, Louisville, Colorado 80027

168 CTC Blvd. Suite D, Louisville, Colorado 80027

Rocky Mountain Mechanical Systems, Inc.

Breckenridge Mechanical, Inc.

 





Schedule 5.14 to Credit Agreement - Page 12




 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

0068 Continental Court

Spaces B-7 and B-8

Breckenridge, Colorado 80424

 

 

 

Satellite

951 Vallejo Street

Denver, Colorado 80204

 

 

Dilling, LLC

Principal Place of Business

111 East Mildred Street

Logansport, Indiana  46947

 

 

Dilling Group, Inc.

Principal Place of Business

111 East Mildred Street

Logansport, Indiana  46947

 

 

 

Satellite

349 Haney Road NW

Charleston, Tennessee 37310

 

 

 

Satellite

1155 Executive Drive

Warsaw, Indiana 46580

 

 

 

Satellite

132 Chester Court, Suite 700

Bowling Green, Kentucky 42102

 

 

Dilling Group Leasing Co., LLC d/b/a GRP Leasing Co., LLC

Principal Place of Business

111 East Mildred Street

Logansport, Indiana  46947

 

 

Dyna Ten Corporation

Principal Place of Business

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

Satellite

3575 Lone Star Circle

Fort Worth, Texas 76177

3935 Tarrant Main Street

Fort Worth, Texas 76040

 

Dyna Ten Maintenance Services, LLC

Principal Place of Business

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 





Schedule 5.14 to Credit Agreement - Page 13




 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Eastern Heating & Cooling, Inc.

Principal Place of Business

880 Broadway, Albany, New York 12207-1316

 

 

Environmental Air Systems, LLC

Principal Place of Business

250 Swathmore Ave

High Point, North Carolina, 27263

521 Banner Avenue

Greensboro, North Carolina 27401

EAS Holdings, LLC

 

Satellite

8307 Triad Drive

Greensboro, North Carolina 27409

 

 

 

Satellite

623 McWay Drive West

High Point, North Carolina 27409

 

 

 

Satellite

3501 Jamac Road

High Point, North Carolina 27260

 

 

 

Satellite

525 Pylon Dr

Raleigh, North Carolina 25606

525-B Uwharrie Court

Raleigh, North Carolina

 

 

Satellite

7311 ACC Blvd

Raleigh, North Carolina 27617

 

 

Envirotrol, LLC

Principal Place of Business

114 Landmark Drive

Greensboro, North Carolina 27409

 

Envirotrol Holdings, LLC

 





Schedule 5.14 to Credit Agreement - Page 14




 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

1 Marcus Dr Ste 303

Greenville, South Carolina 29615

7148 Cross County Road

North Charleston, South Carolina 29418

 

 

Satellite

1600 Crossbeam Dr

Charlotte, North Carolina 28217

 

 

 

Satellite

2108 Capital Dr # 105

Wilmington, North Carolina 28405

 

 

F.W. Dilling, LLC

Principal Place of Business

111 East Mildred Street

Logansport, Indiana  46947

 

 

Generex, LLC

Principal Place of Business

3403 East Washington Boulevard

Fort Wayne, IN  46803

 

 

Granite State Holdings Company, Inc.

Principal Place of Business

17 Oil Mill Road

Weare, New Hampshire 03281

10 N. Riverdale Road, Weare, New Hampshire 03281

 

Granite State Plumbing & Heating LLC

Principal Place of Business

17 Oil Mill Road

Weare, New Hampshire 03281

10 N. Riverdale Road, Weare, New Hampshire 03281

Delta Mechanical

 

Satellite

10 Technology Dr

West Lebanon, New Hampshire 03784

 

 

Hess Mechanical, LLC

Principal Place of Business

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

Hess Mechanical Corporation

 





Schedule 5.14 to Credit Agreement - Page 15




 

 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

Mechanical Technical Services, Inc.

Principal Place of Business

1720 Royston Lane, Round Rock, Texas 78664

 

MTECH

ICON Plumbing, Heating & Air

Mtech-Icon

ICON Mechanical

 

Satellite

4903 Commercial Park Dr

Austin, Texas 78724

 

 

 

Satellite

10604 Sentinel S

San Antonio, Texas 78217

 

 

MJ Mechanical Services, Inc.

Principal Place of Business

95 Pirson Parkway

Tonawanda, New York 14150

300 Fire Tower Drive, Tonawanda, New York 14150

2040 Military Road, Tonawanda, New York 14150

JM State Refrigeration

Vastola Heating & Air Conditioning

Northeast Mechanical

 

Satellite

139 Sawyer Ave

Depew, New York 14043

188 Creekside Drive

Amherst, NY 14228

 

North American Mechanical, Inc.

Principal Place of Business

4401 State Road 19

Windsor, Wisconsin 53598

6135 North American Lane, De Forest, Wisconsin 53532

Masterson Plumbing

 

Satellite

2600 W. College Avenue, Ste 4, Appleton, Wisconsin 54914

 

 

 





Schedule 5.14 to Credit Agreement - Page 16




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

OFF, LLC

Principal Place of Business

111 East Mildred Street

Logansport, IN  46947

 

 

Premier Prefabrication Solutions, LLC

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas 76155

 

Quality Air Heating and Cooling, Inc.

Principal Place of Business

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

Control Logic

 

Satellite

2306 Winters Drive, Portage, Michigan 49002

 

 

 

Satellite

2501 Coolidge Road, Suite 501

East Lansing, Michigan 49002

 

 

 

Satellite

135 North State St

Zeeland, Michigan 49464

 

 

Riddleberger Brothers, Inc.

Principal Place of Business

6127 S. Valley Pike, Mount Crawford, Virginia 22841

 

 

 

Satellite

210 Prosperity Dr, Ste F

Winchester, Virginia 22602

 

 

Royalaire Holdings, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Holdings, Inc.

Royalaire Mechanical Services, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Mechanical Services, Inc.

Royalaire Mechanical Services II, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Mechanical Services II, Inc.

 





Schedule 5.14 to Credit Agreement - Page 17




 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

S.I. Goldman Company, Inc.

Principal Place of Business

799 Bennett Drive, Longwood, Florida 32750

 

 

 

Satellite

320 Melody Lane, Casselberry, Florida 32707

 

 

 

Satellite

4111 NW 6th Street, Suite A

Gainesville, Florida 32609

 

 

 

Satellite

150 Venetian Way, Stes 109 & 111

Merritt Island, Florida 32953

 

 

S.M. Lawrence Company, Inc.

Principal Place of Business

1330 Murfreesboro Pike

Nashville, Tennessee 37217

2311, 2312, 2319 Kline Avenue

Nashville, Tennessee 37211

Comfort Systems USA (Tennessee), Inc.

Dillingham & Smith Mechanical and Sheet Metal Contractors, Inc.

 

Satellite

156 Main St., Collierville, Tennessee 38017

 

 

 

Satellite

245 Preston Street

Jackson, Tennessee 38301

 

 

Seasonair, Inc.

Principal Place of Business

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 





Schedule 5.14 to Credit Agreement - Page 18




 

 

 

 

 

 

 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

ShoffnerKalthoff MES, Inc.

Principal Place of Business

3538, 3600 and 3626 Papermill Drive, Knoxville, Tennessee 37909

 

Shoffner Acquisition Corp.

Shoffner Mechanical, Industrial & Service Company, Inc.

ShoffnerKalthoff Mechanical Electrical Service, Inc.

Shoffner Mechanical Services, Inc.

SKMES, Inc.

Mechanical Services of Knoxville, Inc.

Kalthoff Fabricators, Inc.; Kalthoff, Inc.;

Comfort Systems USA (Bristol), Inc.

 





Schedule 5.14 to Credit Agreement - Page 19




 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

158 Lynn Road, Johnson City, Tennessee 37604

 

 

 

Satellite

1010 Wilder Place, Knoxville Tennessee 37915

 

 

 

Satellite

150 Glenn Bridge Road, Arden, North Carolina 28704

 

 

 

Satellite

811 Pocahontas Ave NW

Roanoke, Virginia 24012

 

 

 

Satellite

294 Blevins Blvd.

Bristol, Virginia 24202

 

 

Temp Right Service, Inc.

Principal Place of Business

5818 Sandpiper Dr.

Missoula, Montana 59808

101 North Catlin, Missoula, Montana 59801

Carson Brothers

KTU of Spokane

 

Satellite

1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

Satellite

88 E. Westview

Spokane, Washington 59901

 

 

Trumbo Electric, Incorporated

Principal Place of Business

258 North Timber Way

Broadway, Virginia  22815

 

 

Walker Electrical Contractors, Inc.

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas  76155

 

Walker Engineering, Inc.

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas  76155

 

 





Schedule 5.14 to Credit Agreement - Page 20




 

 

 

 

 

 

ENTITY NAME

ADDRESS TYPE

ADDRESS

PRIOR

PRIOR
NAMES

 

 

 

ADDRESSES 

& TRADE
NAMES 

 

Satellite

7761 W. Little York Rd.

Houston, Texas 77040

 

 

 

Satellite

8200 Cameron Rd., Suite 172A

Austin, Texas 78754

 

 

 

Satellite

408 W Nakoma Dr.

San Antonio, Texas 78258

 

 

Walker Industrial, LLC d/b/a Walker Controls

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

675 Bering, Suite 400

Houston, Texas  77057

 

Walker Logistics, LLC

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas  76155

 

Walker Service Group, LLC

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas  76155

 

Walker TX Holding Company, LLC

Principal Place of Business

1505 W. Walnut Hill Lane

Irving, Texas 75038

4375 Diplomacy Road

Fort Worth, Texas  76155

 

 

 



Schedule 5.14 to Credit Agreement - Page 21




 

SECTION 5.14 to SCHEDULE 5

SUBSIDIARIES

 

 

ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION
DATE

1.

ACI Mechanical, Inc. 

Delaware

06/26/1998

2.

ARC Comfort Systems USA, Inc. 

Delaware

03/17/1998

3.

Armani East, LLC

New York

12/03/2018

4.

Accu-Temp GP, Inc. 

Delaware

05/21/1998

5.

Accu-Temp LP, Inc. 

Delaware

05/20/1998

6.

Acorn Industrial, LLC 

North Carolina

01/03/1997

7.

Advance Technology, Inc.

Maine

08/09/1994

8.

Air Systems Engineering, Inc. 

Washington

05/18/1973

9.

AirTemp, Inc. 

Maine

10/15/1998

10.

Arstectum, Inc.

New Hampshire

02/17/2005

11.

BCH Holdings, Inc.

Florida

12/28/2004

12.

BCH Leasing, LLC

Florida

10/25/1990

13.

BCH Mechanical, L.L.C.

Florida

10/19/1976

14.

BCM Controls Corporation

Massachusetts

10/03/1984

15.

Billone West, LLC

New York

12/03/2018

16.

Blue C, LLC

Montana

01/01/2007

17.

Building Temperature Solutions, LLC

Indiana

10/27/2009

18.

California Comfort Systems USA, Inc. 

California

05/18/1983

19.

ColonialWebb Contractors Company

Virginia

03/30/1972

20.

Comfort Systems USA (Arkansas), Inc. 

Arkansas

03/17/1998

21.

Comfort Systems USA (Baltimore), LLC

Delaware

10/15/1998

22.

Comfort Systems USA G.P., Inc. 

Delaware

08/12/1998

23.

Comfort Systems USA (Indiana), LLC

Indiana

06/08/2015

24.

Comfort Systems USA (Intermountain), Inc. 

Utah

05/06/1969

25.

Comfort Systems USA (Kentucky), Inc. 

Kentucky

02/10/1981

26.

Comfort Systems USA (MidAtlantic), LLC

Virginia

01/01/2010

27.

Comfort Systems USA (Mid South), Inc.

Alabama

08/06/1998

28.

Comfort Systems USA (Northwest), Inc.

Washington

02/14/1984

29.

Comfort Systems USA (Ohio), Inc. 

Ohio

10/10/1979

 





Schedule 5.14 to Credit Agreement - Page 1




 

ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION
DATE

30.

Comfort Systems USA (South Central), Inc.

Texas

5/24/2007

31.

Comfort Systems USA (Southeast), Inc. 

Delaware

03/24/1998

32.

Comfort Systems USA (Southwest), Inc.

Arizona

12/23/1997

33.

Comfort Systems USA Strategic Accounts, LLC

Indiana

07/28/1998

34.

Comfort Systems USA (Syracuse), Inc. 

New York

03/08/1965

35.

Comfort Systems USA (Texas), L.P. 

Texas

08/14/1998

36.

Conserv Building Services, LLC

Florida

01/05/2005

37.

Conserv Building Services of Alabama, LLC

Alabama

12/28/2012

38.

Conserv Building Services of Georgia, LLC

Georgia

11/04/2008

39.

Conserv Building Services of North Carolina, LLC

North Carolina

03/22/2010

40.

Conserv Building Services of Tennessee, LLC

Tennessee

01/07/2010

41.

Conserv Building Services of Texas, LLC

Texas

12/22/2010

42.

Control Concepts, LLC

Georgia

12/16/1996

43.

Control Concepts Mechanical Services, LLC

Georgia

01/17/2008

44.

CSUSA (10), LLC

North Carolina

10/21/2011

45.

Delcard Associates, LLC 

Delaware

06/23/2000

46.

Design Mechanical Incorporated

Colorado

10/30/1997

47.

Dilling, LLC

Indiana

12/29/1998

48.

Dilling Group, Inc.

Indiana

12/14/1984

49.

Dilling Group Leasing Co., LLC d/b/a GRP Leasing Co., LLC

Indiana

07/28/2016

50.

Dyna Ten Corporation

Texas

06/26/1980

51.

Dyna Ten Maintenance Services, LLC

Texas

08/07/2006

52.

Eastern Heating & Cooling, Inc. 

New York

12/19/1988

53.

Environmental Air Systems, LLC

North Carolina

10/07/2011

54.

Envirotrol, LLC

North Carolina

10/07/2011

55.

F.W. Dilling, LLC

Indiana

12/06/1999

56.

Generex, LLC

Indiana

12/20/2017

57.

Granite State Holdings Company, Inc. 

Delaware

11/02/2005

58.

Granite State Plumbing & Heating, LLC

New Hampshire

07/31/2001

59.

Hess Mechanical, LLC

Maryland

01/07/2016

60.

Mechanical Technical Services, Inc. 

Texas

05/24/2007

61.

MJ Comfort Plumbing, LLC

New York

09/16/2014

62.

MJ Mechanical Services, Inc. 

Virginia

12/12/1997

 





Schedule 5.14 to Credit Agreement - Page 2




 

ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION
DATE

63.

North American Mechanical, Inc. 

Delaware

03/17/1998

64.

OFF, LLC

Indiana

11/22/2002

65.

Premier Prefabrication Solutions, LLC

Texas

01/16/2018

66.

Quality Air Heating and Cooling, Inc. 

Michigan

09/10/1980

67.

Riddleberger Brothers, Inc. 

Virginia

12/22/1958

68.

Royalaire Holdings, LLC

Florida

10/04/2006

69.

Royalaire Mechanical Services, LLC

Florida

09/12/2006

70.

Royalaire Mechanical Services II, LLC

Florida

09/27/2010

71.

S.I. Goldman Company, Inc. 

Florida

10/04/1976

72.

S.M. Lawrence Company, Inc. 

Tennessee

03/08/1973

73.

Seasonair, Inc. 

Maryland

10/28/1966

74.

ShoffnerKalthoff MES, Inc.

Tennessee

08/15/2005

75.

Temp Right Service, Inc. 

Delaware

09/25/1997

76.

Trumbo Electric, Incorporated

Virginia

06/02/1996

77.

Walker Electrical Contractors, Inc.

Texas

03/23/2010

78.

Walker Engineering Contractors, Inc.

Texas

01/29/2002

79.

Walker Industrial LLC d/b/a Walker Controls

Texas

12/12/2014

80.

Walker Logistics, LLC

Texas

01/10/2013

81.

Walker Service Group, LLC

Texas

03/14/2013

82.

Walker TX Holding Company, LLC

Texas

05/13/2013

 

 



Schedule 5.14 to Credit Agreement - Page 3




SCHEDULE I

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Filing Jurisdictions

COMFORT SYSTEMS USA, INC. – GRANTORS

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION DATE

1.

Comfort Systems USA, Inc.

675 Bering Drive, Suite 400

Houston, Texas 77057

Delaware

12/12/1996

2.

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

05/21/1998

3.

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

05/20//1998

4.

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA  50014

Delaware

06/26/1998

5.

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

North Carolina

01/03/1997

6.

Advance Technology, Inc.

4 Washington Avenue

Scarborough, ME 04074

Maine

08/09/1994

7.

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

Washington

05/18/1973

8.

Airtemp, Inc.

20 Thomas Drive

Westbook, ME 04092

Maine

10/15/1998

9.

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

03/17/1998

10.

Arstectum, Inc.

4 Washington Avenue

Scarborough, ME 04074

New Hampshire

02/17/2005

11.

BCH Holdings, Inc.

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

12/28/2004

12.

BCH Leasing, LLC

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

10/25/1990

 





Schedule I to Security Agreement - Page 1




 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION DATE

13.

BCH Mechanical, L.L.C.

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

10/19/1976

14.

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

Massachusetts

10/03/1984

15.

Building Temperature Solutions, LLC

9326 Yeager Drive

Fort Wayne, IN  46809

Indiana

10/27/2009

16.

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

California

05/18/1983

17.

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

Virginia

03/30/1972

18.

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

Arkansas

03/17/1998

19.

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX 77057

Delaware

10/15/1998

20.

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

08/12/1998

21.

Comfort Systems USA (Indiana), LLC

2701 Fortune Circle East, Suites F & G

Indianapolis, Indiana 46241

Indiana

06/08/2015

22.

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

Utah

05/06/1969

23.

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

Kentucky

02/10/1981

24.

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

Virginia

01/01/2010

 





Schedule I to Security Agreement - Page 2




 

 

 

 

 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION DATE

25.

Comfort Systems USA (Mid South), Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

Alabama

08/06/1998

26.

Comfort Systems USA (Northwest), Inc.

18702 North Creek Parkway, Suite 110

Bothell, WA 98011

Washington

02/14/1984

27.

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

Ohio

10/10/1979

28.

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX 77040

Texas

05/24/2007

29.

Comfort Systems USA (Southeast), Inc.

7281 Plantation Rd, Suite 100 & 101, Pensacola, Florida 32504

Delaware

03/24/1998

30.

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ 85226

Arizona

12/23/1977

31.

Comfort Systems USA Strategic Accounts, LLC

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Indiana

07/28/1998

32.

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

New York

03/08/1965

33.

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

Texas

08/14/1998

34.

ConServ Building Services, LLC

206 Reece Way Ste 1542

Casselberry, Florida 32707

Florida

01/05/2005

35.

ConServ Building Services of Alabama, LLC

1025 County Road 6

Piedmont, AL  36272

Alabama

12/28/2012

 





Schedule I to Security Agreement - Page 3




 

 

 

 

 

 

 

ENTITY NAME

DOMESTIC

JURISDICTION

FORMATION DATE

36.

ConServ Building Services of Georgia, LLC

456 Ethan Drive

Fayetteville, GA  30214

Georgia

11/04/2008

37.

ConServ Building Services of North Carolina, LLC

2803 Gray Fox Road

Indian Trail, NC  28079

North Carolina

03/22/2010

38.

ConServ Building Services of Tennessee, LLC

1330 Murfreesboro Pike

Nashville, TN  37217

Tennessee

01/07/2010

39.

ConServ Building Services of Texas, LLC

5301 Big Six Street

Alvarado, TX  76009

Texas

12/22/2010

40.

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

12/16/1996

41.

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

01/17/2008

42.

CSUSA (10), LLC

675 Bering Drive, Suite 400

Houston, Texas 77057

North Carolina

10/21/2011

43.

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX 77057

Delaware

06/23/2000

44.

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

Colorado

10/30/1997

45.

Dilling, LLC

111 East Mildred Street

Logansport, IN  46947

Indiana

12/29/1998

46.

Dilling Group, Inc.

111 East Mildred Street

Logansport, IN  46947

Indiana

12/14/1984

47.

Dilling Group Leasing Co., LLC d/b/a GRP Leasing Co., LLC

111 East Mildred Street

Logansport, IN  46947

Indiana

07/28/2016

48.

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

06/26/1980

 





Schedule I to Security Agreement - Page 4




 

 

 

 

 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION DATE

49.

Dyna Ten Maintenance Services, LLC

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

08/07/2006

50.

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

New York

12/19/1988

51.

Environmental Air Systems, LLC

250 Swathmore Ave

High Point, North Carolina, 27263

North Carolina

10/07/2011

52.

Envirotrol, LLC

114 Landmark Drive

Greensboro, North Carolina 27409

North Carolina

10/27/2011

53.

F.W. Dilling, LLC

111 East Mildred Street

Logansport, IN 46947

Indiana

12/06/1999

54.

Generex, LLC

3403 East Washington Boulevard

Fort Wayne, IN 46803

Indiana

12/20/2017

55.

Granite State Holdings Company, Inc.

17 Oil Mill Rd

Weare, New Hampshire 03281

Delaware

11/02/2005

56.

Granite State Plumbing & Heating, LLC

17 Oil Mill Rd

Weare, New Hampshire 03281

New Hampshire

07/31/2001

57.

Hess Mechanical, LLC

9600 Fallard Court

Upper Marlboro, MD  20772-6703

Maryland

01/07/2016

58.

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX  78664

Texas

05/24/2007

59.

MJ Mechanical Services, Inc.

95 Pirson Parkway

Tonawanda, New York 14150

Virginia

12/12/1997

60.

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI  53598

Delaware

03/17/1998

 





Schedule I to Security Agreement - Page 5




 

 

 

 

 

 

 

ENTITY NAME

DOMESTIC

JURISDICTION

FORMATION DATE

61.

OFF, LLC

111 East Mildred Street

Logansport, IN 46947

Indiana

11/22/2002

62.

Premier Prefabrication Solutions, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

01/16/2018

63.

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

Michigan

09/10/1980

64.

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

Virginia

12/22/1958

65.

Royalaire Holdings, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

10/04/2006

66.

Royalaire Mechanical Services, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

09/12/2006

67.

Royalaire Mechanical Services II, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

09/27/2010

68.

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

Florida

10/04/1976

69.

S.M. Lawrence Company, Inc.

1330 Murfreesboro Pike

Nashville, Tennessee 37217

Tennessee

03/08/1973

70.

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

Maryland

10/28/1966

71.

ShoffnerKalthoff MES, Inc.

3538, 3600 and 3626 Papermill Drive

Knoxville, Tennessee 37909

Tennessee

08/18/2005

72.

Temp Right Service, Inc.

5818 Sandpiper Dr.

Missoula, Montana 59808

Delaware

09/25/1997

73.

Trumbo Electric, Incorporated

258 North Timber Way

Broadway, Virginia 22815

Virginia

06/02/1996

74.

Walker Electrical Contractors, Inc.

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

03/23/2010

 





Schedule I to Security Agreement - Page 6




 

 

 

 

 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION DATE

75.

Walker Engineering, Inc.

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

01/29/2002

76.

Walker Industrial, LLC d/b/a Walker Controls

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

12/12/2014

77.

Walker Logistics, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

01/10/2013

78.

Walker Service Group, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

03/14/2013

79.

Walker TX Holding Company, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

05/13/2013

 

 



Schedule I to Security Agreement - Page 7




SCHEDULE III

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Schedule of Organizational Identification, Offices, Locations of Collateral and
Records Concerning Collateral

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

1.

Comfort Systems USA, Inc.

675 Bering Drive, Suite 400, Houston, Texas 77057

Delaware

Corporation

2693796

 

2.

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2898499

 

3.

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2898748

 

4.

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA 50014

Delaware

Corporation

2913899

 

5.

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

North Carolina

Limited Liability Company

0414387

 

6.

Advance Technology, Inc.

4 Washington Avenue

Scarborough, ME 04074

Maine

Corporation

19950235 D

 

7.

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

Washington

Corporation

600099211

 

8.

AIRTEMP, INC.

20 Thomas Drive

Westbook, Main 04092

Maine

Corporation

20130432D

 

9.

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2872674

 

 





Schedule III to Security Agreement - Page 1




 

 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

10.

Arstectum, Inc.

4 Washington Avenue

Scarborough, ME 04074

New Hampshire

Corporation

531921

 

11.

BCH Holdings, Inc.

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

Corporation

P04000172299

 

12.

BCH Leasing, LLC

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

Limited Liability Company

L17000066187

BCH Leasing, Corp.

13.

BCH Mechanical, L.L.C.

6350/6354/6360 118th Ave N.

Largo, FL  33773

Florida

Limited Liability Company

L17000066199

BCH Mechanical, Inc.

14.

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

Massachusetts

Corporation

042842193

 

15.

Building Temperature Solutions, LLC

9326 Yeager Drive

Fort Wayne, IN 46809

Indiana

Limited Liability Company

2009102800156

 

16.

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

California

Corporation

1201196

TCP Company

17.

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

Virginia

Corporation

0137512-0

Comfort Systems USA (Carolinas), LLC

18.

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

Arkansas

Corporation

811120406

 

19.

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX  77057

Delaware

Limited Liability Company

2955787

 

 





Schedule III to Security Agreement - Page 2




 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

20.

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2932812

 

21.

Comfort Systems USA (Indiana), LLC

2701 Fortune Circle East, Suites F & G

Indianapolis, Indiana 46241

Indiana

Limited Liability Company

2015060800753

 

22.

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

Utah

Corporation

04982

Contract Services; Martin Heating & Cooling; Cox Precision Air

23.

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

Kentucky

Corporation

0153687

MELCO Industries, Inc.

24.

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

Virginia

Limited Liability Company

S313150-7

 

25.

Comfort Systems USA (Mid South), Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

Alabama

Corporation

912-998

The Capital Refrigeration Company; MidSouth Controls LLC; Huntsville
Refrigeration Service; H & M Mechanical, Inc.

26.

Comfort Systems USA (Northwest), Inc.

18702 North Creek Parkway, Suite 110

Bothell, WA 98011

Washington

Corporation

600517946

Merit Mechanical, Inc.

27.

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

Ohio

Corporation

543269

Innovative Energy Solutions, LLC

28.

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX  77040

Texas

Corporation

801702880

Atlas Comfort Systems USA

 





Schedule III to Security Agreement - Page 3




 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

29.

Comfort Systems USA (Southeast), Inc.

7281 Plantation Rd, Suite 100 & 101, Pensacola, Florida 32504

Delaware

Corporation

2875705

Batchelor’s Mechanical Contractors; Control Concepts, Inc.

30.

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ  85226

Arizona

Corporation

113419

Tri-City Mechanical, Inc.; Air Management Services, Inc.; Commercial Mechanical
Service, Inc.

31.

Comfort Systems USA Strategic Accounts, LLC

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Indiana

Limited Liability Company

1998071673

Comfort Systems USA National Accounts, LLC

32.

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

New York

Corporation

N/A

Armani Plumbing & Mechanical; ABJ Fire Protection Company; Woodcock & Armani;
Billone Mechanical Contractors

33.

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

Texas

Limited Partnership

00111578-10

 

34.

ConServ Building Services, LLC

206 Reece Way Ste 1542

Casselberry, Florida 32707

Florida

Limited Liability Company

L17000066222

ConServ Building Services, Inc.

35.

ConServ Building Services of Alabama, LLC

1025 County Road 6

Piedmont, AL  36272

Alabama

Limited Liability Company

271-625

ConServ Building Services of Alabama, Inc.

36.

ConServ Building Services of Georgia, LLC

456 Ethan Drive

Fayetteville, GA  30214

Georgia

Limited Liability Company

08083393

ConServ Building Services of Georgia, Inc.

 





Schedule III to Security Agreement - Page 4




 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

37.

ConServ Building Services of North Carolina, LLC

2803 Gray Fox Road

Indian Trail, NC  28079

North Carolina

Limited Liability Company

1141416

ConServ Building Services of North Carolina, Inc.

38.

ConServ Building Services of Tennessee, LLC

1330 Murfreesboro Pike

Nashville, TN  37217

Tennessee

Limited Liability Company

000621466

ConServ Building Services of Tennessee, Inc.

39.

ConServ Building Services of Texas, LLC

5301 Big Six Street

Alvarado, TX  76009

Texas

Limited Liability Company

801221549

ConServ Building Services of Texas, Inc.

40.

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

Limited Liability Company

12058032

Control Concepts, Inc.

41.

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

Limited Liability Company

12058034

Control Concepts Mechanical Services, Inc.

42.

CSUSA (10), LLC

675 Bering Drive, Suite 400

Houston, Texas 77057

North Carolina

Limited Liability Company

1226798

 

43.

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX  77057

Delaware

Limited Liability Company

3250401

 

44.

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

Colorado

Corporation

20031376007

Rocky Mountain Mechanical Systems, Inc.; Breckenridge Mechanical, Inc.

45.

Dilling, LLC

111 East Mildred Street

Logansport, IN  46947

Indiana

Limited Liability Company

1998122135

 

 





Schedule III to Security Agreement - Page 5




 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

46.

Dilling Group, Inc.

111 East Mildred Street

Logansport, IN  46947

Indiana

Corporation

198412-480

 

47.

Dilling Group Leasing Co., LLC d/b/a GRP Leasing Co., LLC

111 East Mildred Street

Logansport, IN  46947

Indiana

Limited Liability Company

201607281151889

GRP Leasing Co., LLC

48.

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

Corporation

00523341-00

 

49.

Dyna Ten Maintenance Systems, LLC

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

Limited Liability Company

800690724

 

50.

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

New York

Corporation

N/A

 

51.

Environmental Air Systems, LLC

250 Swathmore Ave

High Point, North Carolina, 27263

North Carolina

Limited Liability Company

1224823

EAS Holdings, LLC

52.

Envirotrol, LLC

114 Landmark Drive

Greensboro, North Carolina 27409

North Carolina

Limited Liability Company

1227732

Envirotrol Holdings, LLC

53.

F.W. Dilling, LLC

111 East Mildred Street

Logansport, IN 46947

Indiana

Limited Liability Company

1999121400186

 

54.

Generex, LLC

3403 East Washington Boulevard

Fort Wayne, IN 46803

Indiana

Limited Liability Company

201712201229533

Generex, Inc.

55.

Granite State Holdings Company, Inc.

17 Oil Mill Rd

Weare, New Hampshire 03281

Delaware

Corporation

4054936

 

 





Schedule III to Security Agreement - Page 6




 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

56.

Granite State Plumbing & Heating, LLC

17 Oil Mill Rd

Weare, New Hampshire 03281

New Hampshire

Limited Liability Company

382434

Delta Mechanical

57.

Hess Mechanical, LLC

9600 Fallard Court

Upper Marlboro, MD  20772-6703

Maryland

Limited Liability Company

2872661

Hess Mechanical Corporation

 

58.

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX  78664

Texas

Corporation

801702874

MTECH; ICON Plumbing, Heating & Air;  Mtech-Icon;  ICON Mechanical

59.

MJ Mechanical Services, Inc.

95 Pirson Parkway

Tonawanda, New York 14150

Virginia

Corporation

08122939

JM State Refrigeration; Vastola Heating & Air Conditioning; Northeast Mechanical

60.

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI 53598

Delaware

Corporation

2872663

Masterson Plumbing

61.

OFF, LLC

111 East Mildred Street

Logansport, IN 46947

Indiana

Limited Liability Company

2002120600674

 

62.

Premier Prefabrication Solutions, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Limited Liability Company

802907697

 

63.

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

Michigan

Corporation

233-444

Control Logic

64.

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

Virginia

Corporation

0081890

 

65.

Royalaire Holdings, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L17000064530

Royalaire Holdings, Inc.

 





Schedule III to Security Agreement - Page 7




 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

66.

Royalaire Mechanical Services, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L17000064523

Royalaire Mechanical Services, Inc.

67.

Royalaire Mechanical Services II, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L1000064517

Royalaire Mechanical Services II, Inc.

68.

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

Florida

Corporation

515751

 

69.

S.M. Lawrence Company, Inc.

1330 Murfreesboro Pike

Nashville, Tennessee 37217

Tennessee

Corporation

000018143

Comfort Systems USA (Tennessee), Inc.; Dillingham & Smith Mechanical and Sheet
Metal Contractors, Inc.

70.

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

Maryland

Corporation

D0193599

 

71.

ShoffnerKalthoff MES, Inc.3538, 3600 and 3626 Papermill Drive

Knoxville, Tennessee 37909

Tennessee

Corporation

000500444

Shoffner Acquisition Corp.; Shoffner Mechanical, Industrial & Service Company,
Inc.; ShoffnerKalthoff Mechanical Electrical Service, Inc.;  Shoffner Mechanical
Services, Inc.;  SKMES, Inc.; Mechanical Services of Knoxville, Inc.; Kalthoff
Fabricators, Inc.; Kalthoff, Inc.

72.

Temp Right Service, Inc.

5818 Sandpiper Dr

Missoula, Montana 59808

Delaware

Corporation

2800213

Carson Brothers; KTU of Spokane

 





Schedule III to Security Agreement - Page 8




 

 

 

 

 

 

 

 

 

 

Grantor Official Name, Address of Principal Place of Business and Location of
Records of Collateral

State of Organization

Entity Type

Charter/ID Number

Prior Names & Trade Names

73.

Trumbo Electric, Incorporated

258 North Timber Way

Broadway, Virginia 22815

Virginia

Corporation

SCC11-3M02023066

 

74.

Walker Electrical Contractors, Inc.

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Corporation

801247127

 

75.

Walker Engineering, Inc.

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Corporation

800050289

 

76.

Walker Industrial, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Limited Liability Company

802117447

Walker Controls

77.

Walker Logistics, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Limited Liability Company

801715098

 

78.

Walker Service Group, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Limited Liability Company

801749867

 

79.

Walker TX Holding Company, LLC

1505 W. Walnut Hill Lane

Irving, Texas 75038

Texas

Limited Liability Company

801782898

Walker Tx Holding Company, Inc.

 

 



Schedule III to Security Agreement - Page 9




SCHEDULE I

to

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

Part A

Pledged Shares

 

 

 

 

 

 

 

 

 

Pledged Entity

Class of Common Stock

Stock Certificate Number(s)

Number of Shares

Pledgor(s)/Percentage of

Outstanding Shares

1.

Accu-Temp GP, Inc.

Common

CS1

100

100% of shares owned by Borrower

2.

Accu-Temp LP, Inc.

Common

CS1

100

100% of shares owned by Borrower

3.

ACI Mechanical, Inc.

Common

CS1

100

100% of shares owned by Borrower

4.

Acorn Industrial, LLC

Common

N/A

N/A

100% of member interest – Comfort Systems USA (MidAtlantic), LLC

5.

Advance Technology, Inc.

Common

1

4,669

100% of shares owned by BCM Controls Corporation

6.

Air Systems Engineering, Inc.

Common

CS1

100

100% of shares owned by Borrower

7.

AIRTEMP, INC.

Common

CS1

100

100% of shares owned by Borrower

8.

ARC Comfort Systems USA, Inc.

Common

CS1

100

100% of shares owned by Borrower

9.

Arstectum, Inc.

Common

1

300

100% of shares owned by Advance Technology, Inc.

10.

BCH Holdings, Inc.

Common

41

10,000,000

100% of shares owned by Borrower

11.

BCH Leasing, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

12.

BCH Mechanical, L.L.C.

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

13.

BCM Controls Corporation

Common

CS1

100

100% of shares owned by Borrower

14.

Building Temperature Solutions, LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

15.

California Comfort Systems USA, Inc.

Common

CS1

100

100% of shares owned by Borrower

16.

ColonialWebb Contractors Company

Common

CS1

100

100% of shares owned by Borrower

 





Schedule I to Pledge Agreement- Page 1




 

 

Pledged Entity

Class of Common Stock

Stock Certificate Number(s)

Number of Shares

Pledgor(s)/Percentage of

Outstanding Shares

17.

Comfort Systems USA (Arkansas), Inc.

Common

CS1

100

100% of shares owned by Borrower

18.

Comfort Systems USA (Baltimore), LLC

N/A

N/A

N/A

100% member interest – Hess Mechanical, LLC

19.

Comfort Systems USA G.P., Inc.

Common

CS1

100

100% of shares owned by Borrower

20.

Comfort Systems USA (Indiana), LLC

Common

N/A

N/A

100% of membership interest – Comfort Systems USA Strategic Accounts, LLC

21.

Comfort Systems USA (Intermountain), Inc.

Common

CS1

100

100% of shares owned by Borrower

22.

Comfort Systems USA (Kentucky), Inc.

Common

CS1

100

100% of shares owned by Borrower

23.

Comfort Systems USA (MidAtlantic), LLC

N/A

N/A

N/A

100% member interest – Riddleberger Brothers, Inc.

24.

Comfort Systems USA (Mid South), Inc.

Common

CS1

100

100% of shares owned by Borrower

25.

Comfort Systems USA (Northwest), Inc. (formerly known as Merit Mechanical, Inc.)

Common

CS1

100

100% of shares owned by Borrower

26.

Comfort Systems USA (Ohio), Inc.

Common

CS1

100

100% of shares owned by Borrower

27.

Comfort Systems USA (South Central), Inc.

Common

CS1

100

100% of shares owned by Borrower

28.

Comfort Systems USA (Southeast), Inc.

Common

CS1

100

100% of shares owned by Borrower

29.

Comfort Systems USA (Southwest), Inc.

Common

CS1

100

100% of shares owned by Borrower

30.

Comfort Systems USA Strategic Accounts, LLC

Common

N/A

N/A

1% membership interest of  Accu-Temp GP, Inc.

99% membership interest of Accu-Temp LP, Inc.

 





Schedule I to Pledge Agreement- Page 2




 

Pledged Entity

Class of Common Stock

Stock Certificate Number(s)

Number of Shares

Pledgor(s)/Percentage of

Outstanding Shares

31.

Comfort Systems USA (Syracuse), Inc.

Common

CS1

100

100% of shares owned by Borrower

32.

Comfort Systems USA (Texas), L.P.

N/A

N/A

N/A

1% general partner interest – Comfort Systems USA GP, Inc.

99% limited partner interest – Tri-City Mechanical, Inc.

33.

Control Concepts, LLC

Common

N/A

N/A

100% of member interest – Comfort  Systems USA (Southeast), Inc.

34.

ConServ Building Services, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

35.

ConServ Building Services of Alabama, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

36.

ConServ Building Services of Georgia, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

37.

ConServ Building Services of North Carolina, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

38.

ConServ Building Services of Tennessee, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

39.

ConServ Building Services of Texas, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

40.

Control Concepts Mechanical Services, LLC

Common

N/A

N/A

100% of member interest – Comfort  Systems USA (Southeast), Inc.

41.

CSUSA (10), LLC

Common

N/A

N/A

100% of membership interest – Comfort Systems USA, Inc.

42.

Delcard Associates, LLC

N/A

N/A

N/A

100% of member interest – Seasonair, Inc.

43.

Design Mechanical Incorporated

Common

CS1

100

100% of shares owned by Borrower

44.

Dilling, LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

45.

Dilling Group, Inc.

Common

4

120.7174

100% of shares owned by Borrower

46.

Dilling Group Leasing Co., LLC d/b/a GRP Leasing Co., LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

 





Schedule I to Pledge Agreement- Page 3




 

 

Pledged Entity

Class of Common Stock

Stock Certificate Number(s)

Number of Shares

Pledgor(s)/Percentage of

Outstanding Shares

47.

Dyna Ten Corporation

Common

CS1

100

100% of shares owned by Borrower

48.

Dyna Ten Maintenance Services, LLC

N/A

N/A

N/A

100% member interest – Dyna Ten Corporation

49.

Eastern Heating & Cooling, Inc.

Common

CS1

100

100% of shares owned by Borrower

50.

Environmental Air Systems, LLC

Common

N/A

N/A

100% of membership interest – CSUSA (10), LLC

51.

Envirotrol, LLC

Common

N/A

N/A

100% of membership interest – Environmental Air Systems, LLC

52.

F.W. Dilling, LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

53.

Generex, LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

54.

Granite State Holdings Company, Inc.

Common

CS1

100

100% of shares owned by Borrower

55.

Granite State Plumbing & Heating, LLC

N/A

N/A

N/A

100% membership interest – Granite State Holdings Company, Inc.

56.

Hess Mechanical, LLC

Common

CS1

100

100% of shares owned by Borrower

57.

Mechanical Technical Services, Inc.

Common

CS1

100

100% of shares owned by Borrower

58.

MJ Mechanical Services, Inc.

Common

CS1

100

100% of shares owned by Borrower

59.

North American Mechanical, Inc.

Common

CS1

100

100% of shares owned by Borrower

60.

OFF, LLC

N/A

N/A

N/A

100% of member interest – Dilling Group, Inc.

61.

Premier Prefabrication Solutions, LLC

Common

CS1

100,000

100% owned by Walker TX Holding Company, LLC

62.

Quality Air Heating & Cooling, Inc.

Common

CS1

100

100% of shares owned by Borrower

63.

Riddleberger Brothers, Inc.

Common

CS1

100

100% of shares owned by Borrower

64.

Royalaire Holdings, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

65.

Royalaire Mechanical Services, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

 





Schedule I to Pledge Agreement- Page 4




 

 

 

 

 

 

 

 

Pledged Entity

Class of Common Stock

Stock Certificate Number(s)

Number of Shares

Pledgor(s)/Percentage of

Outstanding Shares

66.

Royalaire Mechanical Services II, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

67.

S.I. Goldman Company, Inc.

Common

CS1

750

100% of shares owned by Borrower

68.

S.M. Lawrence Company, Inc.

Common

CS1

100

100% of shares owned by Borrower

69.

Seasonair, Inc.

Common

CS1

1,544,000

100% of shares owned by Borrower

70.

ShoffnerKalthoff MES, Inc.

Common

1

3

4

5

6

7

600

300

484

110

81.20

18.80

100% of shares owned by Borrower

71.

Temp Right Service, Inc.

Common

CS1

100

100% of shares owned by Borrower

72.

Trumbo Electric, Incorporated

Common

74

272

100% owned by Riddleberger Brothers, Inc.

73.

Walker Electrical Contractors, Inc.

Common

CS2

100,000

100% owned by Walker TX Holding Company, LLC

74.

Walker Engineering, Inc.

Common

N/A

1,000,000

100% owned by Walker TX Holding Company, LLC

75.

Walker Industrial, LLC

Common

2

75,000

100% owned by Walker TX Holding Company, LLC

76.

Walker Logistics, LLC

Common

CS2

1,000

100% owned by Walker TX Holding Company, LLC

77.

Walker Service Group, LLC

Common

CS2

1,000

100% owned by Walker TX Holding Company, LLC

78.

Walker TX Holding Company, LLC

Common

2

100% of the membership interest units

100% owned by Comfort Systems USA, Inc.

 

Schedule I to Pledge Agreement- Page 5

